REVOLVING CREDIT AGREEMENT

Dated as of June 28, 2005

Among

EOG RESOURCES, INC.

as Borrower

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.

as Syndication Agent

CITIBANK, N.A., DEUTSCHE BANK AG NEW YORK BRANCH, SUNTRUST BANK and

WACHOVIA BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

and

THE BANKS NAMED HEREIN

as Banks

J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers and Book Managers

Table of Contents

                                                                                                                                                                                      Page

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1

     Certain Defined Terms
*.............................................................................................................................1
Section 1.2      Computation of Time Periods
*.................................................................................................................14
Section 1.3      Accounting Terms
*..................................................................................................................................14
Section 1.4      Miscellaneous *
.......................................................................................................................................14
Section 1.5      Ratings *
.................................................................................................................................................14

ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES

Section 2.1    

 The Advances *
.....................................................................................................................................15
Section 2.2      Making the Advances *
..........................................................................................................................15
Section 2.3      Fees *
....................................................................................................................................................16
Section 2.4      Repayment *
..........................................................................................................................................17
Section 2.5      Interest *
................................................................................................................................................17
Section 2.6      Additional Interest on Eurodollar Advances *
..........................................................................................18
Section 2.7      Interest Rate Determination and Protection *
...........................................................................................18
Section 2.8      Voluntary Conversion of Borrowings; Continuation of Eurodollar
Borrowings *.........................................19
Section 2.9      Letters of Credit *
...................................................................................................................................20
Section 2.10    Prepayments *
.........................................................................................................................................28
Section 2.11    Increased Costs; Capital Adequacy, Etc. *
...............................................................................................29
Section 2.12    Illegality
*.................................................................................................................................................30
Section 2.13    Payments and Computations *
..................................................................................................................31
Section 2.14    Taxes *
....................................................................................................................................................32
Section 2.15    Sharing of Payments, Etc. *
......................................................................................................................35
Section 2.16    Ratable Reduction or Termination of the Commitments; Canadian
Allocation of
                       Commitments; Sterling Allocation of Commitments
*..................................................................................36
Section 2.17    Non-Ratable Reduction or Termination of Commitments *
........................................................................37
Section 2.18    Termination; Replacement of Bank *
.........................................................................................................38
Section 2.19    Commitment Increase *
............................................................................................................................40
Section 2.20    Extension of Termination Date *
................................................................................................................42



ARTICLE III
CONDITIONS TO ADVANCES

Section 3.1    

 Initial Conditions Precedent *
....................................................................................................................43
Section 3.2      Additional Conditions Precedent to Each Advance and L/C Credit
Extension * ..........................................43



ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.1    

 Representations and Warranties of the Borrower *
....................................................................................44



ARTICLE V
COVENANTS OF THE BORROWER

Section 5.1   

 Affirmative Covenants *
.............................................................................................................................47
Section 5.2      Negative Covenants *
...............................................................................................................................50



ARTICLE VI
EVENTS OF DEFAULT

Section 6.1    

 Events of Default *
....................................................................................................................................52



ARTICLE VII
THE AGENTS

Section 7.1    

 Authorization of the Agents
*......................................................................................................................55
Section 7.2      Delegation of Duties *
...............................................................................................................................56
Section 7.3      Liability of the Agents *
.............................................................................................................................56
Section 7.4      Reliance by Agents *
.................................................................................................................................57
Section 7.5      Notice of Default
*.....................................................................................................................................57
Section 7.6      Credit Decision; Disclosure of Information by the Agents
*..........................................................................57
Section 7.7      Indemnification of the Administrative Agents *
............................................................................................58
Section 7.8      The Agents in their Respective Individual Capacities
*.................................................................................59
Section 7.9      Successor Agents
*....................................................................................................................................59
Section 7.10    The Administrative Agent May File Proofs of Claim
*.................................................................................59
Section 7.11    Other Agents; Arrangers and Managers
*...................................................................................................60



ARTICLE VIII
MISCELLANEOUS

Section 8.1    

 Amendments, Etc.
*...................................................................................................................................60
Section 8.2      Notices, Etc.
*...........................................................................................................................................61
Section 8.3      No Waiver; Remedies
*.............................................................................................................................62
Section 8.4      Costs and Expenses
*................................................................................................................................62
Section 8.5      Payments Set Aside; Right of Set-Off
*......................................................................................................64
Section 8.6      Assignments and Participations
*................................................................................................................64
Section 8.7      Governing Law; Entire Agreement, Integration; Jurisdiction
*......................................................................68
Section 8.8      Interest
*...................................................................................................................................................69
Section 8.9      Captions
*.................................................................................................................................................69
Section 8.10    Confidentiality
*.........................................................................................................................................70
Section 8.11    Survival; Term; Reinstatement
*..................................................................................................................70
Section 8.12    Severability
*.............................................................................................................................................70
Section 8.13    Time of the Essence
*.................................................................................................................................70
Section 8.14    Execution in Counterparts
*........................................................................................................................70
Section 8.15    Effectiveness; Assignment by the Borrower
*...............................................................................................71
Section 8.16    Tax Forms
*...............................................................................................................................................71
Section 8.17    Waiver of Right to Trial by Jury
*................................................................................................................73
Section 8.18    USA Patriot Act Notice
*...........................................................................................................................73
Section 8.19    Calculation of Dollar Equivalent Amounts
*..................................................................................................73







 

Appendix 1 - Terms of Canadian Borrowings and Canadian Letters of Credit



Section 1A.1      Certain Defined Terms 
...........................................................................................................Appendix
1-1
Section 2A.1      The Canadian Advances
........................................................................................................Appendix
1-6
Section 2A.2      Making the Canadian Advances 
.............................................................................................Appendix
1-7
Section 2A.3.     Fees...
...................................................................................................................................Appendix
1-8
Section 2A.4.     Repayment
.............................................................................................................................Appendix
1-9
Section 2A.5.     Interest
..................................................................................................................................Appendix
1-9
Section 2A.6.     Voluntary Conversion of Borrowings
......................................................................................Appendix
1-10
Section 2A.7.     Canadian Letters of Credit
.....................................................................................................Appendix
1-11
Section 2A.8.     Prepayments...
.......................................................................................................................Appendix
1-19
Section 2A.9.     Payments and Computations
...................................................................................................Appendix
1-19
Section 2A.10.   Canadian Allocation and Reallocation of the
Commitments.......................................................Appendix 1-20
Section 2A.11.   Canadian Bankers'
Acceptances..............................................................................................Appendix
1-20
Section 2A.12.   Currency Fluctuations
.............................................................................................................Appendix
1-24
Section 2A.13.   Currency Conversion and Currency Indemnity
........................................................................Appendix
1-24
Section 3A.1.     Additional Initial Conditions Precedent 
...................................................................................Appendix
1-25
Section 3A.2.    Additional Conditions Precedent to Each Canadian Advance and
                         Canadian L/C Credit Extension
...............................................................................................Appendix
1-26



 

Appendix 2 - Terms of Sterling Borrowings and Sterling Letters of Credit



Section 1B.1      Certain Defined Terms
............................................................................................................Appendix
2-1
Section 2B.1      The Sterling Advances
............................................................................................................Appendix
2-6
Section 2B.2      Making the Sterling Advances
.................................................................................................Appendix
2-6
Section 2B.3      Fees
.......................................................................................................................................Appendix
2-7
Section 2B.4      Repayment
.............................................................................................................................Appendix
2-8
Section 2B.5      Interest
...................................................................................................................................Appendix
2-8
Section 2B.6      Additional Interest on Sterling Advances
..................................................................................Appendix
2-9
Section 2B.7      Interest Rate Determination and Protection
..............................................................................Appendix
2-9
Section 2B.8      Sterling Letters of Credit
.........................................................................................................Appendix
2-11
Section 2B.9      Prepayments
..........................................................................................................................Appendix
2-19
Section 2B.10    Payments and Computations
...................................................................................................Appendix
2-19
Section 2B.11    Sterling Allocation and Reallocation of the Commitments
.........................................................Appendix 2-20
Section 2B.12    Currency Fluctuations
.............................................................................................................Appendix
2-21
Section 2B.13    Currency Conversion and Currency Indemnity
........................................................................Appendix
2-21
Section 3B.1      Additional Initial Conditions Precedent
...................................................................................Appendix
2-22
Section 3B.2      Additional Conditions Precedent to Each Sterling Advance and
                          Sterling L/C Credit Extension 
................................................................................................Appendix
2-22



 

SCHEDULES AND EXHIBITS



Domestic Facility

:





Schedule I       Facility Fee and Applicable Margins
Schedule II      Banks, Commitments, Pro Rata Shares and Administrative
Information
Schedule III    Outstanding Letters of Credit



Exhibit A -      Form of Note
Exhibit B -      Form of Notice of Borrowing
Exhibit C -      Form of Opinion of Fulbright & Jaworski LLP, Counsel to the
Borrower
Exhibit D -      Form of Opinion of Senior Vice President and General Counsel of
the Borrower
Exhibit E -      Form of Notice of Conversion
Exhibit F -      Terms of Negative Pledge
Exhibit G -      Form of Assignment and Assumption
Exhibit H -      Notice of Commitment Increase



Canadian Facility

:





Exhibit 1-A -    Form of Canadian Note
Exhibit 1-B -    Form of Canadian Notice of Borrowing
Exhibit 1-C -    Form of Opinion of Bennett Jones, LLP, Counsel to the Canadian
Borrower
Exhibit 1-D-     Form of Canadian Notice of Conversion
Exhibit 1-E-     Form of Canadian Guaranty



Sterling Facility

:





Exhibit 2-A -    Form of Sterling Note
Exhibit 2-B -    Form of Sterling Notice of Borrowing
Exhibit 2-C -    Form of UK Guaranty
Exhibit 2-D -    Form of Opinion of Ledingham Chalmers, Counsel to the UK
Borrower



REVOLVING CREDIT AGREEMENT

Dated as of June 28, 2005

EOG Resources, Inc., a Delaware corporation, the Banks, JPMorgan Chase Bank,
N.A., as Administrative Agent for the Banks, Bank of America, N.A., as
Syndication Agent, and Citibank, N.A., Deutsche Bank AG New York Branch,
SunTrust Bank and Wachovia Bank, National Association, as co-documentation
agents, agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1  Certain Defined Terms. Unless otherwise expressly provided in this
Agreement (without regard to Appendix 1 and Appendix 2 hereto), capitalized
terms used herein which are defined in Appendix 1 or Appendix 2 hereto have the
meanings therein defined. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms defined):

"Administrative Agent" means JPMorgan in its capacity as administrative agent
under this Agreement, together with any successor thereto pursuant to Section
7.9.

"Advance" means an advance by a Bank to the Borrower pursuant to Article II (as
divided or combined from time to time as contemplated in the definition herein
of "Borrowing"), and refers to a Base Rate Advance or a Eurodollar Advance (each
of which shall be a "Type" of Advance).

"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto.

"Agent" means any of the Administrative Agent, the Canadian Administrative Agent
and/or the UK Administrative Agent, as the context requires.

"Agent-Related Persons" means each Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

"Agreement" means this Revolving Credit Agreement, as amended, supplemented or
modified from time to time, including, for the avoidance of doubt, each Appendix
hereto.

"Applicable Lending Office" means, with respect to each Bank, such Bank's
Domestic Lending Office in the case of a Base Rate Advance and such Bank's
Eurodollar Lending Office in the case of a Eurodollar Advance.

"Applicable Margin" means, for each Rating Level, the percentage set forth
adjacent to the captioned term "Applicable Margin", as each of the foregoing is
set forth in Schedule I, and for any Interest Period for each Eurodollar
Advance, for any Sterling Interest Period for each Sterling Advance, or with
respect to any Canadian Bankers' Acceptance accepted by any Canadian Bank at any
time, as the case may be, the percentage per annum applicable to such Interest
Period for such Advance, such Sterling Interest Period for such Sterling Advance
or at such times with respect to such Canadian Bankers' Acceptance, as the case
may be, as shown in Schedule I and being based on the Rating Level, which for
the purposes of determining such respective Applicable Margins shall be the
Rating Level in effect on the first day of such Interest Period or Sterling
Interest Period, as applicable, or on the corresponding day that such Canadian
Bankers' Acceptances are accepted by the Canadian Banks, as the case may be.

"Assignment and Assumption" means an assignment and assumption entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit G.

"Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

"Bank of America" means Bank of America, N.A., a national banking association,
and any successor thereto.

"Bankruptcy Code" means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

"Banks" means each Person a signatory to the Base Agreement, and shall include
any Person that becomes a Bank pursuant to Section 2.18, Section 2.19 or Section
8.6, in each case, however, so long as it shall hold a Commitment.

"Base Agreement" means the physical portion of this Agreement excluding each
Joinder to Credit Agreement and each Appendix.

"Base Rate" means, for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan as its
"prime rate." The "prime rate" is a rate set by JPMorgan based upon various
factors including JPMorgan's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by JPMorgan shall take effect at the opening of business
on the day specified in the public announcement of such change.

"Base Rate Advance" means an Advance which bears interest as provided in Section
2.5(a).

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" means EOG Resources, Inc., a Delaware corporation, and any successor
thereto pursuant to Section 5.2(e).

"Borrowing" means a borrowing hereunder consisting of Advances of the same Type
made on the same day by the Banks pursuant hereto and, in the case of Eurodollar
Advances, having the same Interest Period; provided that (a) all Base Rate
Advances outstanding at any time shall thereafter be deemed to be one Borrowing,
and (b) subject to the limitations in Section 2.2(a) as to the number of
permitted Interest Periods and subject to the provisions of Sections 2.7, 2.8(c)
and 2.12 on the last day of an Interest Period for a Borrowing comprised of
Eurodollar Advances, such Borrowing may be divided ratably to form multiple
Borrowings comprised of Eurodollar Advances (with the result that each Bank's
Advance as a part of each such multiple Borrowing is proportionately the same as
its Advance as a part of such divided Borrowing) or combined with all or a
ratable portion of the Base Rate Advances or all or a ratable portion of one or
more other Borrowings, the Interest Period for which also ends on such day, to
form a new Borrowing comprised of Eurodollar Advances, such division or
combination to be made by notice from the Borrower given to the Administrative
Agent not later than 11:00 A.M. on the third Business Day prior to the proposed
division or combination specifying the date of such division or combination
(which shall be a Business Day) and all other relevant information (such as the
Borrowings to be divided or combined, the respective amounts of the Borrowings
resulting from any such division, the relevant Interest Periods, the amount of
the Base Rate Advances or other Borrowings to be so combined and such other
information as the Administrative Agent may request), but in no event shall any
Borrowing resulting from, or remaining after, any such division or combination
be less than $5,000,000, and in all cases each Bank's Advance as a part of each
such combined, resultant or remaining Borrowing shall be proportionately the
same as its Advances as a part of the relevant Borrowings prior to such division
or combination and each combined, resultant or remaining Borrowing shall be in
an integral multiple of $1,000,000. Each Borrowing comprised of a Type of
Advance shall be that "Type" of Borrowing.

"Business Day" means (a) any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in Houston, Texas, New York,
New York, or the state in which the Payment Office is located, and (b) if the
applicable Business Day relates to any Eurodollar Advances, any day which is a
"Business Day" described in clause (a) and which is also a day for trading by
and between banks in the applicable interbank Eurodollar market.

"Cash Collateralize" has the meaning specified in Section 2.9(g).

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, set forth at 42 U.S.C.
Sections 9601 et seq (1988), state and local analogs and all rules and
regulations promulgated thereunder, in each case as now or hereafter in effect.

"Change of Control" means any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the "beneficial owner" (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have "beneficial ownership" of all securities
that such person or group has the right to acquire (such right, an "option
right"), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right).

"CI Bank" has the meaning specified in Section 2.19(a).

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder, or any successor Federal
tax code or regulations, and any reference to any statutory provision of the
Code shall be deemed to be a reference to any successor provision or provisions.

"Commitment" means, as to each Bank, its obligation to (a) make Advances to the
Borrower pursuant to Section 2.1, and (b) purchase participations in L/C
Obligations pursuant to Section 2.9(c), in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Bank's
name on Schedule II (including after any revision thereof under Section 2.19(e))
or in the Assignment and Assumption pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement; provided, that:

(a) during a Canadian Allocation Period, the Commitment of any Bank that is, or
has a branch or Affiliate that is, a Canadian Bank shall be reduced by the
Canadian Commitment of such Canadian Bank; and

(b) during a Sterling Allocation Period, the Commitment of any Bank that is, or
has a branch or Affiliate that is, a UK Bank shall be reduced by the Sterling
Commitment of such UK Bank.

"Commitment Increase" has the meaning specified in Section 2.19(a).

"Commitment Increase Effective Date" has the meaning specified in Section
2.19(b).

"Consenting Banks" has the meaning specified in Section 2.20(b).

"Consolidated" refers to the consolidation of the accounts of the Borrower and
its Subsidiaries in accordance with GAAP.

"Consolidated Net Worth" means at any date the Consolidated stockholders' equity
of the Borrower and its Consolidated Subsidiaries.

"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
or a Borrowing of one Type into Advances or a Borrowing, as the case may be, of
another Type pursuant to Section 2.7, Section 2.8(a) or Section 2.11(b).

"Debt" of any Person means, at any date, without duplication, (a) obligations
for the repayment of money borrowed which (i) are evidenced by bonds, notes,
debentures, loan agreements, credit agreements or similar instruments or
agreements and (ii) are or should be shown on a balance sheet as debt in
accordance with GAAP, (b) obligations as lessee under leases which, in
accordance with GAAP, are capital leases (and monetary obligations under
so-called synthetic or off-balance sheet leases), (c) all obligations of such
Person to deliver commodities, goods or services, including hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements, take or pay arrangements or other similar arrangements in each
case in the ordinary course of business, (d) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment, and (e) guaranties of payment or
collection of any obligations described in clauses (a) through (d) of other
Persons, provided, that clauses (a) through (d) include, in the case of
obligations of the Borrower or any Subsidiary, only such obligations as are or
should be shown as debt, deferred revenues (in the case of clause (d)) or
capital lease liabilities on a Consolidated balance sheet in accordance with
GAAP; provided, further, that none of the following shall constitute Debt: (A)
transfers of accounts receivable pursuant to a receivables purchase facility
considered as a sale under GAAP (and indemnification, recourse or repurchase
obligations thereunder as are reasonable given market standards for transactions
of similar type) and (B) the liability of any Person as a general partner of a
partnership for Debt of such partnership, if the partnership is not a Subsidiary
of such Person.

"Defaulting Bank" means any Total Facility Bank that (a) has failed to fund any
advance or participation in letter of credit obligations required to be funded
by it hereunder (including any Appendix hereto) within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to any Agent or any other Total Facility Bank any other amount required to be
paid by it hereunder (including any Appendix hereto) within one Business Day of
the date when due, unless the subject of a good faith dispute, and such failure
is continuing or (c) has been deemed insolvent or become the subject of a
bankruptcy, insolvency or receivership proceeding.

"Dollar" or "$" mean lawful money of the United States.

"Domestic Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Domestic Lending Office" under its name on Schedule II or
in the Assignment and Assumption or other document pursuant to which it became a
party hereto as contemplated by Section 2.18, Section 2.19 or Section 8.6, or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

"Eligible Assignee" has the meaning specified in Section 8.6(g).

"Environment" has the meaning specified in 42 U.S.C. Section 9601(8) (1988).

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Obligors or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Protection Statute, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

"Environmental Protection Statute" means any law, statute, ordinance, rule,
regulation, order, decision, decree, judgment, permit, license, authorization or
agreement (all as amended from time to time) arising from, in connection with,
or relating to the pollution, protection or regulation of the Environment or the
protection or regulation of health or safety, whether the foregoing are required
or promulgated by any government or agency or other authority of or in the
United States (whether local, state, or federal) or any foreign country or
subdivision thereof, including without limitation, CERCLA, RCRA and other laws,
statutes, ordinances, rules and regulations relating to the disposal, removal,
remediation, production, storing, refining, handling, transferring, processing,
recycling or transporting of or exposure to any material or substance, wherever
located, and any rule, regulation or decision issued or promulgated in
connection with such laws, statutes, ordinances, rules or regulations by any
government, agency or other authority of or in the United States (whether local,
state or federal) or of any foreign country or subdivision thereof, in each case
as now or hereafter in effect.

"EPA" means the United States Environmental Protection Agency, or any successor
thereto.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, as in effect from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of the regulations under Section 414 of
the Code.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

"Eurodollar Advance" means an Advance which bears interest as provided in
Section 2.5(b).

"Eurodollar Borrowing" means a Borrowing comprised of Eurodollar Advances.

"Eurodollar Lending Office" means, with respect to any Bank, the office of such
Bank specified as its "Eurodollar Lending Office" under its name on Schedule II
or in the Assignment and Assumption or other document pursuant to which it
became a party hereto as contemplated by Section 2.18, Section 2.19 or Section
8.6, or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.

"Eurodollar Rate" means, for any Interest Period with respect to any Eurodollar
Advance:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum reasonably determined by the Administrative Agent
as the rate of interest at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Advance being made, continued or Converted by JPMorgan and with a
term equivalent to such Interest Period would be offered by JPMorgan's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

"Events of Default" has the meaning specified in Section 6.1.

"Extension Effective Date" has the meaning specified in Section 2.20(b).

"FDIC" means the Federal Deposit Insurance Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to JPMorgan on such day on such transactions as determined by the
Administrative Agent.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any federal agency or authority of the United States from time to
time succeeding to its function.

"Foreign Bank" has the meaning specified in Section 8.16(a)(i).

"GAAP" means accounting principles generally accepted in the United States
consistent with those applied in the preparation of the audited consolidated
financial statements referred to in Section 4.1(d).

"Hazardous Materials" means (a) any substance or material identified as a
hazardous substance pursuant to CERCLA; (b) any substance or material regulated
as a hazardous or solid waste pursuant to RCRA; (c) any other material or
substance regulated under any Environmental Protection Statute; and (d) all
pollutants, contaminants, toxic substances, radioactive materials, refined
products, natural gas liquids, crude oil, petroleum and petroleum products,
polychlorinated biphenyls and asbestos.

"Highest Lawful Rate" means, on any day and with respect to each Total Facility
Bank, as the case may be, the maximum non-usurious rate of interest that: (a)
with respect to the Borrower, such Bank is permitted under Federal, New York or
other applicable law to contract for, charge, receive, take or reserve for with
respect to obligations of the Borrower hereunder, stated as a rate per annum;
(b) with respect to the Canadian Borrower, such Canadian Bank is permitted under
Federal, New York, Canadian, or other applicable law to contract for, charge,
receive, take or reserve for with respect to obligations of the Canadian
Borrower hereunder, stated as a rate per annum; or (c) with respect to the UK
Borrower, such UK Bank is permitted under Federal, New York, UK or other
applicable law to contract for, charge, receive, take or reserve for with
respect to obligations of the UK Borrower hereunder, stated as a rate per annum.
All determinations herein of the Highest Lawful Rate, or of any interest rate
determined by reference to the Highest Lawful Rate, shall be made separately for
each Total Facility Bank, as the case may be, as appropriate to assure that the
Loan Documents are not construed to obligate any Person to pay interest to any
Total Facility Bank, as the case may be, at a rate in excess of the Highest
Lawful Rate applicable to it.

"Honor Date" has the meaning specified in Section 2.9(c)(i).

"Indemnified Liabilities" has the meaning specified in Section 8.4(c).

"Indenture" means that certain Indenture dated as of September 1, 1991 between
the Borrower, as issuer, and JPMorgan Chase Bank, N.A., as successor to JPMorgan
Chase Bank, successor-in-interest to Texas Commerce Bank National Association,
as Trustee, without giving effect to any amendment, modification or discharge
thereof.

"Insufficiency" means, with respect to any Plan, the amount, if any, by which
the present value of the accrued benefits under such Plan exceeds the fair
market value of the assets of such Plan allocable to such benefits.

"Interest Period" means, with respect to each Eurodollar Advance, in each case
comprising part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into (or a division or
combination of any Borrowing resulting in) such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below except that any
Interest Period for Eurodollar Advances which commences on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month shall end on the last Business Day of the appropriate subsequent calendar
month. The duration of each such Interest Period shall be one, two, three or six
months, in each case as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurodollar Advance, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day; and

(c) no Interest Period may end after the Termination Date.

"Issuer" means any L/C Issuer, any Canadian L/C Issuer and/or any Sterling L/C
Issuer, as the context requires.

"JPMorgan" means JPMorgan Chase Bank, N.A., a national banking association, and
any successor thereto.

"L/C Advance" means, with respect to each Bank, such Bank's funding of its
participation in any Unreimbursed Amount in accordance with its Pro Rata Share
pursuant to Section 2.9(c)(iii).

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, the renewal or increase of the
amount thereof, or the amendment or other modification thereof.

"L/C Fee Rate" means at any time with respect to any Letter of Credit, Canadian
Letter of Credit or Sterling Letter of Credit issued hereunder, a percentage per
annum equal to the Applicable Margin then in effect.

"L/C Issuer" means either JPMorgan or Bank of America in its capacity as issuer
of Letters of Credit hereunder, any other Bank that may become a Letter of
Credit issuer as mutually agreed to by the Borrower, such Bank and the
Administrative Agent, or any successor issuer of Letters of Credit hereunder.

"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus (without duplication) the
aggregate outstanding amount of all Unreimbursed Amounts and L/C Advances.

"Letter of Credit" means any letter of credit issued hereunder by an L/C Issuer,
as the same may be amended, extended, renewed or otherwise modified from time to
time. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer, with such amendments thereto as the Borrower may reasonably
request and acceptable to an L/C Issuer to avoid any conflict between it and
this Agreement.

"Letter of Credit Expiration Date" means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

"Letter of Credit Sublimit" means, at any relevant time of determination, an
amount equal to $200,000,000 less the aggregate undrawn amount of all
outstanding Canadian Letters of Credit and Sterling Letters of Credit, as such
amount may be reduced as provided herein. The Letter of Credit Sublimit is part
of, and not in addition to, the Total Committed Amount.

"Loan Document" means this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit, each Notice of Borrowing, each Canadian
Note, each Canadian Bankers' Acceptance, the Canadian Guaranty, each Canadian
Letter of Credit Application, each Canadian Letter of Credit, each Canadian
Notice of Borrowing, each Sterling Note, the UK Guaranty, each Sterling Letter
of Credit Application, each Sterling Letter of Credit, each Sterling Notice of
Borrowing and each other document or instrument executed and delivered in
connection with this Agreement.

"Majority Banks" means, at any relevant time of determination, all Banks and, if
during a Canadian Allocation Period or Sterling Allocation Period, as the case
may be, all other Total Facility Banks in the aggregate having in the aggregate
more than 50% of the Total Facility Amount, or, if the Total Facility Commitment
has been terminated pursuant to Section 6.1, Total Facility Banks in the
aggregate holding in the aggregate more than 50% of the Total Facility
Outstandings; provided that the Total Facility Commitment of, and the portion of
the Total Facility Outstandings held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Majority Banks.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan" means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any
ERISA Affiliate, and more than one employer other than the Borrower or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which the Borrower or any ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

"New Funds Amount" has the meaning specified in Section 2.19(d).

"Note" means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A, evidencing the aggregate indebtedness of
the Borrower to such Bank resulting from the Advances owed to such Bank.

"Notice of Borrowing" has the meaning specified in Section 2.2(a).

"Notice of Commitment Increase" has the meaning specified in Section 2.19(b).

"Obligor" means the Borrower, the Canadian Borrower or the UK Borrower, or any
of them as the context requires.

"Other Taxes" has the meaning specified in Section 2.14(c).

"Payment Office" means the office of the Administrative Agent located at 270
Park Avenue, New York, New York 10017 or such other office as the Administrative
Agent may designate by written notice to the other parties hereto.

"PBGC" means the Pension Benefit Guaranty Corporation, or any federal agency or
authority of the United States from time to time succeeding to its function.

"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, firm or other entity, or a government or any political
subdivision or agency, department or instrumentality thereof.

"Plan" means an employee benefit plan (other than a Multiemployer Plan) which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Borrower or any ERISA Affiliate and covered by Title IV of ERISA.

"Prescribed Forms" means such duly executed form(s) or statement(s), including
the forms described in Section 8.16(a), and in such number of copies, which may,
from time to time, be prescribed by law and which, pursuant to applicable
provisions of (a) an income tax treaty between the United States and the country
of residence of the Bank providing the form(s) or statement(s), (b) the Code, or
(c) any applicable rule or regulation under the Code or the tax law of the
applicable jurisdiction, permit the Borrower to make payments hereunder for the
account of such Bank free of deduction or withholding of income or similar taxes
(except for any deduction or withholding of income or similar taxes as a result
of any change in or in the interpretation of any such treaty, the Code or any
such rule or regulation).

"Principal Subsidiary" means (a) EOG Resources Trinidad Limited, (b) the
Canadian Borrower, during any Canadian Allocation Period, (c) the UK Borrower,
during any Sterling Allocation Period and (d) any other Subsidiary having total
assets in excess of $200,000,000, excluding (i) intercompany loans and advances
to and from the Borrower and its Subsidiaries, (ii) investments in Subsidiaries
of such Subsidiary, and (iii) equity interests in Subsidiaries of such
Subsidiary. For purposes of this definition, total assets shall be determined
based on the most recent quarterly or annual financial statements available
prior to such determination.

"Prior Credit Facility" means that certain Revolving Credit Agreement dated as
of July 23, 2003 among the Borrower, Bank of America, as administrative agent,
and the banks party thereto, as amended.

"Pro Rata Share" means, with respect to each Bank:

(a) at any time the Commitments remain outstanding, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitment of such Bank at such time and the denominator of
which is the amount of the Total Committed Amount; and

(b) upon the termination, in whole, of the Commitments pursuant to the terms of
this Agreement, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is:

the sum of

(i) the outstanding Advances of such Bank plus

(ii) an amount equal to (A) the outstanding Advances of such Bank, divided by
(B) the aggregate outstanding Advances of all Banks, times (C) all outstanding
L/C Obligations, and

the denominator of which is the Total Outstanding Amount.

The initial Pro Rata Share of each Bank is set forth opposite the name of such
Bank on Schedule II or in the Assignment and Assumption pursuant to which such
Bank becomes a party hereto, as applicable.

"Rating Level" means the applicable category of rating level contained in
Schedule I which is based on the rating of the Borrower's senior unsecured
long-term debt as classified by Moody's and/or Standard & Poor's and which shall
be the highest applicable Rating Level I, Rating Level II, Rating Level III,
Rating Level IV, Rating Level V or Rating Level VI, as the case may be, as set
forth in Schedule I (with Rating Level I being the highest and Rating Level VI
being the lowest).

"RCRA" means the Resource Conservation Act of 1976, as amended from time to
time, set forth at 42 U.S.C. Sections 6901 et seq (1988), state and local
analogs and all rules and regulations promulgated thereunder, in each case as
now or hereafter in effect.

"Reducing Percentage Bank" has the meaning specified in Section 2.19(d).

"Reduction Amount" has the meaning specified in Section 2.19(d).

"Reg U Limited Assets" means assets that are subject to any arrangement (as
contemplated by Regulation U) with any Bank or the Administrative Agent (a) that
restricts the right or ability of the Borrower or (to the extent relevant to the
compliance with Regulation U or Regulation X by any of the Banks or the Borrower
in connection with this Agreement or any of the Advances) its Subsidiaries to
sell, pledge or otherwise dispose of (within the meaning of Regulation U) such
assets or (b) that provides that the exercise of such right is or may be cause
for accelerating the maturity of all or any portion of the Advances or any other
amount payable hereunder or under such arrangement.

"Register" has the meaning specified in Section 8.6(c).

"Regulation U" means Regulation U of the Federal Reserve Board, as the same is
from time to time in effect, and all rulings and interpretations thereunder or
thereof.

"Regulation X" means Regulation X of the Federal Reserve Board, as the same is
from time to time in effect, and all rulings and interpretations thereunder or
thereof.

"Responsible Officer" of a Person means such Person's chief executive officer,
president, chief financial officer, vice president-finance, treasurer or
assistant treasurer. Unless otherwise specified, all references herein to a
"Responsible Officer" shall refer to a Responsible Officer of the Borrower.

"Scheduled Maturity Date" means the later to occur of (i) June 28, 2010, and
(ii) as to any Bank that has extended its Commitment pursuant to Section 2.20,
the latest date to which the Commitments have been extended pursuant to Section
2.20.

"Standard & Poor's" and "S&P" each means Standard & Poor's Ratings Group, a
division of McGraw Hill, Inc. on the date hereof.

"Subsidiary" means any corporation, partnership, joint venture or other entity
(a) of which more than 50% of the outstanding capital stock or other equity
interests having ordinary voting power (irrespective of whether or not at the
time capital stock or other equity interest of any other class or classes of
such corporation, partnership, joint venture or other entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by the Borrower and (b) which is a Consolidated Subsidiary in
accordance with GAAP; provided, that the definition of "Subsidiary" in Exhibit F
shall apply in Section 5.2(a) only.

"Taxes" has the meaning specified in Section 2.14(a).

"Termination Date" means, the earlier of (i) the Scheduled Maturity Date and
(ii) the date of termination in whole of the Total Facility Amount pursuant to
Section 2.16 or Section 6.1.

"Termination Event" means (a) a "reportable event", as such term is described in
Section 4043 of ERISA (other than a "reportable event" not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, or (b) the withdrawal of the Borrower or any ERISA Affiliate
from a Multiple Employer Plan during a plan year in which it was a "substantial
employer", as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by the Borrower or any ERISA Affiliate under Section
4064 of ERISA upon the termination of a Multiple Employer Plan, or (c) the
distribution of a notice of intent to terminate a Plan pursuant to Section
4041(a)(2) of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (d) the institution of proceedings to terminate a Plan
by the PBGC under Section 4042 of ERISA, or (e) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.

"Total Capitalization" means, at any time, the sum (without duplication) of (a)
Total Debt plus (b) Consolidated Net Worth less any amount thereof attributable
to "minority interests" (as defined below). For the purpose of this definition,
"minority interests" means any investment or interest of the Borrower in any
corporation, partnership or other entity to the extent that the total amount
thereof owned by the Borrower (directly or indirectly) constitutes 50% or less
of all outstanding interests or investments in such corporation, partnership or
entity.

"Total Committed Amount" means, at any time, the aggregate amount of the
Commitments at such time.

"Total Debt" means, at any time, all Consolidated Debt of the Borrower and its
Consolidated Subsidiaries.

"Total Facility Amount" means, at any relevant time of determination, the sum of
(i) the Total Committed Amount, (ii) if during a Canadian Allocation Period, the
then applicable Canadian Total Committed Amount and (iii) if during a Sterling
Allocation Period, the then applicable Sterling Total Committed Amount.

"Total Facility Banks" means, at any relevant time of determination, all Banks
holding a Commitment, all Canadian Banks holding a Canadian Commitment and all
UK Banks holding a Sterling Commitment.

"Total Facility Commitment" means, at any relevant time of determination, the
sum of (i) the Commitments, (ii) the Canadian Commitments and (iii) the Sterling
Commitments, in each case then in effect.

"Total Facility Outstandings" means the sum of (i) the Total Outstanding Amount,
(ii) the Canadian Total Outstanding Amount and (iii) the Sterling Total
Outstanding Amount.

"Total Outstanding Amount" means, at any time, the sum of (a) the outstanding
Advances at such time plus (b) the outstanding L/C Obligations.

"Type" has the meaning specified in the definition of the term "Advance".

"UK" means the United Kingdom.

"UK Double Taxation Treaty

" shall mean any convention between the government of the United Kingdom and any
other government for the avoidance of double taxation and the prevention of
fiscal evasion with respect to taxes on income and capital gains.



"UK Tax Act" means the United Kingdom Income and Corporation Taxes Act of 1988,
as amended from time to time, or any successor statute, together with all
regulations and interpretations thereof or thereunder by the United Kingdom
Inland Revenue (or any successor).

"U.S. Double Taxation Treaty" shall mean any convention between the government
of the United States and any other government for the avoidance of double
taxation and the prevention of fiscal evasion with respect to taxes on income
and capital gains.

"Unreimbursed Amount" has the meaning set forth in Section 2.9(c)(i).

"Withdrawal Liability" shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.



Section 1.2  Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding". Unless otherwise indicated, all references to a particular time
are references to Houston, Texas time.



Section 1.3  Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with, and certificates of compliance for
the financial covenant shall be based on, GAAP; provided, however, the financial
statements and reports required pursuant to Section 5.1(a)(i) and (xii) shall be
prepared in accordance with generally accepted accounting principles in effect
at the time of application thereof except to the extent stated therein.



Section 1.4  Miscellaneous. The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, in each case as then amended,
revised or otherwise modified and then in effect, unless otherwise specified.
The term "including" shall mean "including, without limitation," and the term
"or" is not exclusive. The term "United States" when used in any Loan Document
shall refer to and mean the United States of America.



Section 1.5  Ratings. A rating, whether public or private, by Standard & Poor's
or Moody's shall be deemed to be in effect on the date of announcement or
publication by Standard & Poor's or Moody's, as the case may be, of such rating
or, in the absence of such announcement or publication, on the effective date of
such rating and will remain in effect until the date when any change in such
rating is deemed to be in effect. In the event any of the rating categories used
by Moody's or Standard & Poor's is revised or designated differently (such as by
changing letter designations to different letter designations or to numerical
designations), the references herein to such rating shall be changed to the
revised or redesignated rating for which the standards are closest to, but not
lower than, the standards at the date hereof for the rating which has been
revised or redesignated. Long-term debt supported by a letter of credit,
guaranty, insurance or other similar credit enhancement mechanism shall not be
considered as senior unsecured long-term debt.



ARTICLE II
AMOUNT AND TERMS OF THE ADVANCES



Section 2.1  The Advances.  Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances as part of a
Borrowing to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an aggregate amount
not to exceed at any time outstanding such Bank's Commitment minus such Bank's
Pro Rata Share of outstanding L/C Obligations. Each Borrowing (other than a
Borrowing or deemed Borrowing under Section 2.9(c)(ii) to reimburse an L/C
Issuer for any Unreimbursed Amount) shall be in an aggregate amount not less
than $5,000,000, shall be in an integral multiple of $1,000,000 and shall, when
made, consist of Advances of the same Type having (in the case of a Borrowing
comprised of Eurodollar Advances) the same Interest Period, made on the same day
by the Banks ratably according to their respective Commitments (excluding, with
respect to any Borrowing or deemed Borrowing under Section 2.9(c)(ii), the Pro
Rata Share of any Defaulting Bank). Within the limits of each Bank's Commitment,
the Borrower may borrow, prepay pursuant to Section 2.10 and reborrow under this
Section 2.1. Subject to the terms and conditions hereof, more than one Borrowing
may be made on a Business Day (including, for example, a Borrowing comprised of
Eurodollar Advances having one Interest Period and another Borrowing comprised
of Eurodollar Advances having a different Interest Period).



Section 2.2  Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 11:00 A.M. (i) in the case of a proposed Borrowing
comprised of Eurodollar Advances, at least three Business Days prior to the date
of the proposed Borrowing, and (ii) in the case of a proposed Borrowing
comprised of Base Rate Advances, on the day of the proposed Borrowing, by the
Borrower to the Administrative Agent, which shall give to each Bank prompt
notice thereof by telecopy. Each such notice of a Borrowing (a "Notice of
Borrowing") shall be by telecopy, confirmed immediately in writing, in
substantially the form of Exhibit B, duly signed by a Responsible Officer,
specifying therein the requested (A) date of such Borrowing, (B) Type of
Advances comprising such Borrowing, (C) aggregate amount of such Borrowing, and
(D) in the case of a Borrowing comprised of Eurodollar Advances, initial
Interest Period for each such Advance, provided that the Borrower may not
specify Eurodollar Advances for any Borrowing if, after giving effect to such
Borrowing, Eurodollar Advances having more than ten (10) different Interest
Periods shall be outstanding. In the case of a proposed Borrowing comprised of
Eurodollar Advances, the Administrative Agent shall promptly notify each Bank
and the Borrower of the applicable interest rate under Section 2.5(b). Each Bank
shall, before 11:00 A.M. (1:00 P.M. in the case of a Borrowing comprised of Base
Rate Advances) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at its Payment Office,
in same day funds, such Bank's ratable portion of such Borrowing. After the
Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent's
aforesaid address.

Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing which the related Notice of Borrowing specifies is to
be comprised of Eurodollar Advances, the Borrower shall, subject to Section 8.8,
indemnify each Bank against any loss, cost or expense incurred by such Bank as a
result of any failure to fulfill on or before the date specified in such Notice
of Borrowing for such Borrowing the applicable conditions set forth in Article
III or to make the Borrowing specified in such Notice of Borrowing on the date
specified, including any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund the Advance to be made by such Bank as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date.
 

Unless the Administrative Agent shall have received notice from a Bank prior to
the time it is required to make available its ratable portion of any Borrowing
that such Bank will not make available to the Administrative Agent such Bank's
ratable portion of such Borrowing, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with subsection (a) of this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such ratable portion available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Bank, the
Federal Funds Rate. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank's Advance
as part of such Borrowing for purposes of this Agreement.
 

The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.



Section 2.3  Fees.

Facility Fee.

Subject to Section 8.8, the Borrower agrees to pay without duplication to each
Bank a facility fee on the average daily amount of such Bank's Commitment,
whether or not used, from the date hereof until the Termination Date. The
facility fee is due on the last Business Day of each March, June, September and
December during the term of such Bank's Commitment, commencing September 30,
2005, and on the date such Bank's Commitment is terminated. The rate per annum
of the facility fee for each calendar quarter shall be determined as provided in
Schedule I based on the Rating Level in effect on the first day of such quarter.
The Borrower may at its option pay such facility fee together with any Canadian
facility fee owing to the Canadian Banks pursuant to Section 2A.3(a) and any
Sterling facility fee owing to the UK Banks pursuant to Section 2B.3(a) pursuant
to a single payment to Administrative Agent for the benefit of the Banks, the
Canadian Banks and the UK Banks; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to the facility fee
hereunder and such Canadian facility fee and such Sterling facility fee, as
appropriate.
 

Utilization Fee.
 

Subject to Section 8.8, the Borrower agrees to pay without duplication to each
Bank a utilization fee equal to 10 basis points per annum on the aggregate
outstanding principal amount of all Advances owed to such Bank plus such Bank's
Pro Rata Share of the outstanding L/C Obligations, provided that such
utilization fee shall accrue on such aggregate outstanding principal amount only
during periods in which the sum of the Total Facility Outstandings exceeds 50%
of the Total Facility Amount. The utilization fee is due on the last Business
Day of each March, June, September and December, commencing September 30, 2005,
and on the date the Advances are paid in full. The Borrower may at its option
pay such utilization fee together with any Canadian utilization fee or Sterling
utilization fee with a single payment to the Administrative Agent for the
benefit of the Banks, the Canadian Banks and the UK Banks; provided, the
Borrower shall so specify to the Administrative Agent that such payment is with
respect to the utilization fee hereunder, such Canadian utilization fee and such
Sterling utilization fee, as appropriate.


Administrative Agent's Fee

. Subject to Section 8.8, the Borrower shall pay to the Administrative Agent
such fees as may be separately agreed to by it and the Administrative Agent.





Section 2.4  Repayment. The Borrower shall repay the unpaid principal amount of
each Advance owed to each Bank on the Termination Date.



Section 2.5  Interest. Subject to Section 8.8, the Borrower shall pay interest
on the unpaid principal amount of each Advance owed to each Bank from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

Base Rate Advances. During such periods as such Advance is a Base Rate Advance,
a rate per annum equal at all times to the Base Rate in effect from time to
time, due quarterly on the last Business Day of each March, June, September and
December, commencing September 30, 2005, during such periods and on the date
such Base Rate Advance shall be Converted (in whole or in part), changed (in
whole or in part) as a result of any division or combination of any Borrowing,
or paid in full; provided that any such Advance not paid when due shall bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full at a rate per annum equal at all such times to
2% above the Base Rate in effect from time to time.


Eurodollar Advances. During such periods as such Advance is a Eurodollar
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of the Eurodollar Rate for such Interest Period for such
Advance plus the Applicable Margin per annum for such Interest Period, due on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on the day which occurs during such Interest Period
three months from the first day of such Interest Period (each Eurodollar Advance
to bear interest from and including the first day of the Interest Period for
such Advance to (but not including) the last day of such Interest Period);
provided that any such Advance not paid when due shall bear interest on the
principal amount thereof from time to time outstanding, payable upon demand,
until paid in full at a rate per annum equal at all such times to the greater of
(x) 2% above the Base Rate in effect from time to time and (y) 2% above the rate
per annum required to be paid on such Advance immediately prior to the date on
which such Event of Default occurred.
 

Other Obligations

. If any amount payable by the Borrower (other than any Advance) under any Loan
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount from time
to time outstanding shall thereafter bear interest on the principal amount
thereof from time to time outstanding, payable upon demand, until paid in full,
at a fluctuating interest rate per annum at all such times equal to 2% above the
Base Rate in effect from time to time.





Section 2.6  Additional Interest on Eurodollar Advances. If any Bank is required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
and if as a result thereof there is an increase in the cost to such Bank of
agreeing to make or making, funding or maintaining Eurodollar Advances, the
Borrower shall, subject to Section 8.8, from time to time, within 20 Business
Days following its receipt of the certificate hereinbelow referenced (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Bank additional amounts, as additional interest
hereunder, sufficient to compensate such Bank for such increased cost. A
certificate in reasonable detail as to the basis for and the amount of such
increased cost, and certifying that such costs are generally being charged by it
to other similarly situated borrowers under similar credit facilities shall be
submitted to the Borrower and the Administrative Agent by such Bank, shall be
conclusive and binding for all purposes, absent manifest error; provided,
however, no Bank shall be permitted to recover increased costs incurred or
accrued pursuant to this Section 2.6 more than 180 days prior to the date it
sends such certificate to the Borrower; provided further that, if any such
requirement (or change in requirement) giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.



Section 2.7  Interest Rate Determination and Protection.

 a. If, prior to the commencement of any selected Interest Period for a
    Eurodollar Advance, the Administrative Agent is unable to obtain timely
    information for determining the Eurodollar Rate for such Interest Period:

    the Administrative Agent shall forthwith notify the Borrower and the Banks
    that the interest rate cannot be determined for such Interest Period,
     
    
    each such Advance for which such Interest Period was selected will, on the
    last day of the then existing Interest Period therefor, either (A) Convert
    into a Base Rate Advance (or if such Advance is then a Base Rate Advance,
    will continue as a Base Rate Advance) or (B) continue as one or more
    Eurodollar Advances of Interest Periods not affected by such notice of the
    Majority Banks, as selected by the Borrower, and
     
    
    the obligation of the Banks to make, or to Convert Advances or Borrowings
    into, or to make divisions or combinations of Borrowings resulting in,
    Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall
    be suspended until the Administrative Agent shall notify the Borrower and
    the Banks that the circumstances causing such suspension no longer exist.
     

    If, with respect to any Eurodollar Advances, the Majority Banks notify the
    Administrative Agent that the applicable interest rate for any Interest
    Period for such Advances will not adequately reflect the cost to such
    Majority Banks of making, funding or maintaining their respective portions
    of such Eurodollar Advances for such Interest Period, the Administrative
    Agent shall forthwith so notify the Borrower and the Banks, whereupon
     

    each such Advance will, on the last day of the then existing Interest Period
    therefor, either (A) Convert into a Base Rate Advance (or, if such Advance
    is then a Base Rate Advance, will continue as a Base Rate Advance) or (B)
    continue as one or more Eurodollar Advances of Interest Periods not affected
    by such notice of the Majority Banks, as selected by the Borrower, and
     
    
    the obligation of the Banks to make, or to Convert Advances or Borrowings
    into, or to make divisions or combinations of Borrowings resulting in,
    Eurodollar Advances or Eurodollar Borrowings of such Interest Periods shall
    be suspended until the Administrative Agent shall notify the Borrower and
    the Banks that the circumstances causing such suspension no longer exist.
     

    If the Borrower shall fail to select the duration of any Interest Period for
    any Eurodollar Advances in accordance with the provisions contained in the
    definition of "Interest Period" in Section 1.1 or fails to give a timely
    Notice of Conversion with respect to any Eurodollar Advances in accordance
    with the provisions contained in Section 2.8(a), the Administrative Agent
    will forthwith so notify the Borrower and the Banks and such Advances will
    automatically, on the last day of the then existing Interest Period
    therefor, Convert into Base Rate Advances.
    

    If the aggregate unpaid principal amount of Advances comprising any
    Eurodollar Borrowing shall be reduced, by payment or prepayment or
    otherwise, to less than $5,000,000, such Advances shall automatically
    Convert, on the last day of the then existing Interest Period for such
    Advances, into Base Rate Advances, unless the Borrower has elected to
    continue such Advances as Eurodollar Advances by selecting a new Interest
    Period therefor in accordance with the provisions hereof commencing on such
    day and the sum of the outstanding principal amount of such Advances plus
    the outstanding principal amount of each other Borrowing that is being
    Converted into, or continued as, a Eurodollar Borrowing on such day with the
    same Interest Period as such Advances is at least $5,000,000.
     

    Any Bank may, if it so elects, fulfill its Commitment as to any Eurodollar
    Advance by causing a branch, foreign or otherwise, or Affiliate of such Bank
    to make such Advance and may transfer and carry such Advance at, to or for
    the account of any branch office or Affiliate of such Bank; provided that in
    such event, for the purposes of this Agreement, such Advance shall be deemed
    to have been made by such Bank and the obligation of the Borrower to repay
    such Advance shall nevertheless be to such Bank and shall be deemed to be
    held by such Bank, to the extent of such Advance, for the account of such
    branch or Affiliate; provided further that for U.S. federal income tax
    purposes if such branch or Affiliate is the beneficial owner of such
    interest, or if such Bank is regarded as acting as an intermediary for such
    branch or Affiliate, then such Bank, or such branch or Affiliate, shall
    provide to the Borrower and the Administrative Agent the required forms and
    documentation as set forth in Section 8.16(a)(i) or (ii), as appropriate.



Section 2.8  Voluntary Conversion of Borrowings; Continuation of Eurodollar
Borrowings.

 a. The Borrower may on any Business Day, upon notice given to the
    Administrative Agent not later than 11:00 A.M. (i) in the case of a proposed
    Conversion into a Eurodollar Borrowing, on the third Business Day prior to
    the date of the proposed Conversion, and (ii) in the case of a proposed
    Conversion into a Base Rate Borrowing, on the date of the proposed
    Conversion, and subject to the limitations in Section 2.2(a) as to the
    number of permitted Interest Periods and subject to the provisions of
    Sections 2.7, 2.8(c)and 2.12, Convert all or any portion of a Borrowing of
    one Type into a Borrowing of another Type; provided, however, that any
    Conversion of any Eurodollar Borrowing shall be made on, and only on, the
    last day of an Interest Period for such Eurodollar Borrowing. Each such
    notice of a Conversion (a "Notice of Conversion") shall be by telecopy,
    confirmed immediately in writing, in substantially the form of Exhibit E,
    duly signed by a Responsible Officer, and shall, within the restrictions
    specified above, specify (x) the date of such Conversion, (y) the Borrowing
    (or identified portion thereof) to be Converted and the Type into which it
    is to be Converted, and (z) if such Conversion is into a Eurodollar
    Borrowing, the duration of the Interest Period for each Advance comprising
    such Borrowing.
     

    The Borrower may continue all or any portion of any Eurodollar Borrowing as
    a Eurodollar Borrowing for an additional Interest Period that complies with
    the requirements set forth in the definition herein of "Interest Period," by
    giving notice of such Interest Period as set forth in such definition,
    subject to the limitations in Section 2.2(a) as to the number of permitted
    Interest Periods and subject to the provisions of Sections 2.7, 2.8(c) and
    2.12.
     

    All Borrowings, Conversions and continuations under this Agreement shall be
    effected in a manner that (i) treats all Banks ratably (including, for
    example, effecting Conversions of any portion of a Borrowing in a manner
    that results in each Bank retaining its same ratable percentage of both the
    Converted portion and the remaining portion not Converted), and (ii) results
    in each Borrowing (including, in the case of any Conversion of a portion of
    a Borrowing, both the Converted portion and the remaining portion not
    Converted) being in an amount not less than $5,000,000 and in an integral
    multiple of $1,000,000. Upon Conversion of any Borrowing, or portion
    thereof, into a particular Type, all Advances comprising such Borrowing or
    portion thereof, as the case may be, will be deemed Converted into Advances
    of such Type.

Section 2.9  Letters of Credit.

The Letter of Credit Commitment.
 

Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Banks set forth in this
Section 2.9, (1) from time to time on any Business Day prior to the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower for any general corporate purpose of the Borrower and its Subsidiaries,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, (2) and to honor drafts under the Letters of Credit;
and (B) the Banks severally agree to participate in Letters of Credit issued for
the account of the Borrower; provided that (i) no L/C Issuer shall be obligated
to make any L/C Credit Extension with respect to any Letter of Credit if the
aggregate amount of Letters of Credit, Canadian Letters of Credit and Sterling
Letters of Credit issued by it and its Affiliates would exceed $100,000,000, and
(ii) no L/C Issuer shall be obligated to issue Letters of Credit and no Bank
shall be obligated to participate in any Letter of Credit if as of the date of
such L/C Credit Extension: (I) the Total Facility Outstandings would exceed the
Total Facility Amount, or (II) the outstanding L/C Obligations would exceed the
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower's ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
 

No L/C Issuer shall be under any obligation to issue any Letter of Credit if:
 

any order, judgment or decree of any governmental body, agency or official or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any law, rule, regulation or order applicable
to such L/C Issuer or any request or directive (whether or not having the force
of law) from any governmental body, agency or official with jurisdiction over
such L/C Issuer shall prohibit, or request that such L/C Issuer refrain from the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which such L/C Issuer in good faith deems
material to it;
 

subject to Section 2.9(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless a majority of the Banks (such majority determined in relation to
their respective Commitments, if the Commitments are then in effect, and if not
so in effect, then determined in relation to the then Total Outstanding Amount)
has approved such expiry date;
 

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Banks have approved such expiry date;
 

the issuance of such Letter of Credit would violate one or more reasonable and
customary commercial banking policies of such L/C Issuer generally applicable to
the issuance of letters of credit and applied by such L/C Issuer to other
similarly situated borrowers under similar credit facilities; or
 

such Letter of Credit is in an initial amount less than $100,000, in the case of
a commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit (or, as to Letters of Credit denominated in a currency other than
Dollars, the respective currency equivalent thereof as reasonably determined by
such L/C Issuer), or is to be denominated in a currency other than Dollars,
Canadian Dollars, Euros, British Pounds Sterling, Swiss Francs or Japanese Yen.
 

No L/C Issuer shall be under any obligation to amend, extend, renew or otherwise
modify any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended, extended, renewed or
modified form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment, extension, renewal or other
modification to such Letter of Credit.
 

Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit

.


 



Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the relevant L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the relevant L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as requested by the Borrower and as the relevant L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the relevant L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the relevant L/C Issuer the (1) Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the relevant
L/C Issuer may require.
 

Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the relevant L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the relevant L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
relevant L/C Issuer's usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Bank's Pro Rata Share times the amount of such Letter of Credit.
 

If the Borrower so requests in any applicable Letter of Credit Application, the
relevant L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an "Auto-Renewal
Letter of Credit"); provided that any such Auto-Renewal Letter of Credit must
permit the relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the "Nonrenewal Notice Date") in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Banks shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time prior to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the relevant L/C Issuer shall
not permit any such renewal if (A)  the relevant L/C Issuer has determined that
it would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of Section
2.9(a)(ii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Nonrenewal Notice Date (1) from the Administrative Agent that the Majority
Banks have elected not to permit such renewal or (2) from the Administrative
Agent, any Bank or the Borrower that one or more of the applicable conditions
specified in Section 3.2 is not then satisfied.
 

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 

Drawings and Reimbursements; Funding of Participations.
 

On the date of any payment by any L/C Issuer under any Letter of Credit (each
such date, an "Honor Date"), the relevant L/C Issuer shall notify the Borrower
and the Administrative Agent of such payment. If the relevant L/C Issuer shall
give such notice prior to 11:00 a.m. on the Honor Date, by not later than 11:00
a.m. on the Honor Date, the Borrower shall reimburse the relevant L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to reimburse the relevant L/C Issuer by 11:00
a.m. on the Honor Date, the Administrative Agent shall promptly notify each Bank
of the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Bank's Pro Rata Share thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of Base Rate Advances
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Advances, but otherwise subject to Section 2.1 and
subject to compliance with the conditions set forth in Section 3.2 (other than
(i) the delivery of a Notice of Borrowing and (ii) the absence of an event that
would constitute an Event of Default but for the requirement of time elapse,
which is based upon the Borrower's failure to fully and timely reimburse for
such drawing). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.9(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 

Each Bank (including the Bank acting as L/C Issuer) shall upon any notice
pursuant to Section 2.9(c)(i) make funds available to the Administrative Agent
for the account of the relevant L/C Issuer at the Administrative Agent's Office
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Honor Date specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.9(c)(iii), each Bank
that so makes funds available shall be deemed to have made a Base Rate Advance
subject to compliance with the conditions set forth in Section 3.2 (other than
(i) the delivery of a Notice of Borrowing and (ii) the absence of an event that
would constitute an Event of Default but for the requirement of time elapse,
which is based upon the Borrower's failure to fully and timely reimburse for
such drawing) to the Borrower in such amount and the corresponding Unreimbursed
Amount shall be deemed refinanced. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer.
 

With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing or a deemed Borrowing under Section 2.9(c)(i) or (ii) because the
conditions set forth in Section 3.2 and not excused under Section 2.9(c)(i) or
Section 2.9(c)(ii) cannot be satisfied on the Honor Date, then (A) the relevant
L/C Issuer will notify the Borrower of the amount of such Unreimbursed Amount
that has not been refinanced and (B) such Unreimbursed Amount that is not so
refinanced shall (1) bear interest on the amount thereof from time to time
outstanding at a rate per annum equal to 2% above the Base Rate in effect from
time to time and (2) shall be due and payable on the 15th day following the
Borrower's receipt of such notice from such L/C Issuer. In such event, each
Bank's payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.9(c)(ii) shall be payment in respect of its
participation in such Unreimbursed Amount and shall constitute an L/C Advance
from such Bank in satisfaction of its participation obligation under this
Section 2.9.
 

Until each Bank funds its Advance or L/C Advance pursuant to this Section 2.9(c)
to reimburse the relevant L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Bank's Pro Rata Share of such amount shall
be solely for the account of the relevant L/C Issuer.
 

Each Bank's obligation to reimburse the relevant L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.9(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the relevant L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of a reimbursement to an L/C Issuer
shall constitute a Borrowing if the Borrower is unable to satisfy the conditions
set forth in Section 3.2 (other than (i) the delivery of a Notice of Borrowing
and (ii) the absence of an event that would constitute an Event of Default but
for the requirement of time elapse, which is based upon the Borrower's failure
to fully and timely reimburse for such drawing) and no such making of a
reimbursement shall relieve or otherwise impair the obligation of the Borrower
to reimburse the relevant L/C Issuer for the amount of any payment made by the
relevant L/C Issuer under any Letter of Credit, together with interest as
provided in Section 2.9(c).
 

If any Bank fails to make available to the Administrative Agent for the account
of an L/C Issuer any amount required to be paid by such Bank pursuant to the
foregoing provisions of this Section 2.9(c) by the time specified in Section
2.9(c)(ii), the relevant L/C Issuer shall be entitled to recover from such Bank
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the relevant L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of an L/C Issuer submitted to any Bank (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
 

Repayment of Participations

.


 



At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Bank such Bank's L/C Advance in respect of such
payment in accordance with Section 2.9(c), if the Administrative Agent receives
for the account of the relevant L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank's L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
 

If any payment received by the Administrative Agent for the account of an L/C
Issuer pursuant to Section 2.9(c)(i) is required to be returned under any of the
circumstances described in Section 8.5(a) (including pursuant to any settlement
entered into by the relevant L/C Issuer in its discretion), each Bank shall pay
to the Administrative Agent for the account of the relevant L/C Issuer its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Bank,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
 

Obligations Absolute

. The obligation of the Borrower to reimburse the relevant L/C Issuer for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


 



any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto;
 

the existence of any claim, counterclaim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
 

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;
 

any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency or reorganization or relief of debtors; or
 

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against an L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 

Role of L/C Issuer

. Each Bank and the Borrower agree that, in paying any drawing under a Letter of
Credit, no L/C Issuer shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of any L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of an L/C Issuer shall be
liable to any Bank for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Banks or the Majority Banks, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit;
provided
,
however
, that this assumption is not intended to, and shall not, preclude the
Borrower's pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of any L/C
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of an L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.9(e);
provided
,
however
, that anything in such clauses to the contrary notwithstanding, the Borrower
may have a claim against an L/C Issuer, and an L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower or its Subsidiaries
which the Borrower proves were caused by (A) an L/C Issuer's willful misconduct
or gross negligence or (B) an L/C Issuer's willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


 



Cash Collateral

. Upon the request of the Administrative Agent, (i) if an L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an Unreimbursed Amount, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, and in each case so long as such Unreimbursed
Amount or Letter of Credit remains outstanding, the Borrower shall immediately
Cash Collateralize such then outstanding L/C Obligations (in an amount equal to
such outstanding L/C Obligations determined as of the date of such Unreimbursed
Amount or the Letter of Credit Expiration Date, as the case may be). For
purposes hereof, "
Cash Collateralize
" means to pledge and deposit with or deliver to the Administrative Agent, for
the benefit of the relevant L/C Issuer and the Banks, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the relevant L/C
Issuer (which documents are hereby consented to by the Banks). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of any L/C Issuer and the Banks, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing, which security interest shall be deemed
automatically terminated and such collateral subject to the Borrower's
instruction on return, upon such L/C Obligations no longer being outstanding.
Cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at JPMorgan.


 



Applicability of ISP98 and UCP

. Unless otherwise expressly agreed by an L/C Issuer and the Borrower, when a
Letter of Credit is issued (i) the rules of the "International Standby Practices
1998" published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the "
ICC
") at the time of issuance (including the ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Letter of
Credit.


 



Letter of Credit Fees

. The Borrower shall pay to the Administrative Agent for the account of each
Bank in accordance with its Pro Rata Share, a Letter of Credit fee in Dollars
for each Letter of Credit equal to the L/C Fee Rate
times
the daily maximum amount available to be drawn under such Letter of Credit, it
being agreed that with respect to any Letter of Credit that, by its terms or the
terms of the related Letter of Credit Application or any other document,
agreement or instrument related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. The L/C Fee Rate for each calendar quarter shall be determined as
provided in
Schedule I
based on the Rating Level in effect on each applicable day of such quarter.


 



Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer

. The Borrower shall pay directly to the relevant L/C Issuer for its own account
a fronting fee in Dollars with respect to each Letter of Credit equal to 0.125%
per annum times the daily maximum amount available to be drawn under such Letter
of Credit, it being agreed that with respect to any Letter of Credit that, by
its terms or the terms of the related Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time. Such fronting fee shall be computed on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the relevant L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges of the relevant L/C Issuer relating
to letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.


 



Conflict with Letter of Credit Application

. In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.


 



Currency Conversion and Currency Indemnity

.


 



The Borrower shall reimburse an L/C Issuer pursuant to Section 2.9(c)(i) in the
currency (the "Agreed Currency") in which the Letter of Credit under which the
relevant L/C Issuer made payment was issued. If any payment is received on
account of any Letter of Credit in any currency (the "Other Currency") other
than the Agreed Currency (whether voluntarily, pursuant to the Borrower or an
Unreimbursed Amount, or pursuant to an order or judgment or the enforcement
thereof or the realization of any security or the liquidation of the Borrower or
otherwise howsoever), such payment shall constitute a discharge of the liability
of the Borrower hereunder and under the other Loan Documents in respect thereof
only to the extent of the amount of Agreed Currency which the relevant L/C
Issuer is able to purchase with the amount of the Other Currency received by it
on the Business Day next following such receipt in accordance with its normal
procedures and after deducting any premium and costs of exchange.
 

If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
"Judgment Currency") any amount due in the Agreed Currency, then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Business Day following the date such judgment is given and in any event the
Borrower shall be obligated to pay the relevant L/C Issuer any deficiency in
accordance with Section 2.9(l)(iii). For the foregoing purposes "rate of
exchange" means the rate at which an L/C Issuer, in accordance with its normal
banking procedures is able on the relevant date to purchase the Agreed Currency
with the Judgment Currency after deducting any premium and costs of exchange.
 

If an L/C Issuer receives any payment or payments on account of the liability of
the Borrower hereunder pursuant to any judgment or order in any Other Currency,
and the amount of the Agreed Currency which the relevant L/C Issuer is able to
purchase on the Business Day next following such receipt with the proceeds of
such payment or payments in accordance with its normal procedures and after
deducting any premiums and costs of exchange is less than the amount of the
Agreed Currency due in respect of such liabilities immediately prior to such
judgment or order, then the Borrower on demand shall, and the Borrower hereby
agrees to, indemnify and save the relevant L/C Issuer harmless from and against
any loss, cost or expense arising out of or in connection with such deficiency.
The agreement of indemnity provided for in this Section 2.9(l)(iii) shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted an L/C Issuer,
Administrative Agent or Bank, or any of them from time to time, and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due hereunder or under any judgment or
order.


Outstanding Letters of Credit

. On the date hereof, each Letter of Credit listed on Schedule III shall be
deemed to have been issued under this Agreement by JPMorgan, as an L/C Issuer,
or Bank of America, as an L/C Issuer, as specified on Schedule III, without
payment of any fees otherwise due upon the issuance of a Letter of Credit, and
JPMorgan and Bank of America as L/C Issuers, shall be deemed, without further
action by any party hereto, to have sold to each Bank, and each Bank shall be
deemed, without further action by any party hereto, to have purchased from
JPMorgan and Bank of America as L/C Issuers, a participation, to the extent of
such Bank's Pro Rata Share, in such Letters of Credit.



Section 2.10  Prepayments. The Borrower may (b) in respect of Eurodollar
Advances, upon at least three Business Days' notice, and (c) in respect of Base
Rate Advances, upon notice by 11:00 A.M. on the day of the proposed prepayment,
to the Administrative Agent (which shall promptly notify each Bank) stating the
proposed date and aggregate principal amount of the prepayment and the Types of
Advances to be prepaid, and in the case of Eurodollar Advances, the specific
Borrowing or Borrowings pursuant to which made, and if such notice is given the
Borrower shall, prepay the outstanding principal amounts of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid
without premium or penalty; provided, however, that each partial prepayment
shall be in an aggregate principal amount not less than $5,000,000, and provided
further, that if the Borrower prepays any Eurodollar Advance on any day other
than the last day of an Interest Period therefor, the Borrower shall compensate
the Banks pursuant to Section 8.4(b).



Section 2.11  Increased Costs; Capital Adequacy, Etc.  a. Subject to Section
8.8, if, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, in each case after the date of this Agreement, or (ii) the compliance
with any guideline or request from any governmental authority, central bank or
comparable agency (whether or not having the force of law) in each case made or
issued after the date of this Agreement, there shall be any increase in the cost
to any Bank of agreeing to make or making, funding or maintaining Eurodollar
Advances (other than increased costs described in Section 2.6 or in clause (c)
below), the Borrower shall from time to time, within 20 Business Days following
its receipt of the certificate hereinbelow referenced (with a copy of such
certificate from the requesting Bank to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank additional amounts sufficient
to compensate such Bank for such increased cost. A certificate in reasonable
detail stating the basis for and the amount of such increased cost, showing in
reasonable detail the calculation of such additional amounts as shall be
required to compensate it for the increased costs to it as a result of such
events and certifying that such costs are generally being charged by it to other
similarly situated borrowers under similar credit facilities shall be submitted
to the Borrower and the Administrative Agent by such Bank, which certificate
shall be conclusive and binding for all purposes, absent manifest error.
Promptly after any Bank becomes aware of any such introduction, change or
proposed compliance, such Bank shall notify the Borrower thereof. No Bank shall
be permitted to recover increased costs incurred or accrued pursuant to this
Section 2.11(a) more than 180 days prior to the date it sends the certificate to
the Borrower which is referred to in this Section 2.11(a); provided, however,
that if any such introduction, change, interpretation, guideline or request
referred to above giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

If the Borrower so notifies the Administrative Agent of any increased cost
pursuant to the provisions of Section 2.11(a), the Borrower shall have the right
to Convert all Advances of the Type affected by such increased cost of all Banks
then outstanding into Advances of another Type in accordance with Section 2.8
and, additionally, reimburse such Bank for such increased cost in accordance
with Section 2.11(a).
 

If any Total Facility Bank shall have determined that, after the date hereof,
the adoption of any applicable law, rule, regulation or treaty regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, in each case
after the date hereof, or compliance by any such Total Facility Bank (or its
lending office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency (except to the extent such request or directive arises as a
result of the individual creditworthiness of such Total Facility Bank, in each
case made or issued after the date hereof), has or would have the effect of
increasing the amount of capital required or expected to be maintained as a
result of its Commitment, Canadian Commitment or Sterling Commitment hereunder,
such Total Facility Bank shall have the right to give prompt written notice
thereof to the Borrower with a copy to the Administrative Agent, which notice
shall show in reasonable detail the calculation of such additional amounts as
shall be required to compensate it for the increased cost to it as a result of
such increase in capital and shall certify that such costs are generally being
charged by it to other similarly situated borrowers under similar credit
facilities, which notice shall be conclusive and binding for all purposes,
absent manifest error, although the failure to give any such notice shall not,
unless such notice fails to set forth the information required above or except
as otherwise expressly provided in Section 2.18(a), release or diminish any of
the Borrower's obligations to pay additional amounts pursuant to Section
2.18(a). No Total Facility Bank shall be permitted to recover increased costs
incurred or accrued pursuant to this Section 2.11(c) more than 180 days prior to
the date it sends the certificate to the Borrower which is referred to in this
Section 2.11(c); provided, however, that if any such adoption or change in any
applicable law, rule, regulation or treaty, or any request or directive, giving
rise to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 

Each Total Facility Bank shall use its reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its Applicable Lending Office, Canadian Lending Office or UK
Lending Office, as appropriate, or change the jurisdiction of its Applicable
Lending Office, Canadian Lending Office or UK Lending Office, as the case may
be, so as to avoid the imposition of any increased costs under Section 2.6 or
this Section 2.11 or to eliminate the amount of any such increased cost which
may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Applicable Lending Office, Canadian Lending Office or UK
Lending Office shall be made if, in the reasonable judgment of such Total
Facility Bank, such selection or change would be disadvantageous to it.

Section 2.12.  Illegality. Notwithstanding any other provision of this
Agreement, if the introduction of or any change in or in the interpretation of
or compliance with any law or regulation, in each case after the date hereof,
shall make it unlawful, or any governmental authority, central bank or
comparable agency shall, after the date hereof, assert that it is unlawful, for
any Total Facility Bank or its Eurodollar Lending Office to perform its
respective obligations hereunder to make Eurodollar Advances or Sterling
Advances or to continue to fund or maintain Eurodollar Advances or Sterling
Advances hereunder, or the introduction of or any change in or in the
interpretation of or compliance with any law or regulation, in each case after
the date hereof, shall change any Canadian Bank's status as a Canadian Resident
Bank resulting in making it unlawful, or any governmental authority, central
bank or comparable agency shall, after the date hereof, assert that it is
unlawful, for any Canadian Bank or its Canadian Lending Office to make Canadian
Prime Rate Advances or accept and purchase Canadian Bankers' Acceptances, then,
on notice thereof and demand therefor by such Total Facility Bank to the
Borrower through the Administrative Agent, (a) the obligation of such Bank to
make, or to Convert Advances or Borrowings into, or to make divisions or
combinations of Borrowings resulting in, Eurodollar Advances or Eurodollar
Borrowings, or, if applicable, the obligation of such Canadian Banks to make
Canadian Prime Rate Advances or to accept and purchase Canadian Bankers'
Acceptances, or, if applicable, the obligation of such UK Banks to make Sterling
Advances, shall terminate, as the case may be, and (b) if then required by the
provisions of such event, (i) the Borrower shall forthwith Convert all affected
Eurodollar Advances of all Banks then outstanding into Advances of another Type
in accordance with Section 2.8 (other than the requirement that Conversions be
made only on the last day of an Interest Period), (ii) the Canadian Borrower
shall forthwith terminate the Canadian Commitments and prepay all such Canadian
Prime Rate Advances and Canadian Bankers' Acceptances or (iii) the UK Borrower
shall forthwith terminate the Sterling Commitments and prepay all such Sterling
Advances, as applicable.

Section 2.13  Payments and Computations. a. The Borrower shall make each payment
under any Loan Document not later than 11:00 A.M. on the day when due in dollars
to the Administrative Agent at its Payment Office in same day funds without
setoff, deduction or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility or utilization fees ratably (other than
amounts payable pursuant to Section 2.6, 2.11, 2.14, 2.17 or 8.4(b)) to the
Banks (decreased, as to any Bank, for any taxes withheld in respect of such Bank
as contemplated by Section 2.14(b)) for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank to such Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

All computations of interest based on the Base Rate (except during such times as
the Base Rate is determined pursuant to clause (a) of the definition thereof)
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and, subject to Section 8.8, all computations of
interest based on the Eurodollar Rate, the Federal Funds Rate or, during such
times as the Base Rate is determined pursuant to clause (a) of the definition
thereof, the Base Rate and all computations of facility and utilization fees
shall be made by the Administrative Agent, and all computations of interest
pursuant to Section 2.6 shall be made by a Bank, on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility or utilization fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.6, by a Bank) of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 

Whenever any payment hereunder or under the Notes shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or facility or utilization fee, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
 

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, each Bank shall, subject
to Section 8.8, repay to the Administrative Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the earlier of (i)
the date such Bank repays such amount to the Administrative Agent and (ii) the
date two Business Days after the date such amount is so distributed, at the
Federal Funds Rate and thereafter until the date such Bank repays such amount to
the Administrative Agent at the Federal Funds Rate plus 2%.

Section 2.14  Taxes. a. Subject to Section 8.8, any and all payments by the
Obligors hereunder or under the Notes, the Canadian Notes or the Sterling Notes
shall be made, in accordance with Section 2.13 with respect to payments made by
the Borrower under the Notes, Section 2B.10 with respect to payments made by the
UK Borrower under the Sterling Notes and 2A.9 with respect to payments made by
the Canadian Borrower under any Canadian Bankers' Acceptance or under the
Canadian Notes, respectively, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges, fees,
duties or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank, Canadian Bank or UK Bank and the Administrative Agent,
the Canadian Administrative Agent or the UK Administrative Agent, (i) taxes
imposed on its income or capital, (ii) franchise taxes imposed on it by the
jurisdiction under the laws of which (or by a jurisdiction under the laws of a
political subdivision of which) such Bank, Canadian Bank or UK Bank or the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent, as the case may be, is organized or any political subdivision thereof
and, in the case of each Bank, each Canadian Bank and each UK Bank, franchise
taxes imposed on it by the jurisdiction of such Bank's Applicable Lending
Office, such Canadian Bank's Canadian Lending Office or such UK Bank's UK
Lending Office or any political subdivision thereof, (iii) any withholding taxes
imposed by the United States of America, Canada or the UK if and to the extent
that such taxes shall be in effect and shall be applicable on the date hereof
(or with respect to any entity that becomes a Bank, a Canadian Bank or a UK Bank
after the date hereof, on the date such entity becomes a Bank, a Canadian Bank
or a UK Bank), to payments to be made to such Bank, Canadian Bank or UK Bank or
the Administrative Agent, the Canadian Administrative Agent or the UK
Administrative Agent, and (iv) except as a result of a change in the status of a
Canadian Bank as a Canadian Resident Bank due to the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof after the date hereof, withholding taxes in respect of any principal,
interest, fees or other amounts paid or payable by the Canadian Borrower to or
for the account of any Canadian Bank under this Agreement or any other Loan
Document which the Canadian Borrower is required to withhold and remit in
respect of any principal, interest, fees or other amounts paid or payable by the
Canadian Borrower to or for the account of any Canadian Bank under this
Agreement or any other Loan Document (all such non-excluded taxes, levies,
imposts, deductions, charges, fees, duties, withholdings and liabilities being
hereinafter referred to as "Taxes"). Subject to Section 8.8, if any Obligor
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note, Canadian Note or Sterling Note or Canadian
Bankers' Acceptance to any Bank, Canadian Bank or UK Bank or the Administrative
Agent, the Canadian Administrative Agent or the UK Administrative Agent, (x) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.14) such Bank, Canadian Bank or UK Bank or the
Administrative Agent, the Canadian Administrative Agent or the UK Administrative
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (y) the relevant Obligor shall make
such deductions and (z) such Obligor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

Notwithstanding anything to the contrary contained in this Agreement, each
Obligor and each Agent shall be entitled, to the extent it is required to do so
by law, to deduct or withhold income or other similar taxes imposed by the
United States of America, Canada or the UK from interest, fees or other amounts
payable hereunder for the account of any Bank, Canadian Bank or UK Bank (without
obligation of the payment by such Obligor of increased amounts to such Bank,
Canadian Bank or UK Bank pursuant to Section 2.14(a)) except there shall be no
deduction or withholding of income or other similar taxes:

with respect to the Commitments, the Advances and the Letters of Credit, from
such amounts payable to a Bank (A) that is created or organized (as applicable)
and is existing under the laws of the United States of America or a political
subdivision thereof or (B) that has the Prescribed Forms on file with the
Borrower and the Administrative Agent for the applicable year to the extent
deduction or withholding of such taxes is not required as a result of the filing
of such Prescribed Forms,

with respect to the Canadian Commitments, the Canadian Advances and Canadian
Bankers Acceptances and the Canadian Letters of Credit, a Person who satisfied
the requirements set forth in Section 2.14(f)(ii), and

with respect to the Sterling Commitments, the Sterling Advances and the Sterling
Letters of Credit, a Person who satisfied the requirements set forth in Section
2.14(f)(iii);

provided

that if the Borrower shall so deduct or withhold any such taxes, it shall
provide a statement (in the form required by applicable law) to the
Administrative Agent and such Bank, Canadian Bank or UK Bank, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Bank, Canadian Bank or UK Bank or the
applicable Agent may reasonably request for assisting such Bank, Canadian Bank
or UK Bank or the applicable Agent to obtain any allowable credits or deductions
for the taxes so deducted or withheld in the jurisdiction or jurisdictions in
which such Bank, Canadian Bank or UK Bank is subject to tax.


 



In addition, subject to Section 8.8, the Obligors agree to pay or reimburse any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
under the Notes, the Canadian Notes or the Sterling Notes, respectively, or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Notes, the Canadian Notes or the Sterling Notes, respectively
(hereinafter referred to as "Other Taxes").
 

The Borrower, to the fullest extent permitted by law, will indemnify each Total
Facility Bank and each Agent for the full amount of Taxes or Other Taxes paid by
such Total Facility Bank or Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 45 days from the date such
Total Facility Bank or Agent, as the case may be, makes written demand therefor
from the Borrower and provides the Borrower a reasonably detailed written
explanation of the nature and amount of such claim, together with copies of all
demands and other communications received by such Total Facility Bank or Agent,
as the case may be, from related taxing authorities. No Total Facility Bank nor
any Agent shall be indemnified for Taxes or Other Taxes (i) incurred or accrued
more than 180 days prior to the date that such Bank, Canadian Bank, UK Bank or
such Agent notifies the Borrower thereof or (ii) arising out of a failure by a
Total Facility Bank or any Agent to provide the Prescribed Forms or other
comparable document prescribed by any applicable law to the applicable Obligor
and the Administrative Agent; provided, however, that any such adoption, change,
change in interpretation or administration referred to in this Section 2.14
giving rise to such Taxes or Other Taxes is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 



Within 45 days after the date of any payment of Taxes by or at the direction of
any Obligor (or, in the case of clause (i) of this Section 2.14(e), within 10
Business Days after the Borrower has received a receipt from the relevant taxing
authority), the Borrower will furnish to the Administrative Agent (and the
Canadian Administrative Agent and the UK Administrative Agent, if appropriate),
at the relevant address referred to in Section 8.2, (i) the original or a
certified copy of a receipt evidencing payment thereof if the relevant taxing
authority provides a receipt or (ii) if the relevant taxing authority does not
provide a receipt, other reasonable evidence of payment thereof. Should any
Total Facility Bank or any Agent ever receive any refund, credit or deduction
from any taxing authority to which it would not be entitled but for the payment
by such Obligor of Taxes as required by this Section 2.14 (it being understood
that the decision as to whether or not to claim, and if claimed, as to the
amount of any such refund, credit or deduction shall be made by such Person in
its sole discretion), such Person, as the case may be, thereupon shall repay to
such Obligor, as appropriate, an amount with respect to such refund, credit or
deduction equal to any net reduction in taxes actually obtained by such Person,
as the case may be, and determined by it, as the case may be, to be attributable
to such refund, credit or deduction.


 



i.  Each Bank shall use its reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
Applicable Lending Office, or change the jurisdiction of its Applicable Lending
Office, as the case may be, so as to avoid the imposition of any Taxes or Other
Taxes or to eliminate the amount of any such additional amounts which may
thereafter accrue; provided that no such selection or change of the jurisdiction
for its Applicable Lending Office shall be made if, in the reasonable judgment
of such Bank, such selection or change would be disadvantageous to such Bank.
 

Each Canadian Bank (for itself and each lending office, branch or Affiliate
through which it performs any of its obligations or exercises any of its rights,
in each case under the Loan Documents) represents and warrants to the Borrower
and the Canadian Borrower and the Canadian Administrative Agent that, at all
times that it is a Canadian Bank, it is a Canadian Resident Bank in respect of
any amounts paid or credited to such Canadian Bank under the terms of the Loan
Documents. Each Canadian Resident Bank (for itself and each lending office,
branch and Affiliate through which it performs any of its obligations or
exercises any of its rights, in each case under the Loan Documents) that is not
listed on Schedule I or Schedule II to the Bank Act (Canada) represents and
warrants to the Borrower and the Canadian Borrower and to the Canadian
Administrative Agent that as of the date hereof it is listed on Schedule III to
the Bank Act (Canada) and is resident, or deemed to be resident, in Canada for
purposes of Part XIII of the Income Tax Act (Canada) and so long as such
Canadian Resident Bank is listed on such Schedule III to the Bank Act (Canada),
any amounts paid or credited to such Canadian Resident Bank (or such lending
office or Affiliate) under the terms of this Agreement will be paid or credited
to such Canadian Resident Bank (or such lending office or Affiliate) in respect
of its Canadian banking business. Not in derogation of the foregoing
representations and warranties, but in furtherance thereof, each Canadian Bank
shall use its reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to select a jurisdiction for its Canadian
Lending Office, as appropriate, or change the jurisdiction of its Canadian
Lending Office, as the case may be, so as to avoid the imposition of any Taxes
or Other Taxes or to eliminate the amount of any such additional amounts which
may thereafter accrue; provided that no such selection or change of the
jurisdiction for its Canadian Lending Office shall be made if, in the reasonable
judgment of such Canadian Bank, such selection or change would be
disadvantageous to such Bank or Canadian Bank.
 

Each UK Bank represents and warrants to the Borrower and the UK Borrower and the
UK Administrative Agent that at all times that it is a UK Bank, either (A) it
(or any lending office, branch, permanent establishment or Affiliate through
which it performs any of its obligations or exercises any of its rights, in each
case under the Loan Documents) is a Person resident in the UK for UK tax
purposes and is beneficially entitled to interest payable to it or (B) it (or
any lending office or Affiliate through which it performs any of its obligations
or exercises any of its rights, in each case under the Loan Documents) is a
Person who has permission under Part 4 of the Financial Services and Markets Act
2000 to accept deposits (as set out in Section 840A of the UK Tax Act), is
beneficially entitled to the interest and is within the charge to UK corporation
tax thereon or (C) it (or any lending office, branch, permanent establishment or
Affiliate through which it performs any of its obligations or exercises any of
its rights, in each case under the Loan Documents) is a Person who is resident
(as such term is defined in the appropriate UK Double Taxation Treaty) in a
country with which the UK has an appropriate UK Double Taxation Treaty giving
residents of that country full exemption from UK taxation on interest where such
Person has provided the appropriate authorization from the UK Inland Revenue to
the UK Borrower and the UK Administrative Agent. Not in derogation of the
foregoing representation and warranty, but in furtherance thereof, each UK Bank
shall use its reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to select a jurisdiction for its UK Lending
Office, as appropriate, or change the jurisdiction of its UK Lending Office, as
the case may be, so as to avoid the imposition of any Taxes or Other Taxes or to
eliminate the amount of any such additional amounts which may thereafter accrue;
provided that no such selection or change of the jurisdiction for its UK Lending
Office shall be made if, in the reasonable judgment of such UK Bank, such
selection or change would be disadvantageous to such UK Bank.
 

Each Total Facility Bank also agrees to deliver to the Borrower, the Canadian
Borrower or the UK Borrower, as appropriate, and to the relevant Agent such
forms or documentation, including the Prescribed Forms referred to in Section
8.16, as may at any time be required in order to confirm or maintain in effect
its entitlement to exemption from United States, Canadian or UK withholding tax,
as the case may be, on any payments hereunder, provided that, at the relevant
time, applicable laws permit such Total Facility Bank to do so.

Without prejudice to the survival of any other agreement of the Obligors
hereunder, but subject to the expiration of any applicable statute of
limitations, the agreements and obligations of the Obligors contained in this
Section 2.14 shall survive the payment in full of principal and interest
hereunder and under the Notes, the Canadian Notes, the Sterling Notes and the
Canadian Bankers' Acceptances.

Section 2.15  Sharing of Payments, Etc.  If any Total Facility Bank shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the Total Outstanding Amount, the
Canadian Total Outstanding Amount or the Sterling Total Outstanding Amount, as
the case may be, made by it (other than pursuant to Section 2.6, 2.11, 2.14,
2.17, 2.18 or 8.4(b)) in excess of its ratable share of payments on account of
the Total Outstanding Amount, the Canadian Total Outstanding Amount or the
Sterling Total Outstanding Amount, obtained by all Total Facility Banks with
respect to the Total Outstanding Amount, the Canadian Total Outstanding Amount
or the Sterling Total Outstanding Amount, as applicable, such Total Facility
Bank receiving a greater proportion of the payments shall forthwith purchase
from the applicable Total Facility Banks participations in the Total Outstanding
Amount, the Canadian Total Outstanding Amount or the Sterling Total Outstanding
Amount made by them as shall be necessary to cause such purchasing Total
Facility Bank to share the excess payment ratably with each of them, provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Total Facility Bank, such purchase from each
Total Facility Bank shall be rescinded and such Total Facility Bank shall repay
to the purchasing Total Facility Bank the purchase price to the extent of its
ratable share (according to the proportion of (a) the amount of the
participation purchased from such Total Facility Bank as a result of such excess
payment to (b) the total amount of such excess payment) of such recovery
together with an amount equal to such Total Facility Bank's ratable share
(according to the proportion of (i) the amount of such Total Facility Bank's
required repayment to (ii) the total amount so recovered from the purchasing
Total Facility Bank) of any interest or other amount paid or payable by the
purchasing Total Facility Bank in respect of the total amount so recovered. Each
Obligor agrees that any Total Facility Bank so purchasing a participation from
another Total Facility Bank pursuant to this Section 2.15 may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Total
Facility Bank were its direct creditor in the amount of such participation.

Section 2.16  Ratable Reduction or Termination of the Commitments; Canadian
Allocation of Commitments; Sterling Allocation of Commitments. a.  The Borrower
shall have the right, upon at least three Business Days' notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Banks; provided that each partial
reduction shall be in the aggregate amount of at least $10,000,000; provided,
further, no such termination or reduction shall reduce the Total Committed
Amount to an amount less than the Total Outstanding Amount. Any reduction or
termination of any Commitment (whether pursuant to this Section 2.16, Section
2.17 or Section 2.18) shall be irrevocable, and any such termination shall
automatically terminate such Bank's or its Affiliate's Canadian Allocated
Commitment or Sterling Allocated Commitment (if any). Upon and at all times
after any Commitment of any Bank is terminated in whole pursuant to any
provision of this Agreement, such Commitment (and related Canadian Allocated
Commitment, Canadian Commitment, Sterling Allocated Commitment or Sterling
Commitment, if any) shall be zero and such Bank shall have no further obligation
to make any Advances or purchase participations in L/C Obligations, nor shall
such Bank or any Canadian or UK branch or Affiliate have any further obligation
as a Canadian Bank or UK Bank, as the case may be, to make any Canadian Advances
or UK Advances, as the case may be, or purchase participations in Canadian L/C
Obligations or Sterling L/C Obligations.

Pursuant to and as set forth in Section 2A.10, the Borrower shall have the right
to allocate a portion of the Total Committed Amount as the Canadian Allocated
Total Commitment. Upon any such allocation, and until such Canadian Allocation
Period is terminated in whole, the provisions set forth in Appendix 1 shall be
effective for all purposes with respect thereto and hereto. So long as no
Canadian Allocation Period exists, the Borrower may at any time permanently
terminate its right to allocate a portion of the Total Committed Amount as the
Canadian Allocated Total Commitment, at which time the obligations of the
Canadian Borrower hereunder and the Canadian Guaranty shall automatically
terminate, and thereafter no Bank nor its Canadian branch or Affiliate shall
have any Canadian Allocated Commitment, nor shall any Canadian bank have any
Canadian Commitment.
 

Pursuant to and as set forth in Section 2B.11 the Borrower shall have the right
to allocate a portion of the Total Committed Amount as the Sterling Allocated
Total Commitment. Upon any such allocation, and until such Sterling Allocation
Period is terminated, the provisions set forth in Appendix 2 shall be effective
for all purposes with respect thereto and hereto. So long as no Sterling
Allocation Period exists, the Borrower may at any time permanently terminate its
right to allocate a portion of the Total Committed Amount as the Sterling
Allocated Total Commitment, at which time the obligations of the UK Borrower
hereunder and the UK Guaranty shall automatically terminate, and thereafter no
Bank nor its UK branch or Affiliate shall have any Sterling Allocated
Commitment, nor shall any UK Bank have any Sterling Commitment.

Section 2.17  Non-Ratable Reduction or Termination of Commitments. The Borrower
shall have the right, without the consent of any Bank, but subject to the
approval of the Administrative Agent (which consent shall not be unreasonably
withheld), to reduce in part or to terminate in whole the Commitment of one or
more Banks non-ratably, provided that (a) on the effective date of any such
reduction or termination (i) there are no amounts outstanding under any of the
Notes, and if such Bank or any of its Affiliates is (A) a Canadian Bank, there
are no amounts outstanding under any of the Canadian Notes, or (B) a UK Bank,
there are no amounts outstanding under any of the Sterling Notes, (ii) no Event
of Default or event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both, shall have occurred and
be continuing, (iii) the senior unsecured long-term debt of the Borrower is
rated BBB- or better by Standard & Poor's or Baa3 or better by Moody's, and (iv)
the Borrower shall pay to any Bank whose Commitment is terminated all amounts
owed by the Borrower to such Bank under this Agreement (including accrued
facility and utilization fees), (b) the aggregate amount of each non-ratable
reduction shall be at least $10,000,000, and (c) the aggregate amount of all
such non-ratable reductions and terminations of Commitments since the date of
this Agreement shall not exceed $25,000,000. The Borrower shall give the
Administrative Agent at least three Business Days' notice of the Borrower's
intention to reduce or terminate any Commitment pursuant to this Section 2.17.

Section 2.18  Termination; Replacement of Bank.

Each Bank, Canadian Bank and UK Bank agrees that, upon Borrower's receipt of the
notice and certificate specified in Section 2.11(c) or making a claim under
Section 2.14, at the request of the Borrower, it will promptly enter into good
faith negotiations with the Borrower with respect to the method of reimbursement
or payment for the costs or other amounts specified in such notice. No later
than 20 Business Days after the date of the giving of any such notice, and
assuming the Bank, Canadian Bank or UK Bank giving same has made itself
available for the aforesaid good faith negotiations, the Borrower shall have the
option, to be exercised in writing, to (i) subject to Section 8.8, compensate
such Bank, Canadian Bank or UK Bank for the specified costs or other amounts on
the basis, if any, negotiated between it and the Borrower, (ii)  terminate such
Bank's Commitment or such Canadian Bank's Canadian Commitment or such UK Bank's
Sterling Commitment to the extent, and on the terms and conditions, specified in
Section 2.18(b) or (iii) replace such Bank, Canadian Bank or UK Bank, as
applicable, with another commercial bank or other financial institution to the
extent, and on the terms and conditions, specified in Section 2.18(c); provided
that if the Borrower fails to so exercise either of options (ii) or (iii), it
shall be deemed to have agreed to reimburse such Bank, Canadian Bank or UK Bank
from time to time as herein provided the costs or other amounts specified in its
notice and certificate delivered pursuant to Section 2.11(c). Notwithstanding
the foregoing, the Borrower shall not be obligated to reimburse any Bank,
Canadian Bank or UK Bank pursuant to this or Section 2.18(b) or (c) for any
costs or other amounts under Section 2.11(c) or Section 2.14 incurred or
accruing more than 180 days prior to the date on which it gave the written
notice and certificate specified in Section 2.11(c) or Section 2.14, as the case
may be; provided, however that such 180-day period shall be subject to the
provisos at the end of each of Section 2.11(c) and Section 2.14(d).
 

In the event that the Borrower has given notice to a Bank, Canadian Bank or UK
Bank pursuant to Section 2.18(a) that it elects to terminate such Bank's
Commitment, such Canadian Bank's Canadian Commitment or such UK Bank's Sterling
Commitment (a copy of which notice shall be sent to the Administrative Agent who
will promptly notify each Total Facility Bank), such termination shall become
effective 20 Business Days thereafter unless such Bank, Canadian Bank or UK Bank
withdraws its request for costs or other amounts. On the date of the termination
of the Commitment of any Bank or the Canadian Commitment of any Canadian Bank or
the Sterling Commitment of any UK Bank pursuant to this Section 2.18(b), (i) the
Borrower shall deliver notice of the effectiveness of such termination to such
Bank, Canadian Bank or UK Bank and to the Administrative Agent, (ii) the
Borrower shall pay all amounts owed by the Borrower to such Bank, Canadian Bank
or UK Bank under this Agreement or under the Note payable to it by such Bank
(and the Canadian Borrower shall pay all amounts owed by it to any such Canadian
Bank under this Agreement or under any Canadian Bankers' Acceptance or Note
payable to such Canadian Bank and the UK Borrower shall pay all amounts owed by
it to any such UK Bank under this Agreement or under any Sterling Note payable
to such UK Bank) (including principal of and interest on the Advances, Canadian
Advances or Sterling Advances owed to such Bank, Canadian Bank or UK Bank,
accrued facility and utilization fees and amounts specified in its notice and
certificate delivered pursuant to Section 2.11(c) or Section 2.14 with respect
to the period prior to such termination) and (iii) upon the occurrence of the
events set forth in clauses (i) and (ii), such Bank, Canadian Bank or UK Bank
shall cease to be a "Bank", a "Canadian Bank" or a "UK Bank" hereunder for all
purposes except for rights under Sections 2.6, 2.11, 2.14 and 8.4 arising out of
events and occurrences before or concurrently with its ceasing to be a "Bank",
"Canadian Bank" or "UK Bank" hereunder. The Borrower may elect to terminate a
Bank's Commitment, a Canadian Bank's Canadian Commitment or a UK Bank's Sterling
Commitment pursuant to Section 2.18(a) only if at such time:

(i)  no Event of Default is then in existence or would be in existence but for
requirement that notice be given or time elapse or both; and

(ii)  the Borrower has elected, or is then electing, to terminate the
Commitments, Canadian Commitments or Sterling Commitments of all Banks, Canadian
Banks or UK Banks, as the case may be, which have made similar requests for
costs or other similar amounts under Section 2.11(c) or under Section 2.14,
which requests have not been withdrawn, provided, that requests may be
determined by the Borrower to be dissimilar based on the negotiation of
materially dissimilar rates of compensation under clause (i) of Section 2.11(a).
 

In the event that any Bank, Canadian Bank or UK Bank shall claim payment of any
additional amounts pursuant to Section 2.6, Section 2.11(a), Section 2.12 or
Section 2.18(a) or (b) or exercises its option pursuant to Section 2.18(a)(iii),
makes a claim under Section 2.14, or any Bank, Canadian Bank or UK Bank does not
consent to the extension of the Termination Date pursuant to Section 2.20, the
Borrower shall have the right to replace such Bank, Canadian Bank or UK Bank
with another commercial bank or other financial institution, including any then
existing Bank, Canadian Bank or UK Bank, as the case may be; provided that such
replacement commercial bank or other financial institution, (i) if it is not a
Bank, Canadian Bank or UK Bank, shall be reasonably acceptable to the
Administrative Agent and if it is replacing a Bank, reasonably acceptable to
each L/C Issuer, if it is replacing a Canadian Bank, reasonably acceptable to
each Canadian L/C Issuer and if it is replacing a UK Bank, reasonably acceptable
to each Sterling L/C Issuer, as the case may be, (ii) shall unconditionally
offer in writing (with a copy to the Administrative Agent) to purchase all of
such Bank's, Canadian Bank's or UK Bank's rights and assume all of such Bank's,
Canadian Bank's or UK Bank's obligations hereunder and interest in the Advances,
Canadian Advances or Sterling Advances owing to such Bank, Canadian Bank or UK
Bank, and the Note, Canadian Note or Sterling Note held by such Bank, Canadian
Bank or UK Bank without recourse at the principal amount of such Note, Canadian
Note or Sterling Note plus interest accrued thereon, and accrued facility and
utilization fees, to the date of such purchase on a date therein specified, and
(iii) shall execute and deliver to the Administrative Agent a document
satisfactory to the Administrative Agent pursuant to which such replacement
commercial bank or other financial institution becomes a party hereto with a
Commitment, Canadian Commitment or Sterling Commitment equal to that of the
Bank, Canadian Bank or UK Bank being replaced (plus, if such replacement
commercial bank or other financial institution is already a Bank, Canadian Bank
or UK Bank, the amount of its Commitment, Canadian Commitment or Sterling
Commitment prior to such replacement), which document, if such replacement
commercial bank or other financial institution is not already a Bank, Canadian
Bank or UK Bank, shall (among other matters) specify the Domestic Lending Office
and Eurodollar Lending Office, or Canadian Lending Office and UK Lending Office,
of such replacement commercial bank or other financial institution; provided,
further, that no Bank nor any Canadian Bank or UK Bank shall have any obligation
to increase its Commitment, Canadian Commitment or Sterling Commitment or
otherwise to replace, in whole or in part, any Bank, Canadian Bank or UK Bank.
Upon satisfaction of the requirements set forth in the first sentence of this
Section 2.18(c), acceptance of such offer to purchase by the Bank, Canadian Bank
or UK Bank to be replaced, payment to such Bank, Canadian Bank or UK Bank of the
purchase price in immediately available funds, and the payment by the Borrower
of all requested costs accruing to the date of purchase which the Borrower is
obligated to pay under Section 8.4 and all other amounts owed by such Obligor to
such Bank, Canadian Bank or UK Bank (other than the principal of and interest on
the Advances, Canadian Advances or Sterling Advances of such Bank, Canadian Bank
or UK Bank, and accrued facility and utilization fees, purchased by the
replacement commercial bank or other financial institution), the replacement
commercial bank or other financial institution shall constitute a "Bank",
"Canadian Bank" or "UK Bank" hereunder, as the case may be, with a Commitment,
Canadian Commitment or Sterling Commitment as so specified and the Bank,
Canadian Bank being so replaced shall no longer constitute a "Bank", "Canadian
Bank" or "UK Bank" hereunder, as the case may be, and its Commitment, Canadian
Commitment or Sterling Commitment shall be deemed terminated, except that the
rights under Sections 2.6, 2.11, 2.14 and 8.4 of the Bank, Canadian Bank or UK
Bank being so replaced shall continue with respect to events or occurrences
before or concurrently with its ceasing to be a "Bank", "Canadian Bank" or "UK
Bank" hereunder. If, however, (x) a Bank, Canadian Bank or UK Bank accepts such
an offer and such commercial bank or other financial institution fails to
purchase such rights and interest on such specified date in accordance with the
terms of such offer, the Borrower shall continue to be obligated to pay the
increased costs to such Bank, Canadian Bank or UK Bank pursuant to Section 2.11
or the additional amounts pursuant to Section 2.14, as the case may be, or (y)
the Bank, Canadian Bank or UK Bank proposed to be replaced fails to accept such
purchase offer, the Borrower shall not be obligated to pay to such Bank,
Canadian Bank or UK Bank such increased costs or additional amounts incurred or
accrued from and after the date of such purchase offer.

Section 2.19  Commitment Increase.

Subject to the terms and conditions set forth herein, the Borrower shall have
the right, without the consent of the Banks but with the prior approval of the
Administrative Agent and each L/C Issuer (such approval not to be unreasonably
withheld or delayed), to cause from time to time and at any time an increase in
the Commitments of the Banks (a "Commitment Increase") by adding to this
Agreement one or more additional financial institutions that is not already a
Bank hereunder (each a "CI Bank") or by allowing one or more existing Banks to
increase their respective Commitments; provided, however that (i) no Event of
Default shall have occurred which is then continuing, (ii) no such Commitment
Increase shall cause the Total Facility Amount to exceed $1,000,000,000, (iii)
no Bank's Commitment shall be increased without such Bank's prior written
consent (which consent may be given or withheld in such Bank's sole and absolute
discretion), and (iv) if, on the effective date of such increase, any Advances
have been made, then the Borrower shall be obligated to pay any breakage fees or
costs in connection with the reallocation of such outstanding Advances.
 

Any Commitment Increase shall be requested by written notice from the Borrower
to the Administrative Agent (a "Notice of Commitment Increase") in the form of
Exhibit H attached hereto. Each such Notice of Commitment Increase shall specify
(i) the proposed effective date of such Commitment Increase, which date shall be
no earlier than five (5) Business Days after receipt by the Administrative Agent
of such Notice of Commitment Increase, (ii) the amount of the requested
Commitment Increase, (iii) the identity of each CI Bank or Bank (or any
combination thereof) that has agreed in writing to increase its Commitment
hereunder and (iv) the amount of the respective Commitments of the then existing
Banks and the CI Banks from and after the Commitment Increase Effective Date (as
defined below). If the Administrative Agent and JPMorgan (if then an L/C Issuer)
and Bank of America (if then an L/C Issuer) approve such CI Bank (such approval
not to be unreasonably withheld or delayed) and consent to such Commitment
Increase (such consent not to be unreasonably withheld or delayed), all such
Persons shall execute a counterpart to the Notice of Commitment Increase and
such Commitment Increase shall be effective on the proposed effective date set
forth in the Notice of Commitment Increase or on another date agreed to by the
Administrative Agent and the Borrower (such date referred to as the "Commitment
Increase Effective Date").
 

On each Commitment Increase Effective Date, to the extent that there are
Advances outstanding as of such date, (i) each CI Bank shall, by wire transfer
of immediately available funds, deliver to the Administrative Agent such CI
Bank's New Funds Amount (as defined below), which amount, for each such CI Bank,
shall constitute Advances made by such CI Bank to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Bank (as defined below) its Reduction Amount (as defined
below), which amount, for each such Reducing Percentage Bank (as defined below),
shall constitute a prepayment by the Borrower pursuant to Section 2.10, ratably
in accordance with the respective principal amounts thereof, of the principal
amounts of all then outstanding Advances of such Reducing Percentage Bank, and
the Borrower shall be responsible to pay to each Bank any breakage fees or costs
in connection with the reallocation of any outstanding Advances.
 

For purposes of this Section 2.19 and Exhibit H, the following defined terms
shall have the following meanings: (i) "New Funds Amount" means the amount equal
to the product of a Bank's increased Commitment or a CI Bank's Commitment (as
applicable) represented as a percentage of the Total Facility Amount after
giving effect to the Commitment Increase, times the aggregate principal amount
of the outstanding Advances immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Advances as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (ii) "Reducing Percentage Bank" means each
then existing Bank immediately prior to giving effect to the Commitment Increase
that does not increase its respective Commitment as a result of the Commitment
Increase and whose Pro Rata Share of the Commitments shall be reduced after
giving effect to such Commitment Increase; and (iii) "Reduction Amount" means
the amount by which a Reducing Percentage Bank's outstanding Advances decrease
as of a Commitment Increase Effective Date (without regard to the effect of any
borrowings made on such Commitment Increase Effective Date after giving effect
to the Commitment Increase).
 

Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Bank's information as provided in the Notice
of Commitment Increase and pursuant to an administrative questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Bank to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule II hereof shall be amended and restated to set
forth all Banks (including any CI Banks) that will be Banks hereunder after
giving effect to such Commitment Increase (which shall be set forth in Annex I
to the applicable Notice of Commitment Increase) and the Administrative Agent
shall distribute to each Bank (including each CI Bank) a copy of such amended
and restated Schedule I, and (iii) each CI Bank identified on the Notice of
Commitment Increase for such Commitment Increase shall be a "Bank" for all
purposes under this Agreement.
 

Any Commitment Increase or portion thereof may be designated as Canadian
Allocated Commitments and/or Sterling Allocated Commitments subject to (i) the
receipt of commitments from Canadian Banks or UK Banks to accept such additional
Commitments and (ii) the prior approval of the Canadian L/C Issuer and/or the
Sterling L/C Issuer, as the case may be, such approval not to be unreasonably
withheld or delayed.

Section 2.20  Extension of Termination Date.

Not earlier than 60 days prior to, nor later than 30 days prior to, each
anniversary of the date hereof, the Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Banks), request a one-year
extension of the Termination Date. Within 15 days of delivery of such notice,
each Bank shall notify the Administrative Agent whether or not it consents to
such extension (which consent may be given or withheld in such Bank's sole and
absolute discretion). Any Bank not responding within the above time period shall
be deemed not to have consented to such extension. The Administrative Agent
shall promptly notify the Borrower and the Banks of the Banks' responses.
 

The Termination Date shall be extended only if the Majority Banks (calculated
excluding any Defaulting Bank and prior to giving effect to any replacements of
Banks permitted herein) (each such Bank a "Consenting Bank") have consented
thereto. If so extended, the Termination Date, as to the Consenting Banks and as
to any Person replacing a Bank that does not consent to an extension (that so
agrees upon becoming such a replacement), shall be extended to the same date in
the following year, effective as of the Termination Date then in effect (such
existing Termination Date being the "Extension Effective Date"). The
Administrative Agent and the Borrower shall promptly confirm to the Banks such
extension and the Extension Effective Date. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Extension Effective Date (in sufficient copies
for each Bank) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such extension or confirming that those previously delivered pursuant to Section
3.1 remain in full force and effect and have not been amended or rescinded, as
the case may be, and (ii) certifying that, (A) before and after giving effect to
such extension, the representations and warranties contained in Article IV made
by it are true and correct on and as of the Extension Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, (B) before and after giving effect to such extension no Event of
Default exists or will exist, and (C) since (1) the most immediately preceding
March 31 or (2) the filing of a Form 8-K pertaining to any such type of event
which was filed after such March 31 and prior to the date 30 days preceding such
Extension Effectiveness Date, whichever shall later occur, there has not
occurred an event, development or circumstance that has had or would reasonably
be expected to have, a material adverse effect on the consolidated financial
position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole.
 

If any Bank does not consent to the extension of the Termination Date as
provided in this Section 2.20(c), the Borrower shall have the right to replace
such Bank in accordance with Section 2.18(c).

ARTICLE III
CONDITIONS TO ADVANCES

Section 3.1  Initial Conditions Precedent. The obligation of each Bank to make
Advances and the obligation of the L/C Issuers to issue Letters of Credit,
pursuant to the terms and conditions of this Agreement, is subject to the
conditions precedent that the Administrative Agent shall have received the
following, each dated on or before the date hereof, in form and substance
satisfactory to the Administrative Agent:

This Agreement, executed by the Borrower and each Bank, and the executed Notes
payable to the order of the Banks, respectively.
 

Certified copies of the resolutions of the Board of Directors of the Borrower
approving this Agreement, each Note, each Letter of Credit Application, each
Letter of Credit and each Notice of Borrowing, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to each such Loan Document and certified copies of the restated
certificate of incorporation and bylaws of the Borrower.
 

A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.
 

A favorable opinion of Fulbright & Jaworski L.L.P., counsel for the Borrower, to
be delivered to, and for the benefit of, the Banks and the Administrative Agent,
at the express instruction of the Borrower, substantially in the form of Exhibit
C and as to such other matters as any Bank through the Administrative Agent may
reasonably request.
 

A favorable opinion of Barry Hunsaker, Jr., Senior Vice President and General
Counsel of the Borrower, to be delivered to, and for the benefit of, the Banks
and the Administrative Agent, at the express instruction of the Borrower, in
substantially the form of Exhibit D and as to such other matters as any Bank
through the Administrative Agent may reasonably request.
 

A letter addressed to the Administrative Agent and the Banks from the Borrower
stating to the effect that (i) notice has been given to terminate all
obligations to lend under the Prior Credit Facility and (ii) neither principal
or interest nor letters of credit are outstanding under the Prior Credit
Facility.
 

A certificate of a Responsible Officer of the Borrower certifying (i) there has
not occurred a material adverse change since December 31, 2004 in the
consolidated financial condition of the Borrower and its Subsidiaries taken as a
whole, (ii) there has not occurred a material adverse change since March 31,
2005 in the business, assets, liabilities (actual or contingent), operations,
condition (other than financial) or prospects of the Borrower and its
Subsidiaries taken as a whole, and (iii) compliance with the financial covenant
set forth in Section 5.2(c)as of March 31, 2005.

Section 3.2  Additional Conditions Precedent to Each Advance and L/C Credit
Extension. The obligation of each Bank to make any Advance and the obligation of
the L/C Issuers to make any L/C Credit Extension shall be subject to the
additional conditions precedent that on the date of such Advance or L/C Credit
Extension (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or Letter of Credit Application, as the case
may be, and the acceptance by the Borrower of the proceeds of such Advance or
such L/C Credit Extension, as the case may be, shall constitute a representation
and warranty by the Borrower that on the date of such Advance or L/C Credit
Extension such statements are true):

The representations and warranties contained in Section 4.1 of this Agreement
are correct on and as of the date of such Advance or L/C Credit Extension (other
than those representations and warranties that expressly speak solely as of an
earlier date, which remain correct as of such earlier date), before and after
giving effect to such Advance and the Borrowing of which such Advance is a part
or such L/C Credit Extension and to the application of the proceeds therefrom,
as though made on and as of such date, and

No event has occurred and is continuing, or would result from such Advance or
the Borrowing of which such Advance is a part or such L/C Credit Extension or
from the application of the proceeds therefrom, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both;

and (b) the Administrative Agent shall have received the Notice of Borrowing
required by Section 2.2(a) or the Letter of Credit Application required by
Section 2.9(b)(i) and such other approvals, opinions or documents as any Bank
through the Administrative Agent may reasonably request.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES



Section 4.1  Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Total Facility Banks as follows:

The Borrower and each Principal Subsidiary are duly organized or validly formed,
validly existing and (if applicable) in good standing, in each case under the
laws of its jurisdiction of incorporation or formation. The Borrower and each
Principal Subsidiary have all requisite powers and all material governmental
licenses, authorizations, consents and approvals required in each case to carry
on its business as now conducted.
 

The execution, delivery and performance by each of the Obligors of each Loan
Document to which it is or will be a party: (i) are within its corporate or
equivalent powers, (ii) have been duly authorized by all necessary corporate or
equivalent action of each such Obligor, (iii) require, in respect of each such
Obligor, no action by or in respect of, or filing with, any governmental body,
agency or official and (iv) do not contravene, or constitute a default under,
any provision of law or regulation (including Regulation X and Regulation U)
applicable to it or the restated certificate of incorporation or by-laws of the
Borrower or the articles of incorporation or by-laws of the Canadian Borrower or
the memorandum and articles of association of the UK Borrower or except as
disclosed to the Administrative Agent pursuant to this Agreement, any material
judgment, injunction, order, decree or agreement binding upon it or result in
the creation or imposition of any lien, security interest or other charge or
encumbrance on any material asset of the Borrower or any of its Subsidiaries
("material" for the purposes of this representation meaning creating a liability
of $50,000,000 or more).
 

This Agreement and each Note are, and each other Loan Document to which any
Obligor is or will be a party, when executed and delivered in accordance with
this Agreement will be, the legal, valid and binding obligation of such Obligor,
to the extent a party thereto, enforceable against it, as the case may be, in
accordance with their respective terms, except as the enforceability thereof may
be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and by general principles of equity.
 

The audited consolidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2004 and the related audited consolidated statements of income,
cash flows and changes in stockholders' equity accounts for the fiscal year then
ended and the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2005, and the related unaudited consolidated
statements of income and cash flows for the fiscal quarter then ended, in each
case as filed with the Securities and Exchange Commission in its Form 10-K for
the year ended December 31, 2004 and Form 10-Q for the quarter ended March 31,
2005, respectively, fairly present, in conformity with GAAP except as otherwise
expressly noted therein, the consolidated financial position of the Borrower and
its Subsidiaries as of such dates and their consolidated results of operations
and changes in financial position for such fiscal periods, subject (in the case
of the unaudited balance sheet and statements) to changes resulting from audit
and normal year-end adjustments. As of March 31, 2005, the Borrower was in
compliance with the financial covenant set forth in Sections 5.2(c).
 

From December 31, 2004 to the date of this Agreement, there has been no material
adverse change in the consolidated financial condition of the Borrower and its
Subsidiaries, considered as a whole; from March 31, 2005 to the date of this
Agreement, there has been no material adverse change in the business, assets,
liabilities (actual or contingent), operations, condition (other than financial)
or prospects of the Borrower and its Subsidiaries considered as a whole.
 

Except as disclosed in the Borrower's Form 10-K for the year ended December 31,
2004 or the Borrower's Form 10-Q for the quarter ended March 31, 2005 in each
case, as filed with the Securities and Exchange Commission prior to the date
hereof, or as otherwise disclosed to the Administrative Agent pursuant to this
Agreement, there is no action, suit or proceeding pending against the Borrower
or any of its Subsidiaries, or to the knowledge of the Borrower threatened
against the Borrower or any of its Subsidiaries, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole or which in any manner draws into
question the validity of this Agreement or any other Loan Document to which the
Borrower is or will be a party.
 

Except as disclosed to the Administrative Agent pursuant to this Agreement, no
Termination Event has occurred or is reasonably expected to occur with respect
to any Plan for which an Insufficiency in excess of $50,000,000 exists. Except
as disclosed to the Administrative Agent pursuant to this Agreement, neither the
Borrower nor any ERISA Affiliate has received any notification (or has knowledge
of any reason to expect) that any Multiemployer Plan is in reorganization or has
been terminated, within the meaning of Title IV of ERISA, for which a Withdrawal
Liability in excess of $50,000,000 exists.
 

United States federal income tax returns of the Borrower and its Subsidiaries
have been closed through the fiscal year ended December 31, 2000 or such
subsequent date as disclosed to the Administrative Agent pursuant to this
Agreement. The Borrower and its Subsidiaries have filed or caused to be filed
all United States federal income tax returns and all other material domestic tax
returns which to the knowledge of the Borrower are due prior to the date of this
Agreement (considering any extensions filed by the Borrower and its
Subsidiaries) required to be filed by them and have paid or provided for the
payment, before the same become delinquent, of all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any
Subsidiary, other than those taxes contested in good faith by appropriate
proceedings. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of taxes are, in the opinion of the Borrower,
adequate to the extent required by GAAP.
 

Neither the Borrower nor any Subsidiary is an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.
 

Each of the Borrower and the Subsidiaries is not subject to, or is exempt from,
regulation as a "holding company" or a "subsidiary company" of a "holding
company", in each case as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended.
 

Following application of the proceeds of each Advance, no more than 25% of the
value of the Reg U Limited Assets of the Borrower will consist of margin stock
(as defined in Regulation U) and, to the extent relevant to the compliance with
Regulation U or Regulation X by any of the Banks or the Borrower in connection
with this Agreement or any of the Advances, no more than 25% of the value of the
Reg U Limited Assets of the Borrower and its Subsidiaries on a consolidated
basis will consist of margin stock (as defined in Regulation U).
 

Except as disclosed to the Administrative Agent pursuant to this Agreement, the
Borrower and each of its Subsidiaries are in compliance in all respects with all
laws, rules, regulations and orders applicable to each of them (including
applicable laws, rules, regulations and orders pertaining to ERISA and
applicable Environmental Protection Statutes), except to the extent that failure
to comply with such laws, rules, regulations and orders could not reasonably be
expected to have a material adverse effect on the consolidated financial
position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole. Except as disclosed to the Administrative Agent
pursuant to this Agreement, there is (i) no presently outstanding allegation by
government officials or other third parties that the Borrower or any of its
Subsidiaries or any of their respective properties is now, or at any time prior
to the date hereof was, in violation of any applicable Environmental Protection
Statute, (ii) no administrative or judicial proceeding presently pending against
the Borrower or any of its Subsidiaries or against any of their respective
properties pursuant to any Environmental Protection Statute, and (iii) no claim
presently outstanding against the Borrower or any of its Subsidiaries or against
any of their respective properties, businesses or operations which was asserted
pursuant to any applicable Environmental Protection Statute that, in the case of
all matters described in clauses (i), (ii) or (iii) above in the aggregate,
could reasonably be expected to have a material adverse effect on the
consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole. Except as disclosed to the
Administrative Agent pursuant to this Agreement, there are no facts or
conditions or circumstances known to the Borrower that the Borrower reasonably
believes could form the basis for any action, lawsuit, claim or proceeding
(regulatory or otherwise) involving the Borrower or any of its Subsidiaries or
their respective past or present properties, businesses or operations relating
to the Environment or environmental matters, including any action, lawsuit,
claim or proceeding arising from past or present practices or operations
asserted under any Environmental Protection Statute, that in the aggregate could
reasonably be expected to have a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole.
 

No information (other than Projections) furnished to the Administrative Agent or
any Bank by the Borrower in connection with its entering into or becoming a
party to any Loan Document or the preparation or negotiation of any Loan
Document, to the best of the Borrower's knowledge, is incomplete or incorrect in
any material respect, and no such information contained, as of the date of
delivery thereof to the Administrative Agent or such Bank, as the case may be,
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, as of such date, when
taken as a whole. All such information consisting of financial projections, oil
and gas reserves estimates and projections and other information identified by
the Borrower as estimates or projections (collectively, "Projections") have been
prepared by the Borrower in good faith based on assumptions the Borrower
believed to be reasonable.



ARTICLE V
COVENANTS OF THE BORROWER

Section 5.1  Affirmative Covenants. The Borrower covenants and agrees that so
long as any Bank shall have any Commitment hereunder, the Borrower will:

Reporting Requirements. Furnish to each Bank:
 

(A) promptly after the sending or filing thereof, a copy of each of the
Borrower's reports on Form 8-K (or any comparable form), (B)  promptly after the
filing or sending thereof, and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a copy
of the Borrower's report on Form 10-Q (or any comparable form) for such quarter,
which report will include the Borrower's quarterly unaudited consolidated
financial statements as of the end of and for such quarter, and (C) promptly
after the filing or sending thereof, and in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the Borrower's report on Form
10-K (or any comparable form) for such year, which report will include the
Borrower's annual audited consolidated financial statements as of the end of and
for such year;
 

promptly following the delivery of each of the annual or quarterly financial
reports referred to in clause (i) above, but in any event within 10 Business
Days thereafter, a certificate of a Responsible Officer of the Borrower in a
form acceptable to the Administrative Agent (A)  setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirement (to the extent applicable) of Section 5.2(c) on
the date of the financial statements contained in such report, and (B) stating
whether there exists on the date of such certificate any Event of Default or
event which, with the giving of notice or lapse of time, or both, would
constitute an Event of Default, and, if so, setting forth the details thereof
and the action which the Borrower has taken and proposes to take with respect
thereto;
 

as soon as is possible and in any event within five days after a change in, or
issuance of, any rating of any of the Borrower's senior unsecured long-term debt
by Standard & Poor's or Moody's which causes a change in the applicable Rating
Level, notice of such change;
 

as soon as possible and in any event within five days after an executive officer
of the Borrower having obtained knowledge thereof, notice of the occurrence of
any Event of Default or any event which, with the giving of notice or lapse of
time, or both, would constitute an Event of Default, continuing on the date of
such notice, and a statement of a Responsible Officer of the Borrower setting
forth details of such Event of Default or event and the action which the
Borrower has taken and proposes to take with respect thereto;
 

as soon as possible and in any event (A) within 30 Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan for which an Insufficiency in excess of $50,000,000 exists,
has occurred and (B) within 10 Business Days after the Borrower or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan for which an Insufficiency in excess of $50,000,000 exists,
has occurred or is reasonably expected to occur, a statement of a Responsible
Officer of the Borrower describing such Termination Event and the action, if
any, which the Borrower or such ERISA Affiliate proposes to take with respect
thereto;
 

promptly and in any event within five Business Days after receipt thereof by the
Borrower or any ERISA Affiliate, copies of each notice received by the Borrower
or any ERISA Affiliate from the PBGC stating its intention to terminate any Plan
for which an Insufficiency in excess of $50,000,000 exists or to have a trustee
appointed to administer any Plan for which an Insufficiency in excess of
$50,000,000 exists;
 

promptly and in any event within five Business Days after receipt thereof by the
Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy
of each notice received by the Borrower or any ERISA Affiliate indicating
liability in excess of $50,000,000 incurred or expected to be incurred by the
Borrower or any ERISA Affiliate in connection with (A) the imposition of a
Withdrawal Liability by a Multiemployer Plan, (B) the determination that a
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, or (C) the termination of a Multiemployer Plan
within the meaning of Title IV of ERISA;
 

promptly, and in any event within five Business Days after an executive officer
of the Borrower having obtained knowledge thereof, notice of the filing of any
litigation against the Borrower or any of the Principal Subsidiaries which, if
adversely determined to the Borrower or such Principal Subsidiary, could
reasonably be expected to have a material adverse effect on the consolidated
financial position or consolidated results of operations of the Borrower and its
Subsidiaries taken as a whole, setting forth the material details of such
litigation;
 

promptly, and in any event within five Business Days after an executive officer
of the Borrower having obtained knowledge thereof, notice of the filing of any
governmental proceedings against the Borrower or any of the Principal
Subsidiaries which, if adversely determined to the Borrower or such Principal
Subsidiary, could reasonably be expected to have a material adverse effect on
the consolidated financial position or consolidated results of operations of the
Borrower and its Subsidiaries taken as a whole, setting forth the material
details of such proceeding;
 

promptly upon the receipt thereof by the Borrower or any Subsidiary, a copy of
any form of notice, complaint, request for information under CERCLA or summons
or citation received from the EPA, or any other domestic or foreign governmental
agency or instrumentality, federal, state or local, in any way concerning any
action or omission on the part of the Borrower or any of its present or former
Subsidiaries in connection with Hazardous Materials or the Environment if the
amount involved could reasonably be expected to result in a liability of the
Borrower or any Subsidiary in excess of $75,000,000 in the aggregate, or
concerning the filing of a lien on or against any property of the Borrower or
any Subsidiary if such lien could reasonably be expected to secure a liability
of the Borrower or any Subsidiary in excess of $75,000,000; and
 

such other information respecting the consolidated financial position or
consolidated results of operations (including an annual report or reports on oil
and gas reserves of the Borrower and its Subsidiaries) of the Borrower that any
Bank through the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.1(a)(i), (a)(iv) or
(a)(xi) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower's website on the Internet at the website address listed
in Section 8.2 or (ii) on which such documents are posted on the Borrower's
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Bank and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), whichever
shall first occur; provided that: the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to deliver paper copies of the certificates required
by Section 5.1(a)(ii) to the Administrative Agent, and such delivery shall be
deemed a delivery thereof to each of the Banks. Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.
 

Compliance with Laws, Etc.

Comply, and cause each of its Subsidiaries to comply, with all applicable laws,
rules, regulations and orders (including applicable laws, rules, regulations and
orders pertaining to ERISA and applicable Environmental Protection Statutes) to
the extent noncompliance therewith would have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole.


 



Use of Proceeds

. Use the proceeds of each Advance and Letter of Credit for general corporate
purposes of the Borrower and its Subsidiaries, including to refinance certain
bank debt, provide liquidity for the Borrower's commercial paper program,
finance working capital and other general corporate purposes (and cause the
Canadian Borrower and the UK Borrower to use the proceeds of each Canadian
Advance and each Canadian Letter of Credit or each Sterling Advance or Sterling
Letter of Credit, as applicable, for such general corporate purposes, including
to finance working capital). However, no part of the proceeds of the Advances or
Letters of Credit (or any Canadian Advances or Sterling Advances or Canadian
Letters of Credit or Sterling Letters of Credit) shall be used for any purpose
not permitted by Section 5.2(g).


 



Maintenance of Insurance

. Maintain, and cause each of the Principal Subsidiaries to maintain, insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties as the Borrower or such
Principal Subsidiary, provided, that self-insurance by the Borrower or any such
Principal Subsidiary shall not be deemed a violation of this covenant to the
extent that companies engaged in similar businesses and owning similar
properties as the Borrower or such Principal Subsidiary self-insure. The
Borrower may maintain the Principal Subsidiaries' insurance on behalf of them.


 



Preservation of Corporate Existence, Etc. Preserve and maintain, and cause each
of the Principal Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory), and franchises; provided, however, that this
Section 5.1(e) shall not apply to any transactions permitted by Section 5.2(d)
or (e) and shall not prevent the termination of existence, rights and franchises
of any Principal Subsidiary (other than the Canadian Borrower during any
Canadian Allocation Period, and the UK Borrower during any Sterling Allocation
Period) pursuant to any merger or consolidation to which such Principal
Subsidiary is a party, and provided, further, that the Borrower or any Principal
Subsidiary shall not be required to preserve any right or franchise if the
Borrower or such Principal Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower or
such Principal Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to the Banks.
 

Visitation Rights

. At any reasonable time and from time to time, after reasonable notice, permit
the Administrative Agent or any of the Banks or any agents or representatives
thereof to examine the records and books of account of, and visit the properties
of, the Borrower and any of the Principal Subsidiaries and to discuss the
affairs, finances and accounts of the Borrower and any of the Principal
Subsidiaries with any of the officers or directors of the Borrower.


 



Payment of Taxes, Etc. Pay and discharge, and cause each of the Principal
Subsidiaries to pay and discharge, before the same shall become delinquent
(after taking into account any extensions filed), all taxes, assessments,
governmental charges and like governmental levies imposed upon it or upon its
income, profits or property, except where failure to pay such taxes,
assessments, charges and levies could not reasonably be expected to have a
material adverse effect on the consolidated financial position or consolidated
results of operations of the Borrower and its Subsidiaries considered as a
whole; provided, that neither the Borrower nor any Principal Subsidiary shall be
required by this Section 5.1(g) to pay and discharge any such tax, assessment,
charge or levy which is being contested in good faith and, if required by such
contest. by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided.

Section 5.2  Negative Covenants. So long as any Bank shall have any Commitment
hereunder, the Borrower will not at any time:

Negative Pledge. Fail to perform and observe any term, covenant or agreement
contained in Section 1007 of the Indenture (as modified for purposes hereof as
set forth in this Section 5.2(a)). For purposes of this Section 5.2(a), Section
1007 and the definitions of all terms defined in the Indenture and used in or
otherwise applicable to such Section 1007 are set forth on Exhibit F and are
hereby incorporated in this Agreement by reference as if such provisions and
definitions were set forth in full herein; provided, however, that solely for
purposes of this Section 5.2(a), the word "Securities" used in the Indenture
shall mean the Notes, the word "Company" used therein shall mean the Borrower,
the phrases "the last paragraph of Section 1007" and "Section 1007" used therein
shall mean this Section 5.2(a), the word "Trustee" as used therein shall mean
the Administrative Agent, the phrase "Board of Directors" used in the Indenture
shall mean the management of the Borrower, the phrase "Section 301" used therein
shall mean Section 301 of the Indenture, Section 301 of the Indenture shall not
apply to any Note, and the phrase "so long as any of the Securities are
outstanding" used therein shall mean so long as any Note shall remain unpaid or
any Bank shall have any Commitment hereunder.
 

Transactions with Affiliates

. Enter into any material transaction of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms no less favorable to the Borrower than would be obtainable
by the Borrower at the time in a comparable arm's length transaction with a
Person other than an Affiliate,
provided
that the foregoing restriction shall not apply to any of the following: (i)
transactions between or among the Borrower and any of its wholly-owned
Subsidiaries; (ii) transactions involving the purchase or sale of crude oil,
natural gas and other hydrocarbons, in the ordinary course of business, so long
as such transactions are priced in line with industry accepted benchmark prices
and the pricing of such transactions are equivalent to the pricing of comparable
transactions with unrelated third parties; (iii) any employment, equity award,
equity option or equity appreciation agreement or plan, agreement or other
similar compensation plan or arrangement; (iv) the performance of any agreement
in effect on the Closing Date; (v) loans or advances to officers, directors and
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures and other purposes; (vi) maintenance of customary benefit
programs or arrangements for employees, officers or directors, including
vacation plans, health and life insurance plans, deferred compensation plans and
retirement or savings plans and similar plans; (vii) fees and compensation paid
to, and indemnity provided on behalf of, officers, directors, employees or
consultants in their capacity as such; and (viii) sales of equity interests of
the Borrower to its Affiliates.


 



Total Debt to Capitalization. As of the end of any fiscal quarter of the
Borrower, have a ratio of (i) Total Debt to (ii) Total Capitalization greater
than 0.65 to 1.00.
 

Disposition of Assets. Lease, sell, transfer or otherwise dispose of,
voluntarily or involuntarily, all or substantially all of its assets.
 

Mergers, Etc. Merge, consolidate or amalgamate with or into, any Person (or,
during any Canadian Allocation Period or any Sterling Allocation Period, permit
the Canadian Borrower or the UK Borrower to amalgamate with or into, any
Person), unless (i) the Borrower (or, with respect to such amalgamation to which
the Canadian Borrower is a party, the Canadian Borrower or, with respect to such
amalgamation to which the UK Borrower is a party, the UK Borrower) is the
survivor, or (ii) (A) with respect to the Borrower, the surviving Person, if not
the Borrower, is organized under the laws of the United States or a state
thereof and has a Rating Level of Rating Level IV or higher, (B) with respect to
the Canadian Borrower, the continuing Person is organized under the laws of
Canada or any province thereof, and in each case, assumes by agreement or
operation of law all obligations of the Canadian Borrower under this Agreement
(and, in respect of any such amalgamation described in clause (ii)(B), the
Borrower shall ratify its obligations under the Canadian Guaranty), or (C) with
respect to the UK Borrower, the continuing Person is organized under the laws of
the United Kingdom, and in each case, assumes by agreement or operation of law
all obligations of UK Borrower under this Agreement (and, in respect of any such
amalgamation described in clause (ii)(C), the Borrower shall ratify its
obligations under the UK Guaranty); provided, in each case under clause (i) or
(ii), that both immediately before and after giving effect to such proposed
transaction, no Event of Default or event which, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default exists, or
would exist or result.
 

Compliance with ERISA. (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in any liability in excess of $50,000,000 of
the Borrower or any ERISA Affiliate to the PBGC, or (ii) permit circumstances
which give rise to a Termination Event described in clauses (b), (d) or (e) of
the definition of Termination Event with respect to a Plan so as to result in
any liability in excess of $50,000,000 of the Borrower or any ERISA Affiliate to
the PBGC.
 

Use of Proceeds

. Use the proceeds of any Advance or Letter of Credit for any purpose other than
for general corporate purposes of the Borrower or its Subsidiaries (including to
refinance certain bank debt, provide liquidity for the Borrower's commercial
paper program, finance working capital and other general corporate purposes) (or
permit the Canadian Borrower or the UK Borrower to use the proceeds of any
Canadian Advance or Sterling Advance or Canadian Letter of Credit or Sterling
Letter of Credit for any purpose other than for such general corporate purposes,
including to finance working capital), or use, or permit any Subsidiary to use,
any such proceeds (i) in any manner that violates or results in any violation of
any law or regulation, or (ii) except with respect to such share exchange, to
purchase or carry any margin stock (as defined in Regulation U) or to extend
credit to others for the purpose of purchasing or carrying any margin stock (as
defined in Regulation U).



ARTICLE VI
EVENTS OF DEFAULT

Section 6.1  Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:

The Borrower shall fail to pay (i) any Unreimbursed Amount, Canadian
Unreimbursed Amount or Sterling Unreimbursed Amount remaining outstanding and
due and payable pursuant to Sections 2.9(c)(iii), 2A.7(c)(iii) and 2B.8(c)(iii),
respectively, or any principal on any Note, in each case when due and payable or
(ii) any interest on any Note for more than five days after such interest
becomes due and payable or (iii) any facility or utilization fee set forth in
Section 2.3 or 2A.3 or 2B.3 or any other amount due hereunder for more than 15
days after such fee or other amount becomes due and payable;

or the Canadian Borrower shall fail to pay (i) any principal on any Canadian
Note when due and payable or (ii) any interest on any Canadian Note for more
than five days after such interest becomes due and payable or (iii) any other
amount owed by it and due hereunder for more than 15 days after such other
amount becomes due and payable;

or the UK Borrower shall fail to pay (i) any principal on any Sterling Note when
due and payable or (ii) any interest on any Sterling Note for more than five
days after such interest becomes due and payable or (iii) any other amount owed
by it and due hereunder for more than 15 days after such other amount becomes
due and payable; or
 

Any representation or warranty made by any Obligor (or any of their respective
officers) (including representations and warranties deemed made pursuant to
Section 3.2) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
 

The Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.2, or any Obligor shall fail to perform or observe any
other term, covenant or agreement contained in any Loan Document, in each case
on its part required to be performed or observed by it if, in the case of such
other term, covenant or agreement, such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Administrative Agent at the request of any Bank; or
 

The Borrower or any Principal Subsidiary shall (i) fail to pay any principal of
or premium or interest on any Debt (other than Debt described in clause (e) of
the definition of Debt) which is outstanding in the principal amount of at least
$100,000,000 in the aggregate, of the Borrower or such Principal Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or as a result of the giving of notice
of a voluntary prepayment), prior to the stated maturity thereof, or (ii) with
respect to Debt described in clause (e) of the definition of Debt, fail to pay
any such Debt which is outstanding in the principal amount of at least
$100,000,000 in the aggregate, of the Borrower or such Principal Subsidiary (as
the case may be), when the same becomes due and payable, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or
 

The Borrower or any Principal Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any Principal
Subsidiary seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), shall
remain undismissed or unstayed for a period of 60 days; or the Borrower or any
Principal Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
 

Any judgment, decree or order for the payment of money in excess of $100,000,000
shall be rendered against the Borrower or any Principal Subsidiary and shall
remain unsatisfied and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment, decree or order or (ii) there
shall be any period longer than (A) 60 consecutive days or (B) such longer
period as allowed by applicable law during which a stay of enforcement of such
judgment, decree or order, by reason of a pending appeal or otherwise, shall not
be in effect; or
 

Any Termination Event as defined in clauses (b), (d) or (e) of the definition
thereof with respect to a Plan shall have occurred and, 30 days after notice
thereof shall have been given to the Borrower by the Administrative Agent, (i)
such Termination Event shall still exist and (ii) the sum (determined as of the
date of occurrence of such Termination Event) of the liabilities to the PBGC
resulting from all such Termination Events is equal to or greater than
$100,000,000; or
 

The Borrower or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), exceeds
$100,000,000 or requires payments exceeding $50,000,000 in any year; or
 

The Borrower or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
reorganization or termination the aggregate annual contributions of the Borrower
and its ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the date hereof by an amount exceeding $50,000,000; or
 

Any provision requiring the payment of principal, interest or fees by an
Obligor, or other material provision, of any Loan Document, after its execution
and delivery hereunder, for any reason is not or ceases to be legal, valid and
binding, or the Borrower or, during any Canadian Allocation Period, the Borrower
or the Canadian Borrower, or, during any Sterling Allocation Period, the
Borrower or the UK Borrower, shall so state in writing, in each case other than
in accordance with the express provisions of any Loan Document or as the
appropriate parties may otherwise agree under Section 8.1; or
 

Any Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Banks, by notice to the Borrower,
declare the obligation of each Bank to make Advances and the obligation of the
L/C Issuers to issue Letters of Credit to be suspended or terminated (as so
notified by the Administrative Agent), whereupon the same shall forthwith be
suspended or terminated, as applicable (at which time pursuant to such notice
the obligations of each Canadian Bank to make Canadian Advances and each UK Bank
to make Sterling Advances and the obligation of each Canadian L/C Issuer to
issue Canadian Letters of Credit and each Sterling L/C Issuer to issue Sterling
Letters of Credit shall automatically terminate or be suspended, as applicable),
(ii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, require the Borrower to Cash Collateralize the L/C
Obligations (in an amount up to the outstanding L/C Obligations), Canadian Cash
Collateralize the Canadian L/C Obligations (in an amount up to the outstanding
Canadian L/C Obligations) and Sterling Cash Collateralize the Sterling L/C
Obligations (in an amount up to the outstanding Sterling L/C Obligations), and
(iii) shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, declare the principal balance of the Total Outstanding
Amount, the Canadian Total Outstanding Amount, the Sterling Total Outstanding
Amount, or any combination of the foregoing, or the Total Facility Outstandings,
as the case may be, all interest accrued thereon and all other related accrued
amounts payable under this Agreement (including Appendices 1 and 2 hereto, as
the case may be) to be forthwith due and payable, whereupon the principal
balance thereof, all such accrued interest and all such accrued amounts shall
become and be forthwith due and payable, without presentment, demand, protest,
notice of intent to accelerate or further notice of any kind, all of which are,
to the extent permitted by law, hereby expressly waived by each Obligor;
provided, however, that

in the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code the obligation of each Bank to make its
Advances and the obligation of each L/C Issuer to issue Letters of Credit, shall
automatically be terminated and the principal balance of the Total Outstanding
Amount, all such accrued interest and all such accrued amounts shall
automatically become and be due and payable, without presentment, demand,
protest, notice of intent to accelerate or any notice of any kind, all of which
are, to the extent permitted by law, hereby expressly waived by the Borrower;

in the event of an actual or deemed entry of an order for relief with respect to
the Canadian Borrower under the Bankruptcy and Insolvency Act (Canada), the
Companies' Creditors Arrangements Act (Canada) or the Winding-up Act (Canada)
the obligation of each Canadian Bank to make its Canadian Advances or accept
Canadian Bankers' Acceptances and the obligation of each Canadian L/C Issuer to
issue Canadian Letters of Credit, shall automatically be terminated and the
principal balance of the Canadian Total Outstanding Amount, all such accrued
interest and all such accrued amounts shall automatically become and be due and
payable, without presentment, demand, protest, notice of intent to accelerate or
any notice of any kind, all of which are, to the extent permitted by law, hereby
expressly waived by the Candian Borrower; and

in the event of an actual or deemed entry of an order for relief with respect to
the UK Borrower under the Insolvency Act (UK) or under any similar laws the
obligation of each UK Bank to make its Sterling Advances and the obligation of
each Sterling L/C Issuer to issue Sterling Letters of Credit, shall
automatically be terminated and the principal balance of the Sterling Total
Outstanding Amount, all such accrued interest and all such accrued amounts shall
automatically become and be due and payable, without presentment, demand,
protest, notice of intent to accelerate or any notice of any kind, all of which
are, to the extent permitted by law, hereby expressly waived by the UK Borrower.

ARTICLE VII
THE AGENTS

Section 7.1  Authorization of the Agents.

Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent, each Canadian Bank hereby irrevocably appoints, designates
and authorizes the Canadian Administrative Agent, and each UK Bank hereby
irrevocably appoints, designates and authorizes the UK Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Total Facility Bank or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term "agent" herein and in the other Loan
Documents with reference to the Administrative Agent, the Canadian
Administrative Agent and the UK Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, rule, regulation or order. Instead, such term is
used merely as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

Each L/C Issuer, Canadian L/C Issuer and Sterling L/C Issuer shall act on behalf
of the Banks, Canadian Banks and UK Banks, respectively, with respect to any
Letters of Credit, Canadian Letters of Credit or Sterling Letters of Credit
issued by it and the documents associated therewith, and each Issuer shall have
all of the benefits and immunities (i) provided to the Agents in this Article
VII with respect to any acts taken or omissions suffered by such Issuer in
connection with Letters of Credit, Canadian Letters of Credit or Sterling
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit, Canadian Letters of Credit and Sterling Letters of Credit as fully as if
the terms "Administrative Agent", "Canadian Administrative Agent" and "UK
Administrative Agent" as used in this Article VII and in the definition of
"Agent-Related Person" included the Issuers with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuers.

Section 7.2  Delegation of Duties. Each Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact, and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct of such agent or attorney-in-fact.

Section 7.3  Liability of the Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Total Facility Bank or participant for any recital,
statement, representation or warranty made by any Obligor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by any Agent under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Obligor or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Total Facility Bank or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Obligors or any Affiliate thereof.

Section 7.4  Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to each Obligor), independent accountants and other experts
selected by it. Each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Majority Banks (or, with respect to (i) the
Canadian Advances and Canadian Letters of Credit and amounts due with respect
thereto, the Canadian Majority Banks and (ii) with respect to the Sterling
Advances and Sterling Letters of Credit and amounts due with respect thereto,
the UK Majority Banks) as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Total Facility Banks, against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Each Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Majority
Banks (or, with respect to (i) the Canadian Advances and Canadian Letters of
Credit and amounts due with respect thereto, the Canadian Majority Banks and
(ii) with respect to the Sterling Advances and Sterling Letters of Credit and
amounts due with respect thereto, the UK Majority Banks) (or such greater number
of Banks, Canadian Banks or the UK Banks as may be expressly required hereby in
any instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Total Facility Banks.

For purposes of determining compliance with the conditions specified in Section
3.1, each Total Facility Bank that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Bank, Canadian Bank or UK Bank unless the
relevant Agent, as appropriate, shall have received notice from such Bank,
Canadian Bank or UK Bank prior to the date hereof specifying its objection
thereto.

Section 7.5  Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to (i) the
Administrative Agent for the account of the Banks, (ii) to the Canadian
Administrative Agent for the account of the Canadian Banks or (iii) to the UK
Administrative Agent for the account of the UK Banks, unless such Agent shall
have received written notice referring to this Agreement, describing such
Default and stating that such notice is a "notice of default." The
Administrative Agent will notify the Total Facility Banks of its receipt of any
such notice. Each Agent shall take such action with respect to such Default as
may be directed by the Majority Banks, the Canadian Majority Banks or the UK
Majority Banks, as the case may be in accordance with Article VI; provided,
however, that unless and until such Agent has received any such direction, such
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Total Facility Banks.

Section 7.6  Credit Decision; Disclosure of Information by the Agents. Each
Total Facility Bank acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Obligors or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Total Facility
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Total Facility Bank represents to
the Agents that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors and their respective Subsidiaries, and all
applicable bank or other regulatory laws. rules, regulations or orders relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Obligors. Each Total Facility Bank
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Obligors. Except for notices,
reports and other documents expressly required to be furnished to the Total
Facility Banks by the Agents herein, no Agent shall have any duty or
responsibility to provide any Total Facility Bank with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Obligors or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 7.7  Indemnification of the Administrative Agents. Whether or not the
transactions contemplated hereby are consummated, the Banks, the Canadian Banks
and the UK Banks shall indemnify upon demand each Agent-Related Person (to the
extent not reimbursed by or on behalf of the Obligors and without limiting the
obligation of the Obligors to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it, other than with respect to arrangement or other fees payable
solely to the arrangers for procuring the credit facility; provided, however,
that no Total Facility Bank shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person's own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Majority Banks or, with respect to (a) the Canadian Advances
and Canadian L/C Obligations, the Canadian Majority Banks and (b) with respect
to the Sterling Advances and Sterling L/C Obligations, the UK Majority Banks
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Total
Facility Bank shall reimburse the Agents upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of any Obligor. The undertaking in
this Section shall survive termination of the Commitments, the Canadian
Commitments, the Sterling Commitments, the payment of all Advances, Canadian
Advances and Sterling Advances and all other sums payable hereunder or under any
other Loan Document, and the resignation of any Agent.

Section 7.8  The Agents in their Respective Individual Capacities. Any Agent and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Obligors and their respective Affiliates as though it were not an Agent, an
Issuer hereunder and without notice to or consent of the Total Facility Banks.
The Total Facility Banks acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding the Obligors or their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of an Obligor or such Affiliate) and
acknowledge that no Agent shall be under any obligation to provide such
information to them. With respect to its Advances, Canadian Advances and
Sterling Advances, each Agent shall have the same rights and powers under this
Agreement as any other Total Facility Bank and may exercise such rights and
powers as though it were not an Agent or an Issuer, and the terms "Bank",
"Banks", "Canadian Bank", "Canadian Banks", "UK Bank" and "UK Banks" include
each Agent in its individual capacity.

Section 7.9  Successor Agents. Any Agent may resign as an Agent upon 30 days'
notice to the Total Facility Banks and the Borrower. If an Agent resigns under
this Agreement, the Majority Banks shall appoint from among the Banks a
successor administrative agent for the Banks, the Canadian Majority Banks shall
appoint from among the Canadian Banks a successor Canadian administrative agent
for the Canadian Banks and the UK Majority Banks shall appoint from among the UK
Banks a successor UK administrative agent for the UK Banks, which successor
shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor is appointed prior to the
effective date of the resignation, the relevant resigning Agent may appoint, as
the case may be, after consulting with the Banks, the Canadian Banks, the UK
Banks and Borrower, a successor Agent, as the case may be, from among the Banks,
Canadian Banks or UK Banks, as the case may be. Upon the acceptance of its
appointment as successor hereunder, the Person acting as such successor shall
succeed to all the rights, powers and duties of the retiring Agent, and the
retiring Agent's appointment, powers and duties as Agent shall be terminated,
and without any other or further act or deed on the part of any Person. After
any retiring Agent's resignation hereunder, the provisions of this Article VII
and Section 8.4 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement. If no successor agent
has accepted appointment by the date which is 30 days following an Agent's
notice of resignation, the retiring Agent's resignation shall nevertheless
thereupon become effective and the Banks, Canadian Banks or UK Banks shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Majority Banks (or the Canadian Majority Banks or UK Majority Banks) appoint a
successor agent as provided for above.

Section 7.10  The Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to an Obligor, the Administrative Agent (irrespective of
whether the principal of any Advance, Canadian Advance, Sterling Advance, L/C
Obligation, Canadian L/C Obligation or Sterling L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on such Obligor)
shall be entitled and empowered, by intervention in such proceeding or
otherwise.

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Canadian Advances, Sterling
Advances, L/C Obligations, Canadian L/C Obligations, Sterling L/C Obligations
and all other indebtedness and liabilities that are owing by such Obligor under
the Loan Documents and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks, the Canadian
Banks, the UK Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Canadian Banks, the UK Banks and any Agent and their respective agents and
counsel and all other amounts due the Banks, the Canadian Banks, the UK Banks
and any Agent under Section 2.3, Section 2.9(i) and (j), and Section 2A.7(i) and
(j)) allowed in such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank, each Canadian Bank and each UK Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Banks, the Canadian Banks
or the UK Banks, as the case may be, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.3 and 8.4(a).

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Total Facility
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the outstanding Advances, L/C Obligations, Canadian Advances, Canadian
L/C Obligations, Sterling Advances, Sterling L/C Obligations or other
indebtedness or liabilities of an Obligor under the Loan Documents, or the
rights of any Total Facility Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Total Facility Bank in any such proceeding.

Section 7.11  Other Agents; Arrangers and Managers. None of the Banks or other
Persons identified on the facing page or signature pages of this Agreement as a
"syndication agent," "documentation agent," "co-agent," "book manager," "lead
manager," "arranger," "lead arranger" or "co-arranger" shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Banks, those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Bank, Canadian
Bank or UK Banks. Each Bank, Canadian Bank and UK Bank acknowledges that it has
not relied, and will not rely, on any of the Banks or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder (including for the avoidance of doubt, the Appendices hereto).

ARTICLE VIII
MISCELLANEOUS

Section 8.1  Amendments, Etc.  No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Total Facility Bank directly affected thereby, do any of the
following (with respect to such Total Facility Bank that is not in agreement
therewith): (a) waive any of the conditions specified in Article III, (b) waive
any of the conditions specified in Appendix 1 hereto, (c) waive any of the
conditions specified in Appendix 2 hereto, (d) increase such Total Facility
Bank's Commitment, Canadian Commitment or Sterling Commitment or subject it to
any additional obligations, (e) forgive or reduce the principal of, or interest
on, the Total Facility Outstandings or any fees or other amounts payable
hereunder to such Total Facility Bank, (f) postpone any date fixed for any
payment of principal of, or interest on, the Total Facility Outstandings or any
fees or other amounts payable hereunder, (g) take any action which requires the
consent of such Total Facility Bank before it is applicable to such Total
Facility Bank pursuant to the terms of any Loan Document, (h) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes which shall be required for the Banks or any of them to take any action
under any Loan Document or (i) amend this Section 8.1; and provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by any
Agent or any Issuer in addition to the Total Facility Banks required above to
take such action, affect the rights or duties of such Agent or such Issuer under
any Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Bank shall have any right to approve or disapprove, and its approval
or disapproval shall not be required in connection with, any amendment, waiver
or consent hereunder, except that its Commitment, Canadian Commitment or
Sterling Commitment may not be increased or extended without its consent.

Section 8.2  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telecopier communication) and mailed,
telecopied or delivered, if to any Obligor, to the Borrower at its address or
telecopier numbers set forth below:

EOG Resources, Inc.
Three Allen Center
333 Clay Street, Suite 4200
Houston, Texas 77002
Attention: Helen Lim, Treasurer
Telephone No.: 713-651-6612
Telecopier Nos. (communications must be sent to
both these numbers): 713-651-6980
                                713-651-6613

Website: eogresources.com

if to any Bank, at its Domestic Lending Office; if to the Administrative Agent,
except as provided in Sections 2.2(a) and 2.8 (in which case notice shall be
sent to the address listed in Exhibits B and E, unless the Administrative Agent
designates a different address as provided below), at its address or telecopier
number set forth below:



JPMorgan Chase Bank, N.A.
1111 Fannin Street
8th Floor
Houston, Texas 77002
Attention: Robert G. Mertensotto, Managing Director
Telephone No.: 713-216-4147
Telecopier No.: 713-216-8870



or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be effective, if mailed, two Business Days
after deposit in the mails; if sent by overnight courier, one Business Day after
delivery to the courier company; and if sent by telecopier, when received by the
receiving telecopier equipment, respectively; provided, however, that (a)
notices and communications to the Administrative Agent shall not be effective
until received by the Administrative Agent and (b) telecopied notices received
by any party after its normal business hours (or on a day other than a Business
Day) shall be effective on the next Business Day. The notices contemplated by
the definitions of "Borrowing" and "Interest Period" and by Section 2.8 may be
combined in one notice, if all required information is provided in the combined
notice and the combined notice meets the requirements as to timeliness set forth
in each definition and Section to which the combined notice pertains. Each Agent
and the Total Facility Banks shall be entitled to reasonably rely and act upon
any notices (including telephonic Notices of Borrowing, Canadian Notices of
Borrowing or UK Notices of Borrowing) purportedly given by or on behalf of any
Obligor even if such notices (i) were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Obligor shall indemnify each
Agent-Related Person and each Total Facility Bank from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of such Obligor; provided, such
indemnity shall not be available to the extent such losses, costs, expenses or
liabilities result from the gross negligence or willful misconduct of such
indemnitee. All telephonic notices to and other communications between any
parties hereto may be recorded by any party to such communication, and each of
the parties hereto hereby consents to such recording by any other party hereto.
Any disclosure or notice received by the Administrative Agent pursuant to
Sections 4.1(f), (g), (l) or 5.1(a) hereof will be posted to Intralinks by the
Administrative Agent.



Section 8.3  No Waiver; Remedies. No failure on the part of any Total Facility
Bank or any Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any right under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law or in equity.

Section 8.4  Costs and Expenses.

The Borrower agrees (i) to pay or reimburse each Agent for all reasonable costs
and expenses incurred in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (ii) to pay
or reimburse each Agent and each Total Facility Bank for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any "workout"
or restructuring in respect hereof and during any legal proceeding, including
any proceeding under the Bankruptcy Code or any other law relating to
bankruptcy, insolvency or reorganization or relief of debtors), including all
Attorney Costs.

If any payment or purchase of principal of, or Conversion of, any Eurodollar
Advance or Eurodollar Borrowing is made other than on the last day of an
Interest Period relating to such Advance, as a result of a payment, purchase or
Conversion pursuant to Sections 2.10, 2.11, 2.12 or 2.18 or acceleration of the
maturity of the Total Facility Outstandings pursuant to Section 6.1 or for any
other reason, the Borrower, subject to Section 8.8, shall, upon demand by any
Total Facility Bank (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Person any amounts
required to compensate it for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment, purchase or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Person to fund or maintain such
Advance. A certificate in reasonable detail as to the basis for and the amount
of such loss, costs or expense, submitted to the Borrower and the Administrative
Agent by such Person, shall be conclusive and binding for all purposes, absent
manifest error.

Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each Total
Facility Bank, each Total Facility Bank acting as an Issuer and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the "Indemnitees") from and against any and all
liabilities, obligations, losses (other than losses for anticipated profits),
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee (other than by any other Indemnitee) in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment, Canadian Commitment, Sterling Commitment, Advance, Canadian Advance,
Sterling Advance, Letter of Credit, Canadian Letter of Credit or Sterling Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuer to honor a demand for payment under a Letter of Credit,
Canadian Letter of Credit or Sterling Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, Canadian Letter of Credit or Sterling Letter of
Credit), or (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Obligor or any Environmental Liability related in any way to any Obligor or any
Subsidiary of the Borrower, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"), IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, provided such Indemnitee has taken and maintains
commercially reasonable efforts and controls to safeguard the use and access of
such material and information, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the date hereof).

All amounts due under this Section 8.4 shall be payable within 20 Business Days
after the Borrower's receipt of a reasonably detailed invoice therefor. The
agreements in this Section shall survive the resignation of the any Agent, the
replacement of any Total Facility Bank, the termination of the Commitments, and
the repayment, satisfaction or discharge of all sums payable hereunder or under
any other Loan Document.

Section 8.5  Payments Set Aside; Right of Set-Off.

To the extent that any payment by or on behalf of any Obligor under this
Agreement or a Person entitled to under this Agreement exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or any other laws
relating to bankruptcy, insolvency or reorganization or relief of debtors or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Total Facility Bank severally agrees to pay to the
relevant Agent, as the case may be, upon demand its applicable share of any
amount so recovered from or repaid, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.1 to authorize the Administrative Agent to declare the Notes, the
Canadian Notes and the Sterling Notes due and payable pursuant to the provisions
of Section 6.1, each Total Facility Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness, whether or not such obligations may be
unmatured, at any time owing by such Total Facility Bank to or for the credit or
the account of the relevant Obligor against any and all of the obligations of
such Obligor now or hereafter existing under this Agreement and the Note,
Canadian Note, Sterling Note or any Canadian Bankers' Acceptances held by such
Total Facility Bank, irrespective of whether or not the Administrative Agent or
such Bank, or the Canadian Administrative Agent or such Canadian Bank or the UK
Administrative Agent or such UK Bank, as the case may be, shall have made any
demand under this Agreement or such Note, Canadian Note, Sterling Note or
Canadian Bankers' Acceptance. Each Bank, each Canadian Bank and each UK Bank
agrees promptly to notify the Borrower after any such set-off and application
made by such Bank, Canadian Bank or UK Bank; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Bank, each Canadian Bank and each UK Bank under this Section
8.5(b) are in addition to other rights and remedies (including other rights of
set-off) which such Bank, Canadian Bank or UK Bank may have.

Section 8.6  Assignments and Participations.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Obligor may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Bank
then commited to make advances or extend letters of credit to it (other than an
assignment effectuated by a merger or consolidation permitted by Section 5.2(e)
to the surviving Person referred to herein). No Total Facility Bank may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Bank's Commitment and the Advances at the time owing to it, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Bank subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Administrative Agent
and each L/C Issuer and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank's rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned; (iii) if (A) such assigning Bank or its Canadian branch or Affiliate
is a Canadian Bank and has a Canadian Allocated Commitment or (B) such assigning
Bank or its UK branch or Affiliate is a UK Bank and has a Sterling Allocated
Commitment, then each such assigning Bank's assignment, partial or entire, must
be accompanied by a corresponding and proportionate assignment of the related
Canadian Allocated Commitment of such Canadian Bank and such Canadian Bank must
be able to make, and shall make, the representation and warranties in Section
2.14(f)(ii) or the related Sterling Allocated Commitment of such UK Bank and
such UK Bank must be able to make, and shall make, the representation and
warranty in Section 2.14(f)(iii), or both, as the case may be; (iv) (A) any
assignment of a Commitment must be approved by the Administrative Agent and each
L/C Issuer,(B) any assignment of a Canadian Allocated Commitment must be
approved by the Canadian Agent and each Canadian L/C Issuer, and (C) any
assignment of a Sterling Allocated Commitment must be approved by the UK
Administrative Agent and each Sterling L/C Issuer, in each case, unless the
Person that is the proposed assignee is itself a Bank or an Affiliate of a Bank
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); (v) if such Bank's Canadian Pro Rata Share is greater than zero, such
assignee or its Affiliate is a Canadian Resident Bank, and (vi) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 and the Eligible Assignee, if it shall not be a Bank, shall deliver to
the Administrative Agent an administrative questionnaire and shall deliver to
the Borrower, all relevant information for notices under the Loan Documents to
such assignee. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Bank, a Canadian Bank or a UK Bank, as the case may be, under this Agreement,
and the assigning Bank thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank's rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.14, and 8.4 with respect to facts and circumstances occurring
while such Person was a Bank, Canadian Bank or UK Bank, as the case may be, as
applicable, prior to the effective date of such assignment). Upon request, any
Obligor (at its expense) shall execute and deliver a Note, Canadian Note or
Sterling Note, as applicable, to the assignee Bank, Canadian Bank or UK Bank, as
applicable. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this subsection (b) shall be null and
void.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent's Office a copy of each
Assignment and Assumption delivered to it. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, the Canadian Administrative
Agent, acting solely for this purpose as an agent of the Canadian Borrower, and
the UK Administrative Agent, acting solely for this purpose as an agent of the
UK Borrower, shall each maintain, a register for the recordation of the names
and addresses of the Banks, Canadian Banks or UK Banks, respectively, and the
Commitments, Canadian Allocated Commitments and Sterling Allocated Commitments
of, and principal amounts of the Advances and L/C Obligations owing to, each
Bank and the principal amounts of the Canadian Advances and Canadian L/C
Obligations owing to, each Canadian Bank, and the principal amounts of the
Sterling Advances and Sterling L/C Obligations owing to, each UK Bank pursuant
to the terms hereof from time to time (each, a "Register"). The entries in the
Registers shall be conclusive, absent manifest error, and the Obligors, the
Administrative Agent, the Canadian Administrative Agent, the UK Administrative
Agent and the Banks, the Canadian Banks and the UK Banks may treat each Person
whose name is recorded in a Register pursuant to the terms hereof as a Bank,
Canadian Bank or UK Bank, as the case may be, hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by the Borrower and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.

Any Bank, Canadian Bank or UK Bank may at any time, without the consent of, or
notice to, the Obligors or the Administrative Agent, the Canadian Administrative
Agent or the UK Administrative Agent, sell participations to any Person (other
than a natural person or the Obligors or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Bank's,
Canadian Bank's or UK Bank's rights and/or obligations under this Agreement
(including all or a portion of its Commitment, Canadian Allocated Commitment or
Sterling Allocated Commitment and/or the Advances, Canadian Advances or Sterling
Advances (including such Bank's, Canadian Bank's or UK Bank's participations in
L/C Obligations, Canadian L/C Obligations or Sterling L/C Obligations,
respectively) owing to it); provided that (i) such Bank's, such Canadian Bank's
or such UK Bank's obligations under this Agreement shall remain unchanged, (ii)
such Bank, such Canadian Bank or such UK Bank shall remain solely responsible to
the other parties hereto for the performance of such obligations and (iii) the
Obligors, the Administrative Agent, the Canadian Administrative Agent, the UK
Administrative Agent and the other Banks, Canadian Banks and UK Banks shall
continue to deal solely and directly with such Bank, such Canadian Bank or such
UK Bank in connection with such Bank's, such Canadian Bank's or such UK Bank's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Bank, a Canadian Bank or a UK Bank sells such a
participation shall provide that such Bank, Canadian Bank or UK Bank shall
retain the sole right to enforce, and to participate in any related decision to
enforce, this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank, such Canadian Bank or such UK Bank will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (b), (c), (d), (e) or (f) of the first proviso to Section
8.1 that directly affects such Participant. Subject to subsection (e) of this
Section, each Obligor agrees that each Participant shall be entitled to the
benefits of Sections2.11, 2.14, and 8.4(b) if it actually incurs any loss or
expense pursuant to such sections, and then, solely to the same extent as if it
were the Bank, Canadian Bank or UK Bank from which it had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.5(b) as though it were a Bank, a Canadian Bank or a UK Bank, provided
such Participant agrees to be subject to Section 2.15 as though it were a Bank,
a Canadian Bank or a UK Bank.

A Participant shall not be entitled to receive any greater payment under Section
2.6, Section 2.7, Section 2.11, Section 2.14 or Section 8.4(b) than the
applicable Bank, Canadian Bank or UK Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's, the Canadian
Borrower's or the UK Borrower's prior written consent, as the case may be. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.14, 2.15 and 8.16 as though
it were a Bank.

Any Bank, Canadian Bank or UK Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, Canadian Note or Sterling Note, if any) to secure obligations of
such Bank, such Canadian Bank or such UK Bank to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Bank, such
Canadian Bank or such UK Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank, Canadian Bank or UK Bank
as a party hereto.

As used herein, the following terms have the following meanings:

"Eligible Assignee" means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuers, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, "Eligible Assignee" shall not include the Borrower or any of the
Borrower's Affiliates or Subsidiaries.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"Approved Fund" means any Fund (that, so long as no Event of Default has
occurred and is continuing, is approved by the Borrower, such approval not to be
unreasonably withheld) that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

Notwithstanding anything to the contrary contained herein, any Bank that is a
Fund may create a security interest in all or any portion of the Loans owing to
it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided, so long as no Event of Default has occurred and is
continuing, such security interest is approved by the Borrower, such approval
not to be unreasonably withheld; provided, further, that unless and until such
trustee actually becomes a Bank in compliance with the other provisions of this
Section 8.6, (i) no such pledge shall release the pledging Bank from any of its
obligations under the Loan Documents and (ii) such trustee shall not be entitled
to exercise any of the rights of a Bank under the Loan Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

Notwithstanding anything to the contrary contained herein, if at any time any
Bank assigns all of its Commitment and Total Outstanding Amount pursuant to
subsection (b) above and such Bank is an Issuer (or if (A) such assigning Bank
or its Canadian branch or Affiliate is a Canadian Bank and such Canadian Bank is
an Issuer or (B) such assigning Bank or its UK branch or Affiliate is a UK Bank
and such UK Bank is an Issuer) then, such Bank may, upon 30 days' notice to the
Borrower and the Banks, resign as such Issuer. In the event of any such
resignation, the Borrower shall be entitled to appoint from among the Total
Facility Banks one or more successor Issuers hereunder (as the case may be);
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such Bank, Canadian Bank or UK Bank, as the case
may be. If a Total Facility Bank resigns as an Issuer, it shall retain all the
rights and obligations of such Issuer hereunder with respect to all Letters of
Credit, Canadian Letters of Credit or Sterling Letters of Credit (as applicable)
outstanding as of the effective date of its resignation and all L/C Obligations,
Canadian L/C Obligations or Sterling L/C Obligations (as applicable) with
respect thereto.

Section 8.7  Governing Law; Entire Agreement, Integration; Jurisdiction.

THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

This Agreement, the Notes, the other Loan Documents and any related fee letters
signed by the Borrower comprise the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersede all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control;
provided
that the inclusion of supplemental rights or remedies in favor of any Agent or
any Total Facility Bank in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.



ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN, NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY JOINDER
AGREEMENT, EACH PARTY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

Section 8.8  Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest contracted for, charged, received, reserved, taken
or paid under the Loan Documents shall not exceed the Highest Lawful Rate. If
the Administrative Agent, the Canadian Administrative Agent, the UK
Administrative Agent or any Bank, any Canadian Bank or any UK Bank shall
contract for, charge, take, reserve or receive interest in an amount or at a
rate that exceeds the Highest Lawful Rate, the excess interest shall be applied
to the principal of the Advances, the Canadian Advances or the Sterling
Advances, as applicable, and if such excess exceeds such unpaid principal, such
interest shall be refunded to the relevant Obligor. In determining whether the
interest contracted for, charged, received, reserved, taken or paid by any Agent
or a Bank, a Canadian Bank or a UK Bank exceeds the Highest Lawful Rate, such
Person may, to the extent permitted by applicable law, rule, regulation or order
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
amounts payable hereunder and under the other Loan Documents.

In no event shall the aggregate "interest" (as defined in section 347 of the
Criminal Code (Canada)) payable hereunder with respect to the Canadian Advances
and Canadian Letters of Credit exceed the maximum effective annual rate of
interest on the "credit advanced" (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant to this
Agreement in respect of "interest" (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand shall be deemed to have been made by mutual mistake of the Canadian
Borrower, the Canadian Administrative Agent and Canadian Banks and the amount of
such excess payment or collection shall be refunded to the Canadian Borrower.
For purposes hereof, the effective annual rate of interest shall be determined
in accordance with generally accepted actuarial practices and principles over
the term applicable to the Canadian Advances and Canadian Letters of Credit on
the basis of annual compounding of the lawfully permitted rate of interest and,
in the event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Canadian Administrative Agent shall be prima facie
evidence, for the purposes of such determination.

The provisions of this Section 8.8 shall govern and control over every other
provision of any other Loan Document which conflicts or is inconsistent with
this Section, even if such provision declares that it shall control or govern.

Section 8.9  Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

Section 8.10  Confidentiality. Each Total Facility Bank agrees that it will use
reasonable efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors or counsel, to another Total Facility
Bank, or to such Total Facility Bank's own holding or parent company and its
Affiliates, in each case if the disclosing Total Facility Bank or its holding or
parent company in its sole discretion determines that any such party should have
access to such information, each of whom shall be instructed and shall agree to
maintain such information confidential) any information with respect to the
Borrower or its Subsidiaries which is furnished pursuant to this Agreement or
any other Loan Document and which is designated by the Borrower to the Total
Facility Banks in writing as confidential; provided that any Total Facility Bank
may disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Total Facility Bank or its Affiliates or
to the Federal Reserve Board or the FDIC or similar organizations (whether in
the United States or elsewhere), (c) as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation, (d) in
order to comply with any law, order, regulation or ruling applicable to such
Total Facility Bank, and (e) to any assignee, participant, prospective assignee
or prospective participant, if such assignee, participant, prospective assignee
or prospective participant agrees to be bound by this Section 8.10.

Section 8.11  Survival; Term; Reinstatement. In addition to the other provisions
of this Agreement expressly stated to survive the termination of this Agreement,
the obligations of the Borrower under Sections 2.6, 2.11, 2.14, 2.18 and 8.4 and
the last sentence of this Section 8.11 and the obligations of the Total Facility
Banks under Section 2.14(e) and Section 8.10 shall survive the termination of
this Agreement. The Borrower agrees that if at any time all or any part of any
payment previously applied by any Bank to any Advance or other sum hereunder is
or must be returned by or recovered from such Bank for any reason (including the
order of any bankruptcy court), the Loan Documents shall automatically be
reinstated to the same effect as if the prior application had not been made, and
the Borrower hereby agrees to indemnify such Bank against, and to save and hold
such Bank harmless from, any required return by or recovery from such Bank of
any such payment.

Section 8.12  Severability. Whenever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.

Section 8.13  Time of the Essence. Time is of the essence of the Loan Documents.

Section 8.14  Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on all parties
hereto. Each Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

Section 8.15  Effectiveness; Assignment by the Borrower. This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have, as to each
Bank, either received a copy of a signature page hereof executed by such Bank or
been notified by such Bank that such Bank has executed it and thereafter shall
be binding upon and inure to the benefit of and be enforceable by the Borrower,
the Administrative Agent and each Bank and their respective successors and
permitted assigns.

Section 8.16  Tax Forms.

(i) Concurrent with the execution of any Note or Assignment and Assumption, as
applicable, each Bank that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code (a "Foreign Bank") shall, in accordance with the
applicable U.S. Treasury Regulations, deliver to each of the Borrower and the
Administrative Agent, a duly signed completed copy of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Bank and indicating whether such
Foreign Bank is entitled to an exemption from, or reduction of, withholding tax
on any or all payments to be made to such Foreign Bank by the Borrower pursuant
to this Agreement) or IRS Form W-8ECI or any successor thereto (relating to any
or all payments to be made to such Foreign Bank by the Borrower pursuant to this
Agreement) to certify to the Borrower and the Administrative Agent that such
Foreign Bank is entitled to an exemption from, or reduction of, U.S. withholding
tax, including any exemption pursuant to Section 881(c) of the Code. Thereafter
and from time to time, each such Foreign Bank shall (A) promptly submit to each
of the Borrower and the Administrative Agent, respectively, such additional duly
completed and signed copies of such forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may be reasonably requested by the Borrower or the Administrative Agent or as
may then be available or required under then current United States laws and
regulations to entitle it to an exemption from or reduction of, United States
withholding taxes in respect of any or all payments to be made to such Foreign
Bank by the Borrower pursuant to this Agreement, (B) promptly notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (C) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Bank, and as may be reasonably necessary (including the
re-designation of its Applicable Lending Office) to avoid any requirement of
applicable laws, rules, regulations or orders that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Bank.

Each Foreign Bank, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to each of the Borrower and the
Administrative Agent on the date when such Foreign Bank ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (in the reasonable exercise of its discretion), (A) a duly
signed completed copy of the forms or statements required to be provided by such
Bank as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Bank acts for its own account that is not
subject to U.S. withholding tax, and (B) a duly signed completed copy of IRS
Form W-8IMY (or any successor thereto), together with any information such Bank
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Code, including Form W-8BEN or Form W-8ECI from the
Person for whom the Bank is acting as an intermediary, to establish that such
Bank is not acting for its own account with respect to a portion of any such
sums payable to such Bank. Thereafter and from time to time, each such Foreign
Bank shall (A) promptly submit to each of the Borrower and the Administrative
Agent, respectively, such additional duly completed and signed copies of such
form (or such successor form as shall be adopted from time to time by the
relevant United States taxing authorities) as may be reasonably requested by the
Borrower or the Administrative Agent or as may then be available or required
under then current United States laws and regulations, (B) promptly notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any information provided on such form, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Bank, and as may be reasonably necessary (including the
redesignation of its Applicable Lending Office) to avoid any requirement of
applicable laws, rules, regulations or orders that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Bank.

The Borrower shall not be required to pay any additional amount to any Foreign
Bank under Section 2.14 (A) with respect to any Taxes required to be deducted or
withheld on the basis of the information, certificates or statements of
exemption such Bank transmits with an IRS Form W-8IMY pursuant to this Section
8.16(a) or (A) if such Bank shall have failed to satisfy the foregoing
provisions of this Section 8.16(a); provided that if such Bank shall have
satisfied the requirements of this Section 8.16(a), nothing in this Section
8.16(a) shall relieve the Borrower of its obligation to pay any amounts pursuant
to Section 2.14 in the event that, as a result of any change in any applicable
law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Bank is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

The Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which the Borrower is not required to pay additional amounts under
this Section 8.16(a).

Concurrent with the execution of any Note or any Assignment and Assumption, each
Bank that is a "United States person" within the meaning of Section 7701(a)(30)
of the Code shall deliver to the Borrower and the Administrative Agent two duly
signed completed copies of IRS Form W-9. If such Bank fails to deliver such
forms, then the Borrower or the Administrative Agent may withhold (and the
Borrower shall have no obligation to pay additional amounts under Section 2.14)
with respect to any interest payment to such Bank in an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.

If any governmental authority, central bank or comparable agency asserts that
the Borrower or the Administrative Agent did not properly withhold or backup
withhold, as the case may be, any tax or other amount from payments made to or
for the account of any Bank, such Bank shall indemnify the Borrower or the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Borrower or the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Borrower or the Administrative Agent. The obligation of
the Banks under this Section shall survive the termination of the Commitments,
repayment of all amounts payable hereunder and under the other Loan Documents
and the resignation of the Administrative Agent.

Section 8.17  Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.18  USA Patriot Act Notice. Each Total Facility Bank hereby notifies
each Obligor that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is
required to obtain, verify and record information that identifies each Obligor,
which information includes the name and address of each Obligor and other
information that will allow such Total Facility Bank to identify each Obligor in
accordance with the Act.

Section 8.19  Calculation of Dollar Equivalent Amounts. For all purposes of this
Agreement, where it becomes necessary to calculate the amount of availability of
the Commitments, the Canadian Allocated Commitments or the Sterling Allocated
Commitments, or the Total Facility Outstandings or any component thereof, by
determining the Dollar amount of any of the foregoing denominated or outstanding
in either Canadian Dollars or Sterling, such amount shall be determined by
converting any amounts denominated or outstanding in Canadian Dollars or
Sterling into Dollars by using the quoted spot rate at which the Administrative
Agent offers to exchange Dollars for such alternate currency in New York City at
10:00 a.m. (New York City time) on the date of determination.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

EOG RESOURCES, INC.

, Borrower





By: /s/ HELEN Y. LIM

Helen Y. Lim

Treasurer



JOINDER TO CREDIT AGREEMENT BY CANADIAN BORROWER

This Joinder to Credit Agreement (this "Joinder") is executed as of June 28,
2005 by the undersigned for the benefit of the Canadian Administrative Agent,
each Canadian L/C Issuer and the Canadian Banks under that certain Revolving
Credit Agreement (the "Agreement") of even date herewith among EOG Resources,
Inc., JPMorgan Chase Bank, N.A., as Administrative Agent, and the Banks,
Canadian Banks and UK Banks a party thereto. Capitalized terms used and not
defined herein shall have the meanings given in such Revolving Credit Agreement.

In consideration of the premises and the mutual covenants and agreements
contained in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the Canadian Banks to extend credit to the Canadian Borrower under the
Agreement, the undersigned hereby (i) executes and delivers this Joinder, (ii)
joins the Agreement as the Canadian Borrower, (iii) confirms, represents and
warrants to the Administrative Agent, the Canadian Administrative Agent and each
Canadian Bank that all of the representations and warranties of the Canadian
Borrower set forth in the Agreement and the other Loan Documents are true and
correct at and as of the date hereof and after giving effect hereto, and (iv)
ratifies and confirms in all respects, all obligations and covenants of the
Canadian Borrower under the Agreement, and confirms that all such obligations
and covenants are and shall remain in full force and effect.

Any reference to the Agreement in any Loan Document shall be deemed to be a
reference to the Agreement as modified by this Joinder. The execution, delivery
and effectiveness of this Joinder shall not operate as a waiver of any right,
power or remedy of Administrative Agent, Canadian Administrative Agent, any Bank
or any Canadian Bank under the Agreement or any other Loan Document nor
constitute a waiver of any provision of the Agreement or any other Loan
Document.

This Joinder shall take effect upon its execution and delivery by the
undersigned. All representations and warranties herein of the Canadian Borrower
shall survive the execution and delivery of this Joinder, and the making or
granting of the Canadian Advances, and shall further survive until all of the
Canadian Advances and Canadian L/C Obligations are paid in full.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

This Joinder is a Loan Document, and all provisions in the Agreement pertaining
to Loan Documents shall apply hereto.



IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

EOG RESOURCES CANADA INC.

, Canadian Borrower



By: /s/ HELEN Y. LIM

Helen Y. Lim

Treasurer



 

 

JOINDER TO CREDIT AGREEMENT BY UK BORROWER

This Joinder to Credit Agreement (this "Joinder") is executed as of June 28,
2005 by the undersigned for the benefit of the UK Administrative Agent, each
Sterling L/C Issuer and the UK Banks under that certain Revolving Credit
Agreement (the "Agreement") of even date herewith among EOG Resources, Inc.,
JPMorgan Chase Bank, N.A., as Administrative Agent and L/C Issuer, and the
Banks, Canadian Banks and UK Banks a party thereto. Capitalized terms used and
not defined herein shall have the meanings given in such Revolving Credit
Agreement.

In consideration of the premises and the mutual covenants and agreements
contained in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the UK Banks to extend credit to the UK Borrower under the Agreement, the
undersigned hereby (i) executes and delivers this Joinder, (ii) joins the
Agreement as the UK Borrower, (iii) confirms, represents and warrants to the
Administrative Agent, the UK Administrative Agent and each UK Bank that all of
the representations and warranties of the UK Borrower set forth in the Agreement
and the other Loan Documents are true and correct at and as of the date hereof
and after giving effect hereto, and (iv) ratifies and confirms in all respects,
all obligations and covenants of the UK Borrower under the Agreement, and
confirms that all such obligations and covenants are and shall remain in full
force and effect.

Any reference to the Agreement in any Loan Document shall be deemed to be a
reference to the Agreement as modified by this Joinder. The execution, delivery
and effectiveness of this Joinder shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, UK Administrative Agent, any Bank
or any UK Bank under the Agreement or any other Loan Document nor constitute a
waiver of any provision of the Agreement or any other Loan Document.

This Joinder shall take effect upon its execution and delivery by the
undersigned. All representations and warranties herein of the UK Borrower shall
survive the execution and delivery of this Joinder, and the making or granting
of the Sterling Advances, and shall further survive until all of the Sterling
Advances and Sterling L/C Obligations are paid in full.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

This Joinder is a Loan Document, and all provisions in the Agreement pertaining
to Loan Documents shall apply hereto.



IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

EOG RESOURCES UNITED KINGDOM LIMITED

, UK Borrower



By: /s/ HELEN Y. LIM

Helen Y. Lim

Director



 

 

APPENDIX 1

TERMS OF CANADIAN BORROWINGS AND CANADIAN LETTERS OF CREDIT

ARTICLE IA
DEFINITIONS

Section 1A.1 Certain Defined Terms. As used in this Appendix 1, terms defined in
the Agreement or Appendix 2 and not otherwise defined herein shall have the same
meanings when used in this Appendix, and the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms defined):

"Canadian Administrative Agent" means JPMorgan, acting through its Toronto
Branch, together with any successor thereto pursuant to Section 7.9.

"Canadian Advance" means an advance by a Canadian Bank to the Canadian Borrower
or the acceptance or purchase of Canadian Bankers' Acceptances issued by the
Canadian Borrower with the same maturity date pursuant to Article IIA (as
divided or combined from time to time as contemplated in the definition herein
of "Canadian Borrowing"), and refers to a Canadian Prime Rate Advance and to the
issuance and purchase of Canadian Bankers' Acceptances (each of which shall be a
"Canadian Type" of Canadian Advance).

"Canadian Allocated Commitment" means, as to each Bank, its or its Canadian
branch's or Affiliate's Canadian Pro Rata Share as set forth opposite such
Bank's or Canadian branch's or Affiliate's name on Schedule II (including after
any revision thereof under Section 2.19(e) and Section 2.19(f)) or in the
Assignment and Assumption pursuant to which such Bank or Canadian branch or
Affiliate becomes a party hereto, as applicable, of the Canadian Allocated Total
Commitment.

"Canadian Allocated Maximum Total Commitment" means the aggregate maximum
Canadian Allocated Commitments of all Canadian Banks or their Canadian branch or
Affiliate as set forth opposite such Bank's or Canadian branch's or Affiliate's
name on Schedule II (including after any revision thereof under Section 2.19(e)
and Section 2.19(f)) or in the Assignment and Assumption pursuant to which such
Bank or Canadian branch or Affiliate becomes a party hereto, as applicable.

"Canadian Allocation Period" means any time during which either (a) the Borrower
has allocated any portion of the Commitments as the Canadian Allocated Total
Commitment pursuant to Section 2A.10 or (b) the Canadian Total Outstanding
Amount exceeds zero.

"Canadian Allocated Total Commitment" means the aggregate amount of the
Commitments allocated by the Borrower from time to time as the Canadian
Allocated Total Commitment pursuant to Section 2A.10, not to exceed the Canadian
Allocated Maximum Total Commitment.

"Canadian BA Discount Rate" means, in respect of a Canadian BA being accepted by
a Canadian Bank on any date, (a) for a Canadian Bank that is listed in Schedule
I to the Bank Act (Canada), the average bankers' acceptance rate as quoted on
Reuters CDOR page (or such other page as may, from time to time, replace such
page on that service for the purpose of displaying quotations for bankers'
acceptances accepted by leading Canadian financial institutions) at
approximately 11:00 a.m. on such drawdown date for bankers' acceptances having a
comparable maturity date as the maturity date of such Canadian BA (the "CDOR
Rate"); or, if such rate is not available at or about such time, the average of
the bankers' acceptance rates (expressed to five decimal places) as quoted to
the Canadian Administrative Agent by the Canadian Schedule I BA Reference Banks
as of 11:00 a.m. on such drawdown date for bankers' acceptances having a
comparable maturity date as the maturity date of such Canadian BA; (b) for a
Canadian Bank that is listed in Schedule II to the Bank Act (Canada), the rate
established by the Canadian Administrative Agent to be the lesser of (i) the
CDOR Rate plus 10 Basis Points; and (ii) the average of the bankers' acceptance
rates (expressed to five decimal places) as quoted to the Canadian
Administrative Agent by the Canadian Schedule II BA Reference Banks as of 11:00
a.m. on such drawdown date for bankers' acceptances having a comparable maturity
date as the maturity date of such Canadian BA; and (c) for a Canadian Bank that
is listed in Schedule III to the Bank Act (Canada), the rate established by the
Canadian Administrative Agent to be the lesser of (i) the CDOR Rate plus
one-tenth percent (0.1%) per annum; and (ii) the average of the bankers'
acceptance rates (expressed to five decimal places) as quoted to the Canadian
Administrative Agent by the Canadian Schedule III BA Reference Banks as of 11:00
a.m. on such drawdown date for bankers' acceptances having a comparable maturity
date as the maturity date of such Canadian BA.

"Canadian Bank" means each Bank or its Canadian branch or Affiliate with a
Canadian Commitment from time to time hereunder.

"Canadian Bankers' Acceptance" or "Canadian BA" means a Canadian Dollar draft of
Canadian Borrower, in form acceptable to the accepting Canadian Bank, for a term
selected by Canadian Borrower of either 30, 60, 90 or 180 days (as reduced or
extended by the accepting Canadian Bank, acting reasonably, to allow the
maturity thereof to fall on a Canadian Business Day) payable in Canada.

"Canadian Borrower" means, until the termination of the Borrower's right to
allocate a portion of the Total Committed Amount as the Canadian Allocated Total
Commitment, EOG Resources Canada Inc., an Alberta corporation.

"Canadian Borrowing" means a borrowing hereunder consisting of Canadian Advances
of the same Canadian Type made (or accepted or purchased, as applicable) on the
same day by the Canadian Banks pursuant hereto; provided that (i) all Canadian
Prime Rate Advances outstanding at any time shall thereafter be deemed to be one
Canadian Borrowing, and (ii) subject to the provisions hereof, such Canadian
Borrowing may be divided ratably to form multiple Canadian Borrowings (with the
result that each Canadian Bank's Canadian Advance as a part of each such
multiple Canadian Borrowing is proportionately the same as its Canadian Advance
as a part of such divided Canadian Borrowing) or combined with all or a ratable
portion of one or more other Canadian Borrowings to form a new Canadian
Borrowing, such division or combination to be made by notice from the Canadian
Borrower given to the Canadian Administrative Agent not later than 11:00 A.M. on
the third Canadian Business Day prior to the proposed division or combination
specifying the date of such division or combination (which shall be a Canadian
Business Day) and all other relevant information (such as the Canadian
Borrowings to be divided or combined, the respective amounts of the Canadian
Borrowings resulting from any such division, the relevant maturity date(s), the
amount of the Canadian Prime Rate Advances or other Borrowings to be so combined
and such other information as the Canadian Administrative Agent may request),
but in no event shall any Canadian Borrowing resulting from, or remaining after,
any such division or combination be less than C$5,000,000 or shall any Canadian
Bankers' Acceptance be less than C$100,000 (and in multiples of C$100,000 for
any amounts in excess thereof), and in all cases each Canadian Bank's Canadian
Advance as a part of each such combined, resultant or remaining Canadian
Borrowing shall be proportionately the same as its Canadian Advances as a part
of the relevant Borrowings prior to such division or combination and each
combined, resultant or remaining Canadian Borrowing shall be in an integral
multiple of C$1,000,000. Each Canadian Borrowing comprised of a Canadian Type of
Canadian Advances shall be that "Canadian Type" of Canadian Borrowing.

"Canadian Business Day" means any day of the year except Saturday, Sunday and
any day on which banks are required or authorized to close in Houston, Texas or
the province in which the Canadian Administrative Agent's Canadian Payment
Office is located.

"Canadian Cash Collateralize" has the meaning specified in Section 2A.7(g).

"Canadian Commitment" means, as to each Canadian Bank, its obligation during a
Canadian Allocation Period to (a) make Canadian Advances to the Canadian
Borrower pursuant to Section 2A.1, and (b) purchase participations in Canadian
L/C Obligations pursuant to Section 2A.7(c), in an aggregate principal amount at
any one time outstanding not to exceed in such period the lesser of (i) such
Canadian Bank's Canadian Allocated Commitment and (ii) such Canadian Bank's pro
rata share of the Canadian Allocated Total Commitment for such period, such pro
rata share being a fraction whose numerator is such Canadian Bank's Canadian
Allocated Commitment and whose denominator is the Canadian Allocated Maximum
Total Commitment.

"Canadian Defaulting Bank" means any Canadian Bank that (a) has failed to fund
any Canadian Advance, accept and purchase any Canadian Bankers' Acceptance or
fund any participation in Canadian L/C Obligations required to be funded or
purchased by it hereunder within one Canadian Business Day of the date required
to be funded or purchased by it hereunder, (b) has otherwise failed to pay over
to the Canadian Administrative Agent or any other Canadian Bank any other amount
required to be paid by it hereunder within one Canadian Business Day of the date
when due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"Canadian Discount Proceeds" means, in respect of each Canadian Bankers'
Acceptance, funds in an amount which is equal to:

   Face Amount
1 + (Rate x Term)
             365

(where "Face Amount" is the principal amount of the Canadian Bankers' Acceptance
being purchased, "Rate" is the Canadian BA Discount Rate divided by 100 and
"Term" is the number of days in the term of the Canadian Bankers' Acceptance.)

"Canadian Dollar" or "C$" means the lawful currency of Canada.

"Canadian Guaranty" means the Guaranty made by the Borrower in favor of the
Canadian Administrative Agent on behalf of the Canadian Banks, substantially in
the form of Exhibit 1-E.

"Canadian L/C Advance" means, with respect to each Canadian Bank, such Canadian
Bank's funding of its participation in any Canadian Unreimbursed Amount in
accordance with its Canadian Pro Rata Share.

"Canadian L/C Credit Extension" means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, the
renewal or increase of the amount thereof, or the amendment or other
modification thereof.

"Canadian L/C Issuer" means The Bank of Nova Scotia in its capacity as an issuer
of Canadian Letters of Credit hereunder, any other Canadian Bank that may become
a Canadian Letter of Credit issuer as mutually agreed to by the Canadian
Borrower, such Canadian Bank and the Canadian Administrative Agent, or any
successor issuer of Canadian Letters of Credit hereunder.

"Canadian L/C Obligations" means, as at any date of determination, the aggregate
undrawn amount of all outstanding Canadian Letters of Credit plus (without
duplication) the aggregate outstanding amount of all Canadian Unreimbursed
Amounts and Canadian L/C Advances.

"Canadian Lending Office" means, as to any Canadian Bank, the office or offices
of such Canadian Bank under its name on Schedule II or in the Assignment and
Assumption or other document pursuant to which it became a party hereto as
contemplated by Section 2.17 or Section 8.6, or such other office of such
Canadian Bank as such Canadian Bank may from time to time specify to the
Canadian Borrower and the Canadian Administrative Agent.

"Canadian Letter of Credit" means any letter of credit issued hereunder by a
Canadian L/C Issuer as the same may be amended, extended, renewed or otherwise
modified from time to time. A Canadian Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

"Canadian Letter of Credit Application" means an application and agreement for
the issuance or amendment of a Canadian Letter of Credit in the form from time
to time in use by a Canadian L/C Issuer, with such amendments thereto as the
Canadian Borrower may reasonably request and acceptable to a Canadian L/C Issuer
to avoid any conflict between it and the Agreement.

"Canadian Letter of Credit Sublimit" means an amount equal to the lesser of (a)
the Canadian Allocated Total Commitment and (b) $25,000,000. The Canadian Letter
of Credit Sublimit is part of, and not in addition to, the Canadian Allocated
Total Commitment.

"Canadian Majority Banks" means at any time Canadian Banks having more than 50%
of the Canadian Total Committed Amount, or, if the Commitments have been
terminated pursuant to Section 6.1, Canadian Banks holding in the aggregate more
than 50% of the Canadian Total Outstanding Amount, with the aggregate amount of
each Canadian Bank's risk participation and funded participation in Canadian L/C
Obligations being deemed "held" by such Canadian Bank for purposes of this
definition; provided that the Canadian Commitment of, and the portion of the
Canadian Total Outstanding Amount held or deemed held by, any Canadian
Defaulting Bank shall be excluded for purposes of making a determination of
Canadian Majority Banks.

"Canadian Net Proceeds" means with respect to any Canadian Bankers' Acceptance,
the Canadian Discount Proceeds less the amount equal to the applicable Canadian
stamping fee payable with respect thereto pursuant to Section 2A.3(c).

"Canadian Note" means a promissory note made by the Canadian Borrower in favor
of a Canadian Bank evidencing Canadian Borrowings made by such Canadian Bank,
substantially in the form of Exhibit 1-A.

"Canadian Notice of Borrowing" has the meaning given to such term in Section
2A.2.

"Canadian Payment Office" means JPMorgan Chase Bank, Toronto Branch, 200 Bay
Street, Suite 1800, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2,
Attention: Amanda Vidulich, or such other office as the Canadian Administrative
Agent may designate by written notice to the other parties hereto.

"Canadian Prime Rate" means for any day a fluctuating rate per annum equal to
the higher of (a) the Canadian BA Discount Rate for JPMorgan, acting through its
Toronto branch, for Canadian Bankers' Acceptances having a maturity of thirty
days plus the Applicable Margin, and (b) the rate of interest in effect for such
day as publicly announced from time to time by JPMorgan, acting through its
Toronto branch, as its "reference rate" for Canadian Dollar commercial loans
made to a Person in Canada. The "reference rate" is a rate set by JPMorgan based
upon various factors including JPMorgan's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by JPMorgan shall take effect at the opening
of business on the day specified in the public announcement of such change.

"Canadian Prime Rate Advance" means a Canadian Advance that bears interest at
the Canadian Prime Rate.

"Canadian Pro Rata Share" means:

(a) at any time the Commitments remain outstanding and not during a Canadian
Allocation Period, with respect to each Bank, the percentage set forth adjacent
to such Bank's or Canadian branch's or Affiliate's name on Schedule II and under
the caption "Canadian Pro Rata Share" or in the Assignment and Assumption
pursuant to which such Bank or Canadian branch or Affiliate becomes a party
hereto;

(b) at any time the Commitments remain outstanding and during a Canadian
Allocation Period, with respect to each Canadian Bank, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Canadian Commitment of such Canadian Bank at such time and the
denominator of which is the amount of the Canadian Allocated Total Commitment at
such time; and

(c) upon the termination of the Commitments pursuant to Section 6.1, with
respect to each Canadian Bank, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is:

the sum of

(i) the outstanding Canadian Advances of such Canadian Bank plus

(ii) an amount equal to (A) the outstanding Canadian Advances of such Canadian
Bank divided by (B) the aggregate outstanding Canadian Advances of all Canadian
Banks times (C) all outstanding Canadian L/C Obligations, and

the denominator of which is the Canadian Total Outstanding Amount.

The initial Canadian Pro Rata Share of each Bank or its Canadian branch or
Affiliate is set forth opposite the name of such Bank on Schedule II or in the
Assignment and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.

"Canadian Resident Bank" means (a) each Canadian Bank that is not a non-resident
of Canada for the purposes of the Income Tax Act (Canada) or (b) a Person that
is an "authorized foreign bank" as defined in section 2 of the Bank Act (Canada)
and in subsection 248(1) of the Income Tax Act (Canada) which will receive all
amounts paid or credited to it with respect to Canadian Advances, Canadian L/C
Obligations and fees and other amounts payable in connection therewith in
respect of its "Canadian banking business" for the purposes of paragraph
212(13.3)(a) of the Income Tax Act (Canada).

"Canadian Schedule I BA Reference Banks" means the Canadian Banks listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Schedule I BA Reference Banks.

"Canadian Schedule II BA Reference Banks" means the Canadian Banks listed in
Schedule II to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Canadian Schedule II BA Reference Banks.

"Canadian Schedule III BA Reference Banks" means the Canadian Banks listed in
Schedule III to the Bank Act (Canada) as are, at such time, designated by the
Canadian Administrative Agent, with the prior consent of the Canadian Borrower
(acting reasonably), as the Canadian Schedule III BA Reference Banks.

"Canadian Stamping Fee Rate" means with respect to any Canadian Bankers'
Acceptance accepted by any Canadian Bank at any time, a percentage per annum
equal to the Applicable Margin then in effect; provided that if an Event of
Default has occurred and is continuing, the Canadian Stamping Fee Rate shall be
increased by 2% per annum.

"Canadian Total Committed Amount" means, at any time, the aggregate amount of
the Canadian Commitments at such time.

"Canadian Total Outstanding Amount" means, at any time, the sum of (a) the
outstanding Canadian Advances at such time plus (b) the outstanding Canadian L/C
Obligations.

"Canadian Unreimbursed Amount" has the meaning set forth in Section 2A.7(c)(i).

"Convert", "Conversion" and "Converted" each refers to a conversion of Canadian
Advances or a Canadian Borrowing of one Canadian Type into Canadian Advances or
a Canadian Borrowing, as the case may be, of another Canadian Type pursuant to
the provisions hereof.

ARTICLE IIA
AMOUNT AND TERMS OF THE CANADIAN ADVANCES

Section 2A.1 The Canadian Advances. Each Canadian Bank severally agrees, on the
terms and conditions hereinafter set forth, to make one or more Canadian
Advances as part of a Canadian Borrowing to the Canadian Borrower from time to
time on any Canadian Business Day during the period from the date hereof until
the Termination Date in an aggregate amount not to exceed at any time
outstanding (a) such Canadian Bank's Canadian Commitment minus (b) such Canadian
Bank's Canadian Pro Rata Share of outstanding Canadian L/C Obligations. Each
Canadian Borrowing (other than a Canadian Borrowing or deemed Canadian Borrowing
under Section 2A.7(c)(ii) to reimburse a Canadian L/C Issuer for any Canadian
Unreimbursed Amount) shall be in an aggregate amount not less than C$5,000,000,
shall be in an integral multiple of C$1,000,000 and shall, when made, consist of
Canadian Advances of the same Canadian Type, made on the same day by the
Canadian Banks ratably according to their respective Canadian Commitments
(excluding, with respect to any Canadian Borrowing or deemed Canadian Borrowing
under Section 2A.7(c)(ii), the Canadian Pro Rata Share of any Canadian
Defaulting Bank) and the face amount of each Canadian Bankers' Acceptance shall
be in a principal amount of C$100,000 or a whole multiple of C$100,000 in excess
thereof. Within the limits of each Canadian Bank's Canadian Commitment, the
Canadian Borrower may borrow, prepay pursuant to Section 2A.8 and reborrow under
this Section 2A.1. Subject to the terms and conditions hereof, more than one
Canadian Borrowing may be made on a Canadian Business Day.

Section 2A.2 Making the Canadian Advances. (a) Each Canadian Borrowing shall be
made on notice, given not later than 11:00 A.M. (x) in the case of a proposed
Canadian Borrowing comprised of Canadian Bankers' Acceptances, at least three
Canadian Business Days prior to the date of the proposed Canadian Borrowing, and
(y) in the case of a proposed Canadian Borrowing comprised of Canadian Prime
Rate Advances, on the day of the proposed Canadian Borrowing, by the Canadian
Borrower to the Canadian Administrative Agent, which shall give to each Canadian
Bank prompt notice thereof by telecopy. Each such notice of a Canadian Borrowing
(a "Canadian Notice of Borrowing") shall be by telecopy, confirmed immediately
in writing, in substantially the form of Exhibit 1-B, duly signed by a
Responsible Officer of the Canadian Borrower and specifying therein (1) the
requested date of such Canadian Borrowing, (2) whether the Canadian Borrower is
requesting a Canadian Prime Rate Advance or a Canadian Borrowing by way of
Canadian Bankers' Acceptances, (3) the aggregate amount of such Canadian
Borrowing, and (4) if applicable, the maturity date of Canadian Bankers'
Acceptances to be issued or rolled over (which shall be a Canadian Business
Day), provided that the Canadian Borrower may not specify Canadian Bankers'
Acceptances for any Canadian Borrowing if, after giving effect to such Canadian
Borrowing, Canadian Bankers' Acceptances having more than five different
maturity dates shall be outstanding without the consent of Canadian Majority
Banks. If the Canadian Borrower requests a Canadian Borrowing of, conversion to,
or rollover of Canadian Bankers' Acceptances in any such Canadian Notice of
Borrowing, but fails to specify a maturity date therefor, it will be deemed to
have specified Canadian Bankers' Acceptances with a 30-day term. Each Canadian
Bank shall, before 11:00 A.M. (1:00 P.M. in the case of a Canadian Borrowing
comprised of Canadian Prime Rate Advances) on the date of such Canadian
Borrowing, (i) make available for the account of its Canadian Lending Office to
the Canadian Administrative Agent at its Canadian Payment Office, in same day
funds, such Canadian Bank's ratable portion of such Canadian Borrowing or (ii)
accept drafts of Canadian Bankers' Acceptances. After the Canadian
Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article IIIA, the Canadian Administrative
Agent will make such funds available to the Canadian Borrower at the Canadian
Administrative Agent's aforesaid address.

(b) Each Canadian Notice of Borrowing shall be irrevocable and binding on the
Canadian Borrower.

(c) Unless the Canadian Administrative Agent shall have received notice from a
Canadian Bank prior to the date of any Canadian Borrowing that such Canadian
Bank will not make available to the Canadian Administrative Agent such Canadian
Bank's ratable portion of such Canadian Borrowing, the Canadian Administrative
Agent may assume that such Canadian Bank has made such portion available to the
Canadian Administrative Agent on the date of such Canadian Borrowing in
accordance with subsection (a) of this Section 2A.2 and the Canadian
Administrative Agent may, in reliance upon such assumption, make available to
the Canadian Borrower on such date a corresponding amount. If and to the extent
that such Canadian Bank shall not have so made such ratable portion available to
the Canadian Administrative Agent, such Canadian Bank and the Canadian Borrower
severally agree to repay to the Canadian Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Canadian Borrower until the
date such amount is repaid to the Canadian Administrative Agent, at (1) in the
case of the Canadian Borrower, the interest rate applicable at the time to
Canadian Advances comprising such Canadian Borrowing and (2) in the case of such
Canadian Bank, the Canadian Prime Rate. If such Canadian Bank shall repay to the
Canadian Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Canadian Bank's Canadian Advance as part of such Canadian
Borrowing for purposes of this Agreement.

(d) The failure of any Canadian Bank to make the Canadian Advance to be made by
it as part of any Canadian Borrowing shall not relieve any other Canadian Bank
of its obligation, if any, hereunder to make its Canadian Advance on the date of
such Canadian Borrowing, but no Canadian Bank shall be responsible for the
failure of any other Canadian Bank to make the Canadian Advance to be made by
such other Canadian Bank on the date of any Canadian Borrowing.

(e) The Canadian Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Banks of the Canadian BA Discount Rate applicable to
any Canadian Bankers' Acceptances upon determination thereof. The determination
of the Canadian BA Discount Rate by the Canadian Administrative Agent shall be
conclusive in the absence of manifest error.

Section 2A.3. Fees. (a) Canadian Facility Fee. Subject to Section 8.8, the
Borrower agrees to pay to the Canadian Administrative Agent, for the account of
each Canadian Bank, a Canadian facility fee on the average daily amount of such
Canadian Bank's Canadian Allocated Commitment, whether or not used, during any
Canadian Allocation Period. The Canadian facility fee is due on the last
Canadian Business Day of each March, June, September and December during any
Canadian Allocation Period and on the last day of each Canadian Allocation
Period, and on the date such Canadian Bank's Canadian Allocated Commitment is
terminated. The rate per annum of the Canadian facility fee for each calendar
quarter shall be determined as provided in Schedule I based on the Rating Level
in effect on the first day of such quarter. As provided in Section 2.3, the
Borrower may at its option pay such Canadian facility fee together with any
facility fee owing to the Banks pursuant to Section 2.3(a) pursuant to a single
payment to the Administrative Agent for the benefit of the Banks and the
Canadian Banks, respectively; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to both the Canadian
facility fee hereunder and such facility fee.

(b) Canadian Utilization Fee. Subject to Section 8.8, the Canadian Borrower
agrees to pay to the Administrative Agent, for the account of each Canadian
Bank, a Canadian utilization fee equal to 10 basis points per annum on the
aggregate outstanding principal amount of all Canadian Advances owed to such
Canadian Bank, provided that such Canadian utilization fee shall accrue on such
aggregate outstanding principal amount only during any Canadian Allocation
Period in which the Total Facility Outstandings exceeds 50% of the Total
Facility Amount. The Canadian utilization fee is due on the last Canadian
Business Day of each March, June, September and December during any Canadian
Allocation Period and on the last day of each Canadian Allocation Period, and on
the date the Canadian Advances are paid in full. As provided in Section 2.3, the
Borrower may at its option pay such Canadian utilization fee together with any
utilization fee owing to the Banks pursuant to Section 2.3(b) pursuant to a
single payment.

(c) Canadian Stamping Fee. Subject to Section 8.8, in consideration of each
Canadian Bank's commitment to accept or participate in Canadian Bankers'
Acceptances under this Agreement, the Canadian Borrower will pay to Canadian
Administrative Agent for the account of each Canadian Bank the Canadian Stamping
Fee Rate multiplied by the face amount of each Canadian Bankers' Acceptance
accepted by such Canadian Bank under this Agreement calculated for the number of
days in the term of such Canadian Bankers' Acceptance. Such fee shall be due and
payable on the date on which such Canadian Bankers' Acceptances are accepted and
if such Canadian Bank is purchasing such Canadian Bankers' Acceptance, such fee
shall be deducted from the Canadian Discount Proceeds paid to the Canadian
Borrower.

Section 2A.4. Repayment. The Canadian Borrower shall repay the unpaid principal
amount of Canadian Advance owed to each Canadian Bank in accordance with the
Canadian Note to the order of such Canadian Bank. All Canadian Advances shall be
due and payable on the Termination Date.

Section 2A.5. Interest. (a) Subject to Section 8.8, the Canadian Borrower shall
pay interest on the unpaid principal amount of each Canadian Prime Rate Advance
owed to each Canadian Bank from the date of such Canadian Prime Rate Advance
until such principal amount shall be paid in full, at a rate per annum equal at
all times to the Canadian Prime Rate in effect from time to time, due quarterly
on the last Canadian Business Day of each March, June, September and December
during such periods and on the date such Canadian Prime Rate Advance shall be
Converted (in whole or in part), changed (in whole or in part) as a result of
any division or combination of any Canadian Borrowing, or paid in full; provided
that any such Canadian Prime Rate Advance not paid when due shall bear interest
on the principal amount thereof from time to time outstanding, payable upon
demand, until paid in full at a rate per annum equal at all such times to 2%
above the Canadian Prime Rate in effect from time to time.

(b) Other Canadian Obligations. If any amount payable by the Canadian Borrower
(other than principal in respect of any Canadian Advance), including Canadian
Bankers' Acceptances, under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall
thereafter bear interest on the principal amount thereof from time to time
outstanding, payable upon demand, until paid in full, at a fluctuating interest
rate per annum at all such times equal to 2% above the Canadian Prime Rate in
effect from time to time.

(c) For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement with respect to the Canadian Advances, Canadian L/C
Obligations and other amounts payable hereunder or under the other Loan
Documents with respect thereto is calculated on the basis of a period other than
a calendar year (the "Interest Period"), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Interest Period.

(d) To the extent permitted by law, the provisions of the Judgment Interest Act
(Alberta) R.S.A. 2000 C.J-1 shall not apply to the Loan Documents and are hereby
expressly waived by Canadian Borrower.

(e) For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents with respect to the Canadian Advances, Canadian L/C Obligations
and other amounts payable hereunder or under the other Loan Documents with
respect thereto, and the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

Section 2A.6. Voluntary Conversion of Borrowings. (a) The Canadian Borrower may
on any Canadian Business Day, upon notice given to the Canadian Administrative
Agent not later than 11:00 A.M. on the third Canadian Business Day prior to the
date of the proposed Conversion, and subject to the other limitations set forth
herein, Convert all or any portion of a Canadian Borrowing of one Canadian Type
into a Canadian Borrowing of another Canadian Type. Each such notice of a
Conversion (a "Canadian Notice of Conversion") shall be duly signed by a
Responsible Officer, be by telecopy, confirmed immediately in writing, in
substantially the form of Exhibit 1-D, and shall, within the restrictions
specified above, specify (1) the date of such Conversion, (2) the Canadian
Borrowing (or identified portion thereof) to be Converted and the Canadian Type
into which it is to be Converted, and (3) if such Conversion is into Canadian
Bankers' Acceptances, the maturity date of Canadian Bankers' Acceptances to be
issued or rolled over (which shall be a Canadian Business Day).

(b) Except as otherwise provided herein, a Canadian Bankers' Acceptance may be
rolled over or Converted only on its maturity date. During the existence of a
Default, no Canadian Borrowings may be requested as or Converted to, and no
Canadian Bankers' Acceptances may be rolled over as new Canadian Bankers'
Acceptances without the consent of Canadian Majority Banks.

(c) All Canadian Borrowings, Conversions and continuations under this Agreement
shall be effected in a manner that (i) treats all Canadian Banks ratably
(including, for example, effecting Conversions of any portion of a Canadian
Borrowing in a manner that results in each Canadian Bank retaining its same
ratable percentage of both the Converted portion and the remaining portion not
Converted), and (ii) results in each Canadian Borrowing (including, in the case
of any Conversion of a portion of a Canadian Borrowing, both the Converted
portion and the remaining portion not Converted) being in an amount not less
than C$5,000,000 and in an integral multiple of C$1,000,000 and, if applicable,
the face amount of each Canadian Bankers' Acceptance being in a principal amount
of C$100,000 or a whole multiple of C$100,000 in excess thereof. Upon Conversion
of any Canadian Borrowing, or portion thereof, into a particular Canadian Type,
all Canadian Advances comprising such Canadian Borrowing or portion thereof, as
the case may be, will be deemed Converted into Canadian Advances of such
Canadian Type.

Section 2A.7. Canadian Letters of Credit.

(a) The Canadian Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Canadian L/C
Issuer agrees, in reliance upon the agreements of the other Canadian Banks set
forth in this Section 2A.7, (1) from time to time on any Canadian Business Day
prior to the Letter of Credit Expiration Date, to issue Canadian Letters of
Credit for the account of the Canadian Borrower, and to amend or renew Canadian
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drafts under the Canadian Letters of Credit; and (B) the
Canadian Banks severally agree to participate in Canadian Letters of Credit
issued for the account of the Canadian Borrower; provided that (i) no Canadian
L/C Issuer shall be obligated to make any Canadian L/C Credit Extension with
respect to any Canadian Letter of Credit (i) if the aggregate outstanding amount
of Letters of Credit, Canadian Letters of Credit and Sterling Letters of Credit
issued by it and its Affiliates would exceed $100,000,000, and (ii) no Canadian
L/C Issuer shall be obligated to issue Canadian Letters of Credit and no
Canadian Bank shall be obligated to participate in any Canadian Letter of Credit
if as of the date of such Canadian L/C Credit Extension, (x) the Canadian Total
Outstanding Amount would exceed the Canadian Allocated Total Commitment, (y) the
outstanding Canadian Borrowings of any Canadian Bank, plus such Canadian Bank's
Canadian Pro Rata Share of the outstanding Canadian L/C Obligations would exceed
such Canadian Bank's Canadian Commitment, or (z) the outstanding Canadian L/C
Obligations would exceed the Canadian Letter of Credit Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Canadian
Borrower's ability to obtain Canadian Letters of Credit shall be fully
revolving, and accordingly the Canadian Borrower may, during the foregoing
period, obtain Canadian Letters of Credit to replace Canadian Letters of Credit
that have expired or that have been drawn upon and reimbursed.

(ii) No Canadian L/C Issuer shall be under any obligation to issue any Canadian
Letter of Credit if:

(A) any order, judgment or decree of any governmental body, agency or official
or arbitrator shall by its terms purport to enjoin or restrain such Canadian L/C
Issuer from issuing such Canadian Letter of Credit, or any law, rule, regulation
or order applicable to such Canadian L/C Issuer or any request or directive
(whether or not having the force of law) from any governmental body, agency or
official with jurisdiction over such Canadian L/C Issuer shall prohibit, or
request that such Canadian L/C Issuer refrain from, the issuance of letters of
credit generally or such Canadian Letter of Credit in particular or shall impose
upon such Canadian L/C Issuer with respect to such Canadian Letter of Credit any
restriction, reserve or capital requirement (for which such Canadian L/C Issuer
is not otherwise compensated hereunder) not in effect on the date hereof, or
shall impose upon such Canadian L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which such Canadian L/C
Issuer in good faith deems material to it;

(B) subject to Section 2A.7(b)(iii), the expiry date of such requested Canadian
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Canadian Majority Banks have approved such expiry
date;

(C) the expiry date of such requested Canadian Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Canadian Banks have
approved such expiry date;

(D) the issuance of such Canadian Letter of Credit would violate one or more
reasonable and customary commercial banking policies of such Canadian L/C Issuer
generally applicable to the issuance of letters of credit and applied by such
Canadian L/C Issuer to other similarly situated borrowers under similar credit
facilities; or

(E) such Canadian Letter of Credit is in an initial amount less than $100,000
(or C$100,000), in the case of a commercial Canadian Letter of Credit, or
$500,000 (or C$500,000), in the case of a standby Canadian Letter of Credit, or
is to be denominated in a currency other than Dollars or Canadian Dollars.

(iii) No Canadian L/C Issuer shall be under any obligation to amend, extend,
renew or otherwise modify any Canadian Letter of Credit if (A) such Canadian L/C
Issuer would have no obligation at such time to issue such Canadian Letter of
Credit in its amended, extended, renewed or modified form under the terms
hereof, or (B) the beneficiary of such Canadian Letter of Credit does not accept
the proposed amendment, extension, renewal or modification to such Canadian
Letter of Credit.

(b) Procedures for Issuance and Amendment of Canadian Letters of Credit;
Auto-Renewal Canadian Letters of Credit.

(i) Each Canadian Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Canadian Borrower delivered to the relevant Canadian
L/C Issuer (with a copy to the Canadian Administrative Agent) in the form of a
Canadian Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Canadian Borrower. Such Canadian Letter of Credit
Application must be received by the relevant Canadian L/C Issuer and the
Canadian Administrative Agent not later than 11:00 a.m. at least two Canadian
Business Days (or such later date and time as requested by the Canadian Borrower
and as the relevant Canadian L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a
Canadian Letter of Credit, such Canadian Letter of Credit Application shall
specify in form and detail satisfactory to the relevant Canadian L/C Issuer: (A)
the proposed issuance date of the requested Canadian Letter of Credit (which
shall be a Canadian Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the relevant Canadian L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Canadian Letter of Credit, such Canadian Letter of Credit Application shall
specify in form and detail satisfactory to the relevant Canadian L/C Issuer (1)
the Canadian Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Canadian Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the relevant Canadian L/C Issuer may
require.

(ii) Promptly after receipt of any Canadian Letter of Credit Application, the
relevant Canadian L/C Issuer will confirm with the Canadian Administrative Agent
(by telephone or in writing) that the Canadian Administrative Agent has received
a copy of such Canadian Letter of Credit Application from the Canadian Borrower
and, if not, the relevant Canadian L/C Issuer will provide the Canadian
Administrative Agent with a copy thereof. Upon receipt by the relevant Canadian
L/C Issuer of confirmation from the Canadian Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Canadian L/C
Issuer shall, on the requested date, issue a Canadian Letter of Credit for the
account of the Canadian Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the relevant Canadian L/C Issuer's
usual and customary business practices. Immediately upon the issuance of each
Canadian Letter of Credit, each Canadian Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant Canadian
L/C Issuer a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Bank's Canadian Pro Rata Share times the
amount of such Canadian Letter of Credit.

(iii) If the Canadian Borrower so requests in any applicable Canadian Letter of
Credit Application, the relevant Canadian L/C Issuer may, in its sole and
absolute discretion, agree to issue a Canadian Letter of Credit that has
automatic renewal provisions (each, a "Canadian Auto-Renewal Letter of Credit");
provided that any such Canadian Auto-Renewal Letter of Credit must permit the
relevant Canadian L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Canadian
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the "Canadian Nonrenewal Notice Date") in each such twelve-month
period to be agreed upon at the time such Canadian Letter of Credit is issued.
Unless otherwise directed by the relevant Canadian L/C Issuer, the Canadian
Borrower shall not be required to make a specific request to the relevant
Canadian L/C Issuer for any such renewal. Once a Canadian Auto-Renewal Letter of
Credit has been issued, the Canadian Banks shall be deemed to have authorized
(but may not require) the relevant Canadian L/C Issuer to permit the renewal of
such Canadian Letter of Credit at any time prior to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that the relevant
Canadian L/C Issuer shall not permit any such renewal if (A) the relevant
Canadian L/C Issuer has determined that it would have no obligation at such time
to issue such Canadian Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2A.7(a)(ii) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is two Canadian Business Days before the Canadian Nonrenewal Notice
Date (1) from the Canadian Administrative Agent that the Canadian Majority Banks
have elected not to permit such renewal or (2) from the Canadian Administrative
Agent, any Canadian Bank or the Canadian Borrower that one or more of the
applicable conditions specified in Section 3A.2 is not then satisfied.

(iv) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant Canadian L/C Issuer will
also deliver to the Canadian Borrower and the Canadian Administrative Agent a
true and complete copy of such Canadian Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) On the date of any payment by any Canadian L/C Issuer under any Canadian
Letter of Credit (each such date, a "Canadian Honor Date"), the relevant
Canadian L/C Issuer shall notify the Canadian Borrower and the Canadian
Administrative Agent of such payment. If the relevant Canadian L/C Issuer shall
give such notice prior to 11:00 a.m. on the Canadian Honor Date, by not later
than 11:00 a.m. on the Canadian Honor Date, the Canadian Borrower shall
reimburse the relevant Canadian L/C Issuer through the Canadian Administrative
Agent in an amount equal to the amount of such drawing. If the Canadian Borrower
fails to reimburse the relevant Canadian L/C Issuer by 11:00 a.m. on the
Canadian Honor Date, the Canadian Administrative Agent shall promptly notify
each Canadian Bank of the Canadian Honor Date, the amount of the unreimbursed
drawing (the "Canadian Unreimbursed Amount"), and the amount of such Canadian
Bank's Canadian Pro Rata Share thereof. In such event, the Canadian Borrower
shall be deemed to have requested a Canadian Borrowing of Canadian Prime Rate
Advances to be disbursed on the Canadian Honor Date in an amount equal to the
Canadian Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2A.1 for the principal amount of Canadian Prime Rate
Advances, but subject to compliance with the conditions set forth in Section
3A.2 (other than (i) the delivery of a Canadian Notice of Borrowing and (ii) the
absence of an event that would constitute an Event of Default but for the
requirement of time elapse which is based upon the Canadian Borrower's failure
to fully and timely reimburse for such drawing). Any notice given by any
Canadian L/C Issuer or the Canadian Administrative Agent pursuant to this
Section 2A.7(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Canadian Bank (including the Canadian Bank acting as the relevant
Canadian L/C Issuer) shall upon any notice pursuant to Section 2A.7(c)(i) make
funds available to the Canadian Administrative Agent for the account of the
relevant Canadian L/C Issuer at the Canadian Administrative Agent's office in an
amount equal to its Canadian Pro Rata Share of the Canadian Unreimbursed Amount
not later than 12:00 p.m. on the Canadian Honor Date specified in such notice by
the Canadian Administrative Agent, whereupon, subject to the provisions of
Section 2A.7(c)(iii), each Canadian Bank that so makes funds available shall be
deemed to have made a Canadian Prime Rate Advance subject to compliance with the
conditions set forth in Section 3A.2 (other than (i) the delivery of a Canadian
Notice of Borrowing and (ii) the absence of an event that would constitute an
Event of Default but for the requirement of time elapse which is based upon the
Canadian Borrower's failure to fully and timely reimburse for such drawing) to
the Canadian Borrower in such amount and the corresponding Canadian Unreimbursed
Amount shall be deemed refinanced. The Canadian Administrative Agent shall remit
the funds so received to the relevant Canadian L/C Issuer.

(iii) With respect to any Canadian Unreimbursed Amount that is not fully
refinanced by a Canadian Borrowing or a deemed Canadian Borrowing under Section
2A.7(c)(i) or (ii) because the conditions set forth in Section 3A.2 and not
excused under Section 2A.7(c)(i) or (ii) cannot be satisfied on the Canadian
Honor Date, then (A) the relevant Canadian L/C Issuer will notify the Borrower
of such event and the amount of such Canadian Unreimbursed Amount that has not
been refinanced and (B) such Canadian Unreimbursed Amount that is not so
refinanced (1) shall thereafter bear interest on the amount thereof from time to
time outstanding at a rate per annum equal to 2% above the Canadian Prime Rate
in effect from time to time and (2) shall be due and payable on the 15th day
following the Canadian Borrower's receipt of such notice from such Canadian L/C
Issuer. In such event, each Canadian Bank's payment to the Canadian
Administrative Agent for the account of the relevant Canadian L/C Issuer
pursuant to Section 2A.7(c)(ii) shall be payment in respect of its participation
in such Canadian Unreimbursed Amount and shall constitute a Canadian L/C Advance
from such Canadian Bank in satisfaction of its participation obligation under
this Section 2A.7.

(iv) Until each Canadian Bank funds its Canadian Advance or Canadian L/C Advance
pursuant to this Section 2A.7(c) to reimburse the relevant Canadian L/C Issuer
for any amount drawn under any Canadian Letter of Credit, interest in respect of
such Canadian Bank's Canadian Pro Rata Share of such amount shall be solely for
the account of the relevant Canadian L/C Issuer.

(v) Each Canadian Bank's obligation to reimburse the relevant Canadian L/C
Issuer for amounts drawn under Canadian Letters of Credit, as contemplated by
this Section 2A.7(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Bank may have against the
relevant Canadian L/C Issuer, the Canadian Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of a reimbursement to a Canadian L/C Issuer shall
constitute a Canadian Borrowing if the Canadian Borrower is unable to satisfy
the conditions set forth in Section 3A.2 (other than (i) delivery by the
Canadian Borrower of a Canadian Notice of Borrowing and (ii) the absence of an
event that would constitute an Event of Default but for the requirement of time
elapse which is based upon the Canadian Borrower's failure to fully and timely
reimburse for such drawing) and no such making of a reimbursement shall relieve
or otherwise impair the obligation of the Canadian Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by the relevant Canadian
L/C Issuer under any Canadian Letter of Credit, together with interest as
provided in Section 2A.7(c).

(vi) If any Canadian Bank fails to make available to the Canadian Administrative
Agent for the account of a Canadian L/C Issuer any amount required to be paid by
such Canadian Bank pursuant to the foregoing provisions of this Section 2A.7(c)
by the time specified in Section 2A.7(c)(ii), the relevant Canadian L/C Issuer
shall be entitled to recover from such Canadian Bank (acting through the
Canadian Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the relevant Canadian L/C Issuer at a rate
per annum equal to the Canadian Prime Rate from time to time in effect. A
certificate of a Canadian L/C Issuer submitted to any Canadian Bank (through the
Canadian Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after a Canadian L/C Issuer has made a payment under any
Canadian Letter of Credit and has received from any Canadian Bank such Canadian
Bank's Canadian L/C Advance in respect of such payment in accordance with
Section 2A.7(c), if the Canadian Administrative Agent receives for the account
of the relevant Canadian L/C Issuer any payment in respect of the related
Canadian Unreimbursed Amount or interest thereon (whether directly from the
Canadian Borrower or otherwise, including proceeds of Canadian Cash Collateral
applied thereto by the Canadian Administrative Agent), the Canadian
Administrative Agent will distribute to such Canadian Bank its Canadian Pro Rata
Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Bank's Canadian L/C
Advance was outstanding) in the same funds as those received by the Canadian
Administrative Agent.

(ii) If any payment received by the Canadian Administrative Agent for the
account of a Canadian L/C Issuer pursuant to Section 2A.7(c)(i) is required to
be returned under any of the circumstances described in Section 8.5(a)
(including pursuant to any settlement entered into by the relevant Canadian L/C
Issuer in its discretion), each Canadian Bank shall pay to the Canadian
Administrative Agent for the account of the relevant Canadian L/C Issuer its
Canadian Pro Rata Share thereof on demand of the Canadian Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Canadian Bank, at a rate per annum equal to the Canadian Prime
Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Canadian Borrower to reimburse
the relevant Canadian L/C Issuer for each drawing under each Canadian Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Canadian Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Canadian Borrower may have at any time against any beneficiary or any
transferee of such Canadian Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Canadian L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Canadian Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Canadian Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Canadian Letter of
Credit;

(iv) any payment by the relevant Canadian L/C Issuer under such Canadian Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Canadian Letter of Credit; or any payment made by
the relevant Canadian L/C Issuer under such Canadian Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Canadian Letter of
Credit, including any arising in connection with any proceeding under the
Bankruptcy and Insolvency Act (Canada) or any other law relating to bankruptcy,
insolvency or reorganization or relief of debtors or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Canadian Borrower.

The Canadian Borrower shall promptly examine a copy of each Canadian Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Canadian Borrower's instructions or other
irregularity, the Canadian Borrower will immediately notify the relevant
Canadian L/C Issuer. The Canadian Borrower shall be conclusively deemed to have
waived any such claim against a Canadian L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of Canadian L/C Issuer. Each Canadian Bank and the Canadian Borrower
agree that, in paying any drawing under a Canadian Letter of Credit, no Canadian
L/C Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Canadian
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of any Canadian L/C Issuer, any Agent-Related Person nor any
of the respective correspondents, participants or assignees of a Canadian L/C
Issuer shall be liable to any Canadian Bank for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Canadian Banks
or the Canadian Majority Banks, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Canadian Letter of Credit or Canadian Letter of Credit
Application. The Canadian Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any
Canadian Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Canadian Borrower's pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of any Canadian L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of a
Canadian L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2A.7(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Canadian Borrower
may have a claim against a Canadian L/C Issuer, and a Canadian L/C Issuer may be
liable to the Canadian Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
Canadian Borrower or its Subsidiaries which the Canadian Borrower proves were
caused by (A) a Canadian L/C Issuer's willful misconduct or gross negligence or
(B) a Canadian L/C Issuer's willful failure to pay under any Canadian Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Canadian
Letter of Credit. In furtherance and not in limitation of the foregoing, a
Canadian L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no Canadian L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Canadian Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.

(g) Canadian Cash Collateral. Upon the request of the Canadian Administrative
Agent, (i) if a Canadian L/C Issuer has honored any full or partial drawing
request under any Canadian Letter of Credit and such drawing has resulted in a
Canadian Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration
Date, any Canadian Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, and in each case so long as such Canadian
Unreimbursed Amount or Canadian Letter of Credit remains outstanding, the
Canadian Borrower shall immediately Canadian Cash Collateralize such then
outstanding Canadian L/C Obligations (in an amount equal to such outstanding L/C
Obligations determined as of the date of such Canadian Unreimbursed Amount or
the Letter of Credit Expiration Date, as the case may be). For purposes hereof,
"Canadian Cash Collateralize" means to pledge and deposit with or deliver to the
Canadian Administrative Agent, for the benefit of the relevant Canadian L/C
Issuer and the Canadian Banks, as collateral for such Canadian L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
satisfactory to the Canadian Administrative Agent and the relevant Canadian L/C
Issuer (which documents are hereby consented to by the Canadian Banks).
Derivatives of such term have corresponding meanings. The Canadian Borrower
hereby grants to the Canadian Administrative Agent, for the benefit of any
Canadian L/C Issuer and the Canadian Banks, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing, which security interest shall be deemed automatically terminated and
such collateral subject to the Canadian Borrower's instruction on return, upon
such Canadian L/C Obligations no longer being outstanding. Cash collateral shall
be maintained in blocked, non-interest bearing deposit accounts at JPMorgan.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a
Canadian L/C Issuer and the Canadian Borrower, when a Canadian Letter of Credit
is issued (i) the rules of the "International Standby Practices 1998" published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Canadian Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the "ICC") at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Canadian Letter of Credit.

(i) Canadian Letter of Credit Fees. The Canadian Borrower shall pay to the
Canadian Administrative Agent for the account of each Canadian Bank in
accordance with its Canadian Pro Rata Share, a Canadian Letter of Credit fee for
each Canadian Letter of Credit equal to the L/C Fee Rate times the daily maximum
amount available to be drawn under such Canadian Letter of Credit, it being
agreed that with respect to any Canadian Letter of Credit that, by its terms or
the terms of the related Canadian Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Canadian
Letter of Credit shall be deemed to be the maximum stated amount of such
Canadian Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first Canadian Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Canadian Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. The L/C Fee Rate for each
calendar quarter shall be determined as provided in Schedule I based on the
Rating Level in effect on each applicable day of such quarter.

(j) Fronting Fee and Documentary and Processing Charges Payable to Canadian L/C
Issuer. The Canadian Borrower shall pay directly to a Canadian L/C Issuer for
its own account a fronting fee with respect to each Canadian Letter of Credit
equal to 0.125% per annum times the daily maximum amount available to be drawn
under such Canadian Letter of Credit, it being agreed that with respect to any
Canadian Letter of Credit that, by its terms or the terms of the related
Canadian Letter of Credit Application or any other document, agreement or
instrument related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Canadian Letter of Credit shall be
deemed to be the maximum stated amount of such Canadian Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Canadian Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Canadian
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Canadian Borrower shall pay directly to a Canadian L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such Canadian
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k) Conflict with Canadian Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Canadian Letter of Credit
Application, the terms hereof shall control.

Section 2A.8. Prepayments. (a) The Canadian Borrower may (x) in respect of
Canadian Bankers' Acceptances, upon at least three Canadian Business Days'
notice, and (y) in respect of Canadian Prime Rate Advances, upon notice by 11:00
A.M. on the day of the proposed prepayment, to the Canadian Administrative Agent
(which shall promptly notify each Canadian Bank) stating the proposed date and
aggregate principal amount of the prepayment and the Canadian Types of Canadian
Advances to be prepaid, and if such notice is given the Canadian Borrower shall
prepay the outstanding principal amounts of the Canadian Advances comprising
part of the same Canadian Borrowing in whole or ratably in part, together, in
the case of prepayment of Canadian Prime Rate Advances, with accrued interest to
the date of such prepayment on the principal amount prepaid without premium or
penalty; provided that (i) any prepayment of Canadian Bankers' Acceptances shall
be in a principal amount of C$100,000 or a whole multiple of C$100,000 in excess
thereof and shall be made in accordance with Section 2A.11(e), and (ii) any
prepayment of Canadian Prime Rate Advances shall be in a principal amount of
C$5,000,000 or a whole multiple of C$1,000,000 in excess thereof, or, in each
case, if less, the entire principal amount thereof then outstanding.

(b) Subject to Section 2A.12, if for any reason the Canadian Total Outstanding
Amount at any time exceeds the Canadian Allocated Total Commitment then in
effect, the Canadian Borrower shall immediately prepay Canadian Borrowings,
Canadian Bankers' Acceptances and/or Canadian Cash Collateralize the Canadian
L/C Obligations in an aggregate amount equal to such excess; provided, however,
that the Canadian Borrower shall not be required to Canadian Cash Collateralize
the Canadian L/C Obligations pursuant to this Section 2A.8(b) unless after the
prepayment in full of the Canadian Borrowings and Canadian Bankers' Acceptances
the Canadian Total Outstanding Amount exceeds the Canadian Allocated Total
Commitment then in effect.

Section 2A.9. Payments and Computations. (a) The Canadian Borrower shall make
each payment due from it under any Loan Document not later than 11:00 A.M. on
the day when due in Canadian Dollars to the Canadian Administrative Agent at its
Payment Office in same day funds without setoff, deduction or counterclaim
except as may be permitted pursuant to Section 2.14. The Canadian Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest or other amounts due from it hereunder
ratably to the Canadian Banks (decreased, as to any Canadian Bank, for any taxes
withheld in respect of such Canadian Bank as contemplated by Section 2.14(b))
for the account of their respective Canadian Lending Offices, and like funds
relating to the payment of any other amount payable to any Canadian Bank to such
Canadian Bank for the account of its Canadian Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b) All computations of interest based on the Canadian Prime Rate shall be made
by the Canadian Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. Each determination by the Canadian Administrative Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Whenever any payment hereunder or under the Canadian Notes shall be stated
to be due on a day other than a Canadian Business Day, such payment shall be
made on the next succeeding Canadian Business Day, and such extension of time
shall in such case be included in the computation of payment of any interest or
fee, as the case may be, due hereunder.

(d) Unless the Canadian Administrative Agent shall have received notice from the
Canadian Borrower prior to the date on which any payment is due from the
Canadian Borrower to the Canadian Banks hereunder that the Canadian Borrower
will not make such payment in full, the Canadian Administrative Agent may assume
that the Canadian Borrower has made such payment in full to the Canadian
Administrative Agent on such date, and the Canadian Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Canadian Bank on
such due date an amount equal to the amount then due such Canadian Bank. If and
to the extent the Canadian Borrower shall not have so made such payment in full
to the Canadian Administrative Agent, each Canadian Bank shall, subject to
Section 8.8, repay to the Canadian Administrative Agent forthwith on demand such
amount distributed to such Canadian Bank together with interest thereon, for
each day from the date such amount is distributed to such Canadian Bank until
the earlier of (i) the date such Canadian Bank repays such amount to the
Canadian Administrative Agent and (ii) the date two Canadian Business Days after
the date such amount is so distributed, at the Canadian Prime Rate and
thereafter until the date such Canadian Bank repays such amount to the Canadian
Administrative Agent at the Canadian Prime Rate plus 2%.

Section 2A.10. Canadian Allocation and Reallocation of the Commitments. Prior to
any termination by the Borrower pursuant to Section 2.16 of its right to
allocate a portion of the Total Committed Amount as the Canadian Allocated Total
Commitment, the Borrower may by notice to the Administrative Agent allocate (or
reallocate, if previously allocated) a portion of the Commitments specified
therein as the Canadian Allocated Total Commitment; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Canadian Business Days prior to the date such allocation or reallocation
shall become effective, (ii) any such allocation or reallocation shall be in an
aggregate amount of $5,000,000 or any whole multiple in excess thereof, not to
exceed the Canadian Allocated Maximum Total Commitment, or shall be a
reallocation to zero, (iii) the Borrower shall not allocate or reallocate any
portion of the Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder (a) the Total Outstanding Amount would exceed the Total
Committed Amount, (b) the Canadian Total Outstanding Amount would exceed the
Canadian Allocated Total Commitment, (c) the sum of such Bank's outstanding
Advances plus such Bank's Pro Rata Share of outstanding L/C Obligations would
exceed such Bank's Commitment; or (d) the sum of such Canadian Bank's
outstanding Canadian Advances plus such Canadian Bank's Pro Rata Share of
outstanding Canadian L/C Obligations would exceed such Canadian Bank's Canadian
Commitment, and (v) the Borrower shall make not more than four allocations or
reallocations of the Commitments in any calendar year. The Administrative Agent
will promptly notify the Banks or their Canadian branches or Affiliates with
Canadian Allocated Commitments of any such notice of allocation or reallocation
of the Commitments and the amount of their respective Canadian Allocated
Commitments, and shall notify all Banks of the Commitments and Canadian
Allocated Total Commitment upon the effectiveness of such allocation or
reallocation.

Section 2A.11. Canadian Bankers' Acceptances.

(a) Creation of Canadian Bankers' Acceptances. Upon receipt of a Notice of
Canadian Borrowing requesting purchase or acceptance of Canadian Bankers'
Acceptances, and subject to the provisions of this Agreement, each Canadian Bank
shall accept, in accordance with its Canadian Pro Rata Share of the requested
Canadian Borrowing from time to time such Canadian Bankers' Acceptances as the
Canadian Borrower shall request.

(b) Terms of Acceptance by the Canadian Banks.

(i) Delivery and Payment. Subject to Sections 2A.11(c) and 2A.11(d) and only if
a valid appointment pursuant to Section 2A.11(b)(v) is not in place, the
Canadian Borrower shall pre-sign and deliver to each Canadian Bank bankers'
acceptance drafts in sufficient quantity to meet the Canadian Borrower's
requirements for anticipated Canadian Borrowings by way of Canadian Bankers'
Acceptances. The Canadian Borrower shall, at its option, provide for payment to
the Canadian Administrative Agent for the benefit of Canadian Banks of each
Canadian Bankers' Acceptance on the date on which a Canadian Bankers' Acceptance
matures, either by payment of the full face amount thereof or through
utilization of a conversion to another Canadian Type of Canadian Borrowing in
accordance with this Agreement, or through a combination thereof. Canadian
Borrower waives presentment for payment of Canadian Bankers' Acceptances by
Canadian Banks and shall not claim from Canadian Banks any days of grace for the
payment at maturity of Canadian Bankers' Acceptances. Any amount owing by the
Canadian Borrower in respect of any Canadian Bankers' Acceptance which is not
paid in accordance with the foregoing, shall, as and from the date on which such
Canadian Bankers' Acceptance matures, be deemed to be outstanding hereunder as a
Canadian Prime Rate Advance.

(ii) No Liability. The Canadian Administrative Agent and Canadian Banks shall
not be liable for any damage, loss or improper use of any bankers' acceptance
draft endorsed in blank except for any loss arising by reason of the Canadian
Administrative Agent or a Canadian Bank failing to use the same standard of care
in the custody of such bankers' acceptance drafts as the Canadian Administrative
Agent or such Canadian Bank use in the custody of their own property of a
similar nature.

(iii) Canadian Bankers' Acceptances Purchased by Canadian Banks. Where the
Canadian Borrower so elects in the Notice of Canadian Borrowing, each Canadian
Bank shall purchase Canadian Bankers' Acceptances accepted by it for an amount
equal to the Discount Proceeds.

(iv) Marketing. Where the Canadian Borrower so elects in the Notice of Canadian
Borrowing, it shall be responsible for, and shall make its own arrangements with
respect to, the marketing of Canadian Bankers' Acceptances.

(v) Power of Attorney. To facilitate the procedures contemplated in this
Agreement, the Canadian Borrower appoints each Canadian Bank from time to time
as the attorney-in-fact of the Canadian Borrower to execute, endorse and deliver
on behalf of the Canadian Borrower drafts or depository bills in the form or
forms prescribed by such Canadian Bank for Canadian Bankers' Acceptances
denominated in Canadian Dollars. Each Canadian Bankers' Acceptance executed and
delivered by a Canadian Bank on behalf of the Canadian Borrower shall be as
binding upon the Canadian Borrower as if it had been executed and delivered by a
Responsible Officer of the Canadian Borrower. The foregoing appointment shall
cease to be effective, in respect of any Canadian Bank regarding the Canadian
Borrower, three Canadian Business Days following receipt by such Canadian Bank
of a written notice from the Canadian Borrower revoking such appointment (which
notice shall be copied to the Canadian Administrative Agent); provided that any
such revocation shall not affect Canadian Bankers' Acceptances previously
executed and delivered by such Canadian Bank pursuant to such appointment.

(vi) Pro-Rata Treatment of Canadian Advances.

(A) In the event it is not practicable to allocate Canadian Bankers' Acceptances
to each Canadian Bank such that the aggregate amount of Canadian Bankers'
Acceptances required to be purchased by such Canadian Bank hereunder is in a
whole multiple of C$100,000, the Canadian Administrative Agent is authorized by
the Canadian Borrower and each Canadian Bank to make such allocation as the
Canadian Administrative Agent determines in its sole and unfettered discretion
may be equitable in the circumstances and, if the aggregate amount of such
Canadian Bankers' Acceptances is not a whole multiple of C$100,000, then the
Canadian Administrative Agent may allocate (on a basis considered by it to be
equitable) the excess of such Canadian Bankers' Acceptances over the next lowest
whole multiple of C$100,000 to one Canadian Bank, which shall purchase a
Canadian Bankers' Acceptance with a face amount equal to the excess and having
the same term as the corresponding Canadian Bankers' Acceptances. In no event
shall the portion of the outstanding Canadian Borrowings by way of Canadian
Bankers' Acceptances of a Canadian Bank exceed such Canadian Bank's Pro Rata
Share of the aggregate Canadian Borrowings by way of Canadian Bankers'
Acceptances by more than C$100,000 as a result of such exercise of discretion by
the Canadian Administrative Agent.

(B) If during the term of any Canadian Bankers' Acceptance accepted by a
Canadian Bank hereunder the Canadian Stamping Fee Rate changes as a result of a
change in the Applicable Margin or an Event of Default occurs and is continuing,
the fee paid to such Canadian Bank by the Canadian Borrower pursuant to Section
2A.3(c) (in this paragraph called the "Initial Fee") with respect to such
Canadian Bankers' Acceptance shall be recalculated based upon such change in the
Canadian Stamping Fee Rate or the existence of such Event of Default for the
number of days during the term of such Canadian Bankers' Acceptance that such
change is applicable or such Event of Default exists. If such recalculated
amount is in excess of the Initial Fee then the Canadian Borrower shall pay to
such Canadian Bank the amount of such excess, and if such recalculated amount is
less than the Initial Fee, then the amount of such reduction shall be credited
to other amounts payable by the Canadian Borrower to such Canadian Bank.

(c) General Procedures for Bankers' Acceptances.

(i) Notice. The Canadian Borrower may in a Notice of Canadian Borrowing request
a Canadian Borrowing by way of Canadian Bankers' Acceptances and, if the
Canadian Borrower is responsible for marketing of such Canadian Bankers'
Acceptances under Section 2A.11(b)(iv), by subsequent notice to the Canadian
Administrative Agent provide the Canadian Administrative Agent, which shall in
turn notify each Canadian Bank, with information as to the discount proceeds
payable by the purchasers of the Canadian Bankers' Acceptances and the party to
whom delivery of the Canadian Bankers' Acceptances by each Canadian Bank is to
be made against delivery to each Canadian Bank of the applicable discount
proceeds, but if it does not do so, the Canadian Borrower shall initiate a
telephone call to the Canadian Administrative Agent by 10:00 a.m. Toronto,
Ontario time on the date of advance, or the date of the conversion or rollover,
as applicable, and provide such information to the Canadian Administrative
Agent. Such discount proceeds less the fee calculated in accordance with Section
2A.3(c) shall promptly be delivered to the Canadian Agent. Any such telephone
advice shall be subject to Section 2A.2 and shall be confirmed by a written
notice of the Canadian Borrower to the Canadian Administrative Agent prior to
2:00 p.m. Toronto, Ontario time on the same day.

(ii) Rollover. In the case of a rollover of maturing Canadian Bankers'
Acceptances, issued by a Canadian Bank, such Canadian Bank, in order to satisfy
the continuing liability of the Canadian Borrower to the Canadian Bank for the
face amount of the maturing Canadian Bankers' Acceptances issued by the Canadian
Borrower, shall retain for its own account the Canadian Net Proceeds of each new
Canadian Bankers' Acceptance issued by it in connection with such rollover; and
the Canadian Borrower shall, on the maturity date of the maturing Canadian
Bankers' Acceptances issued by the Canadian Borrower, pay to the Canadian
Administrative Agent for the benefit of Canadian Banks an amount equal to the
difference between the face amount of the maturing Canadian Bankers' Acceptances
and the aggregate Canadian Net Proceeds of the new Canadian Bankers'
Acceptances.

(iii) Conversion from Canadian Prime Rate Advances. In the case of a conversion
from a Canadian Prime Rate Advance into a Canadian Borrowing by way of Canadian
Bankers' Acceptances to be accepted by a Canadian Bank pursuant to Sections
2A.11(a), (b) and (c), such Canadian Bank, in order to satisfy the continuing
liability of the Canadian Borrower to it for the principal amount of the
Canadian Prime Rate Advances owing by the Canadian Borrower being converted,
shall retain for its own account the Canadian Discount Proceeds of each new
Canadian Bankers' Acceptance issued by it in connection with such conversion;
and the Canadian Borrower shall, on the date of issuance of the Canadian
Bankers' Acceptances, pay to the Canadian Administrative Agent for the benefit
of Canadian Banks an amount equal to the difference between the aggregate
principal amount of the Canadian Prime Rate Advances owing by the Canadian
Borrower being converted owing to the Canadian Banks and the aggregate Canadian
Discount Proceeds of such Canadian Bankers' Acceptances.

(iv) Conversions to Canadian Prime Rate Advances. In the case of a conversion of
a Canadian Borrowing by way of Canadian Bankers' Acceptances into Canadian Prime
Rate Advances, each Canadian Bank, in order to satisfy the liability of the
Canadian Borrower to it for the face amount of the maturing Canadian Bankers'
Acceptances, shall record the obligation of the Canadian Borrower to it as a
Canadian Prime Rate Advance, unless the Canadian Borrower provides for payment
to the Canadian Administrative Agent for the benefit of Canadian Banks of the
face amount of the maturing Canadian Bankers' Acceptance in some other manner
acceptable to Canadian Banks, including conversion to another Canadian Type of
Canadian Borrowing.

(v) Authorization. The Canadian Borrower hereby authorizes each Canadian Bank to
complete, stamp, hold, sell, rediscount or otherwise dispose of all Canadian
Bankers' Acceptances accepted by it pursuant to this Section in accordance with
the instructions provided by the Canadian Borrower pursuant to Sections 2A.1 and
2A.2, as applicable.

(vi) Depository Notes. The parties agree that in the administering of Canadian
Bankers' Acceptances, each Canadian Bank may avail itself of the debt clearing
services offered by a clearing house for depository notes pursuant to the
Depository Bills and Notes Act (Canada) and that the procedures set forth in
Article II be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.

(d) Execution of Bankers' Acceptances. The signatures of any authorized
signatory on Canadian Bankers' Acceptances may, at the option of the Canadian
Borrower, be reproduced in facsimile and such Canadian Bankers' Acceptances
bearing such facsimile signatures shall be binding on the Canadian Borrower as
if they had been manually signed by such authorized signatory. Notwithstanding
that any person whose signature appears on any Canadian Bankers' Acceptance as a
signatory may no longer be an authorized signatory of the Canadian Borrower at
the date of issuance of a Canadian Bankers' Acceptance, and notwithstanding that
the signature affixed may be a reproduction only, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and as if such signature had been
manually applied, and any such Canadian Bankers' Acceptance so signed shall be
binding on the Canadian Borrower.

(e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Advances under Section 6.1 or upon a prepayment
permitted under Section 2A.8, the Canadian Borrower shall forthwith pay to the
Canadian Administrative Agent for deposit into an escrow account maintained by
and in the name of Canadian Administrative Agent for the benefit of Canadian
Banks in accordance with their Canadian Pro Rata Shares an amount equal to the
Canadian Banks' maximum potential liability (as determined by the Canadian
Administrative Agent) under then outstanding Canadian Bankers' Acceptances for
the Canadian Borrower (the "Canadian Escrow Funds"). The Canadian Escrow Funds
shall be held by the Canadian Administrative Agent for set-off against future
amounts owing by the Canadian Borrower in respect to such Canadian Bankers'
Acceptances and pending such application shall bear interest at the rate
declared by the Canadian Administrative Agent from time to time as that payable
by it in respect of deposits for such amount and for such period relative to the
maturity date of the Canadian Bankers' Acceptances, as applicable. If such Event
of Default is either waived or cured in compliance with the terms of this
Agreement, then the Canadian Escrow Funds, together with any accrued interest to
the date of release, shall be forthwith released to the Canadian Borrower.

Section 2A.12. Currency Fluctuations. Notwithstanding any other provision of
this Agreement, the Canadian Administrative Agent shall have the right to
calculate the Canadian Total Outstanding Amount for all purposes including
making a determination from time to time of the available undrawn portion of the
Canadian Total Committed Amount. If following such calculation, the Canadian
Administrative Agent determines that the Canadian Total Outstanding Amount is
greater than 105% of the Canadian Total Committed Amount at such time, then the
Canadian Administrative Agent shall so advise the Canadian Borrower and the
Canadian Borrower shall following such advice repay, on the later of (a) five
Canadian Business Days after such advice and (b) the earlier of (i) the next
date on which interest is payable by the Canadian Borrower pursuant to Section
2A.5(a), and (ii) the next maturity date of any outstanding Canadian Bankers'
Acceptance, an amount equal to the amount by which the Canadian Total
Outstanding Amount exceeds the Canadian Total Committed Amount, together with
all accrued interest on the amount so paid.

Section 2A.13. Currency Conversion and Currency Indemnity. (a) The Canadian
Borrower shall make payment relative to any Canadian Advance or Canadian Letter
of Credit in Canadian Dollars. If any payment is received on account of any
Canadian Advance or Canadian Letter of Credit in any currency (the "Other
Currency") other than Canadian Dollars (whether voluntarily, pursuant to any
Conversion of a Canadian Borrowing or pursuant to an order or judgment or the
enforcement thereof or the realization of any security or the liquidation of the
Canadian Borrower or otherwise howsoever), such payment shall constitute a
discharge of the liability of the Canadian Borrower hereunder and under the
other Loan Documents in respect thereof only to the extent of the amount of
Canadian Dollars which the Canadian Administrative Agent or relevant Canadian
Banks are able to purchase with the amount of the Other Currency received by it
on the Canadian Business Day next following such receipt in accordance with its
normal procedures and after deducting any premium and costs of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
"Judgment Currency") any amount due in Canadian Dollars, then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Canadian Business Day following the date such judgment is given and in any event
the Canadian Borrower shall be obligated to pay the Canadian Administrative
Agent or Canadian Banks any deficiency in accordance with Section 2A.13(c). For
the foregoing purposes "rate of exchange" means the rate at which the Canadian
Administrative Agent or relevant Canadian Banks, as applicable, in accordance
with their normal banking procedures are able on the relevant date to purchase
Canadian Dollars with the Judgment Currency after deducting any premium and
costs of exchange.

(c) If the Canadian Administrative Agent or any Canadian Bank receives any
payment or payments on account of the liability of the Canadian Borrower
hereunder pursuant to any judgment or order in any Other Currency, and the
amount of Canadian Dollars which the Canadian Administrative Agent or relevant
Canadian Bank is able to purchase on the Canadian Business Day next following
such receipt with the proceeds of such payment or payments in accordance with
its normal procedures and after deducting any premiums and costs of exchange is
less than the amount of Canadian Dollars due in respect of such liabilities
immediately prior to such judgment or order, then the Canadian Borrower shall,
within five Canadian Business Days after demand, and the Canadian Borrower
hereby agrees to, indemnify and save the Canadian Administrative Agent or such
Canadian Bank harmless from and against any loss, cost or expense arising out of
or in connection with such deficiency. The agreement of indemnity provided for
in this Section 2A.13(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by the Administrative Agent, Banks, Canadian Administrative
Agent or Canadian Banks or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

ARTICLE IIIA
ADDITIONAL CONDITIONS TO CANADIAN ADVANCES

Section 3A.1. Additional Initial Conditions Precedent. In addition to the
satisfaction of the conditions precedent set forth in Section 3.1 and Section
3B.1, the obligation of each Canadian Bank to make Canadian Advances and the
obligation of each Canadian L/C Issuer to issue Canadian Letters of Credit
pursuant to the terms and conditions of this Agreement is subject to the
additional condition precedent that the Canadian Administrative Agent shall have
received the following, each dated on or before the date hereof, in form and
substance satisfactory to the Canadian Administrative Agent:

(a) An executed Joinder to the Agreement and the executed Canadian Notes payable
to the order of the Canadian Banks, respectively.

(b) The executed Canadian Guaranty.

(c) Certified copies of the resolutions of the Board of Directors of the
Canadian Borrower approving this Agreement, each Canadian Note and each Notice
of Canadian Borrowing, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to each such Loan
Document and certified copies of the certificate and articles of incorporation
and bylaws of the Canadian Borrower.

(d) A certificate of the Secretary or an Assistant Secretary of the Canadian
Borrower certifying the names and true signatures of the officers of the
Canadian Borrower authorized to sign each Loan Document to which it is a party
and the other documents to be delivered hereunder.

(e) A favorable opinion of Bennett Jones LLP, counsel for the Canadian Borrower,
to be delivered to, and for the benefit of, the Canadian Banks and the Canadian
Administrative Agent, at the express instruction of the Borrower, substantially
in the form of Exhibit 1-C and as to such other matters as any Canadian Bank
through the Canadian Administrative Agent may reasonably request.

(f) To the extent the items delivered on the Closing Date under Section 3.1(b),
(c), (d) and (e) do not address the Canadian Guaranty, the Borrower shall
deliver each of the referenced documents in form and substance satisfactory to
the Canadian Administrative Agent.

Section 3A.2. Additional Conditions Precedent to Each Canadian Advance and
Canadian L/C Credit Extension. The obligation of each Canadian Bank to make any
Canadian Advance and the obligation of each Canadian L/C Issuer to make any
Canadian L/C Credit Extension shall be subject to the additional conditions
precedent that on the date of such Canadian Advance or Canadian L/C Credit
Extension: (a) each of the statements set forth in Section 3.2(i) and (ii) shall
be true (and each of the giving of the applicable Canadian Notice of Borrowing
or Canadian Letter of Credit Application and the acceptance by the Canadian
Borrower of the proceeds of such Canadian Advance or such Canadian L/C Credit
Extension shall constitute a representation and warranty by the Borrower that on
the date of such Canadian Advance or Canadian L/C Credit Extension such
statements are true) (for purposes of the foregoing, each reference to
"Advance", "Borrowing" or "L/C Credit Extension", set forth in such Section
3.2(i) or (ii) shall be deemed to refer instead to such requested Canadian
Advance, Canadian Borrowing or Canadian L/C Credit Extension, respectively), and
(b) the Canadian Administrative Agent shall have received the Canadian Notice of
Borrowing required by Section 2A.2 or the Canadian Letter of Credit Application
required by Section 2A.7(b)(i) and such other approvals, opinions or documents
as any Canadian Bank through the Canadian Administrative Agent may reasonably
request.

APPENDIX 2

TERMS OF STERLING BORROWINGS AND STERLING LETTERS OF CREDIT

ARTICLE IB

DEFINITIONS

Section 1B.1 Certain Defined Terms. As used in this Appendix 2, terms defined in
the Agreement or Appendix 1 and not otherwise defined herein shall have the same
meanings when used in this Appendix, and the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms defined):

"Sterling" means Great Britain Pounds Sterling and, when used in reference to
any Sterling Advance or Sterling Borrowing, indicates that such Sterling
Advance, or the Sterling Advances comprising such Sterling Borrowing, are
denominated in Great Britain Pounds Sterling.

"Sterling Advance" means an advance by a UK Bank to the UK Borrower pursuant to
this Appendix 2 (as divided or combined from time to time as contemplated in the
definition herein of "Sterling Borrowing"), which bears interest as provided in
Section 2B.5.

"Sterling Allocated Commitment" means, as to each Bank, its or its UK branch or
Affiliate's Sterling Pro Rata Share as set forth opposite such Bank's or UK
branch's or Affiliate's name on Schedule II (including any revision thereof
under Section 2.19(e) and Section 2.19(f)) or in the Assignment and Assumption
pursuant to which such Bank or UK branch's or Affiliate becomes a party hereto,
as applicable, of the Sterling Allocated Total Commitment.

"Sterling Allocated Maximum Total Commitment" means the aggregate maximum
Sterling Allocated Commitments of all UK Banks or their respective UK branch or
Affiliate as set forth on Schedule II (including any revision thereof under
Section 2.19(e) and Section 2.19(f)) or in the Assignment and Assumption
pursuant to which such Bank or UK branch or Affiliate becomes a party hereto, as
applicable.

"Sterling Allocated Total Commitment" means the aggregate amount of the
Commitments allocated by the Borrower from time to time as the Sterling
Allocated Total Commitment pursuant to Section 2B.11, not to exceed the Sterling
Allocated Maximum Total Commitment.

"Sterling Allocation Period" means any time during which either (a) the Borrower
has allocated any portion of the Commitments as the Sterling Allocated Total
Commitment pursuant to Section 2B.11 or (b) the Sterling Total Outstanding
Amount exceeds zero.

"Sterling Borrowing" means a borrowing hereunder consisting of Sterling Advances
having the same Sterling Interest Period; provided that subject to the
limitations in Section 2B.2(a) as to the number of permitted Sterling Interest
Periods and subject to the provisions of Sections 2B.6, 2B.7 and 2B.8(c), on the
last day of a Sterling Interest Period for a Sterling Borrowing, such Sterling
Borrowing may be divided ratably to form multiple Sterling Borrowings (with the
result that each UK Bank's Sterling Advance as a part of each such multiple
Sterling Borrowing is proportionately the same as its Sterling Advance as a part
of such divided Sterling Borrowing) or combined with all or a ratable portion of
one or more other Sterling Borrowings, the Sterling Interest Period for which
also ends on such day, to form a new Sterling Borrowing, such division or
combination to be made by notice from the UK Borrower given to the UK
Administrative Agent not later than 11:00 A.M. on the third UK Business Day
prior to the proposed division or combination specifying the date of such
division or combination (which shall be a UK Business Day) and all other
relevant information (such as the Sterling Borrowings to be divided or combined,
the respective amounts of the Sterling Borrowings resulting from any such
division, the relevant Sterling Interest Periods and such other information as
the UK Administrative Agent may request), but in no event shall any Sterling
Borrowing resulting from, or remaining after, any such division or combination
be less than GBP5,000,000, and in all cases each UK Bank's Sterling Advance as a
part of each such combined, resultant or remaining Sterling Borrowing shall be
proportionately the same as its Sterling Advances as a part of the relevant
Sterling Borrowings prior to such division or combination and each combined,
resultant or remaining Sterling Borrowing shall be in an integral multiple of
GBP1,000,000.

"Sterling Cash Collateralize" has the meaning specified in Section 2B.8(g).

"Sterling Commitment" means, as to each UK Bank, its obligation during a
Sterling Allocation Period to (a) make Sterling Advances to the UK Borrower
pursuant to Section 2B.1, and (b) purchase participations in Sterling L/C
Obligations pursuant to Section 2B.8(c), in an aggregate principal amount at any
one time outstanding not to exceed in such period, the lesser of (i) such UK
Bank's Sterling Allocated Commitment and (ii) such UK Bank's Pro Rata Share of
the Sterling Allocated Total Commitment for such period, such Pro Rata Share
being a fraction whose numerator is such UK's Bank's Sterling Allocated
Commitment and whose denominator is the Sterling Allocated Maximum Total
Commitment.

"Sterling Interest Period" means, with respect to each Sterling Advance, in each
case comprising part of the same Sterling Borrowing, the period commencing on
the date of such Sterling Advance (or a division or combination of any Sterling
Borrowing resulting in such a Sterling Advance) and ending on the last day of
the period selected by the UK Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Sterling Interest Period and ending on the last day of the period
selected by the UK Borrower pursuant to the provisions below except that any
Sterling Interest Period for Sterling Advances which commences on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month shall end on the last UK Business Day of the appropriate
subsequent calendar month. The duration of each such Sterling Interest Period
shall be one, two, three or six months, in each case as the UK Borrower may,
upon notice received by the UK Administrative Agent not later than 11:00 A.M. on
the third UK Business Day prior to the first day of such Sterling Interest
Period, select; provided, however, that:

(a) Sterling Interest Periods commencing on the same date for Sterling Advances
comprising part of the same Sterling Borrowing shall be of the same duration;

(b) whenever the last day of any Sterling Interest Period would otherwise occur
on a day other than a UK Business Day, the last day of such Sterling Interest
Period shall be extended to occur on the next succeeding UK Business Day,
provided, in the case of any Sterling Interest Period for a Sterling Advance,
that if such extension would cause the last day of such Sterling Interest Period
to occur in the next following calendar month, the last day of such Sterling
Interest Period shall occur on the next preceding UK Business Day; and

(c) no Sterling Interest Period may end after the Termination Date.

"Sterling L/C Advance" means, with respect to each UK Bank, such UK Bank's
funding of its participation in any Sterling Unreimbursed Amount in accordance
with its Sterling Pro Rata Share.

"Sterling L/C Credit Extension" means, with respect to any Sterling Letter of
Credit, the issuance thereof or extension of the expiry date thereof, the
renewal or increase of the amount thereof, or the amendment or other
modification thereof.

"Sterling L/C Issuer" means JPMorgan in its capacity as issuer of Sterling
Letters of Credit hereunder, any other UK Bank that may become a Sterling Letter
of Credit issuer as mutually agreed to by the UK Borrower, such UK Bank and the
UK Administrative Agent, or any successor issuer of Sterling Letters of Credit
hereunder.

"Sterling L/C Obligations" means, as at any date of determination, the aggregate
undrawn amount of all outstanding Sterling Letters of Credit (without
duplication) plus the aggregate outstanding amount of all Sterling Unreimbursed
Amounts and Sterling L/C Advances.

"Sterling Letter of Credit" means any letter of credit issued hereunder by a
Sterling L/C Issuer as the same may be amended, extended, renewed or otherwise
modified from time to time. A Sterling Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

"Sterling Letter of Credit Application" means an application and agreement for
the issuance or amendment of a Sterling Letter of Credit in the form from time
to time in use by a Sterling L/C Issuer, with such amendments thereto as the UK
Borrower may reasonably request and acceptable to a Sterling L/C Issuer to avoid
any conflict between it and the Agreement.

"Sterling Letter of Credit Sublimit" means Dollar equivalent amount of Sterling
Letters of Credit in an amount equal to the lesser of (a) the Sterling Allocated
Total Commitment and (b) $25,000,000. The Sterling Letter of Credit Sublimit is
part of, and not in addition to, the Sterling Allocated Total Commitment.

"Sterling LIBO Rate" means, for any Sterling Interest Period with respect to any
Sterling Advance:

(a) the rate per annum equal to the rate determined by the UK Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Sterling (for delivery on the first day
of such Sterling Interest Period) with a term equivalent to such Sterling
Interest Period, determined as of approximately 11:00 a.m. (London time) on the
first day of such Sterling Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the UK Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Sterling
(for delivery on the first day of such Sterling Interest Period) with a term
equivalent to such Sterling Interest Period, determined as of approximately
11:00 a.m. (London time) on the first day of such Sterling Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum reasonably determined by the UK Administrative
Agent as the rate of interest at which deposits in Sterling for delivery on the
first day of such Sterling Interest Period in same day funds in the approximate
amount of the Sterling Advance being made or continued with a term equivalent to
such Sterling Interest Period would be offered by JPMorgan's London Branch to
major banks in the London interbank market at their request at approximately
11:00 a.m. (London time) on the first day of such Sterling Interest Period.

"Sterling Note" means a promissory note made by the UK Borrower in favor of a UK
Bank evidencing Sterling Borrowings made by such UK Bank, substantially in the
form of Exhibit 2-A.

"Sterling Notice of Borrowing" has the meaning specified in Section 2B.2(a).

"Sterling Pro Rata Share" means:

(a) at any time the Commitments remain outstanding and not during a Sterling
Allocation Period, with respect to each Bank, the percentage set forth adjacent
to such Bank's or UK branch's or Affiliate's name on Schedule II and under the
caption "Sterling Pro Rata Share" or in the Assignment and Assumption pursuant
to which such Bank or UK branch or Affiliate becomes a party hereto;

(b) at any time the Commitments remain outstanding and during a Sterling
Allocation Period, with respect to each UK Bank, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Sterling Commitment of such UK Bank at such time and the
denominator of which is the amount of the Sterling Allocated Total Commitment at
such time; and

(c) upon the termination of the Commitments pursuant to Section 6.1, with
respect to each UK Bank, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is:

the sum of

(i) the outstanding Sterling Advances of such UK Bank plus

(ii) an amount equal to (A) the outstanding Sterling Advances of such UK Bank
divided by (B) the aggregate outstanding Sterling Advances of all UK Banks times
(C) all outstanding Sterling L/C Obligations, and

the denominator of which is the Sterling Total Outstanding Amount.

The initial Sterling Pro Rata Share of each Bank or its UK branch or Affiliate
is set forth opposite the name of such Bank on Schedule II or in the Assignment
and Assumption pursuant to which such Bank becomes a party hereto, as
applicable.

"Sterling Total Committed Amount" means, at any time, the aggregate amount of
the Sterling Commitments at such time.

"Sterling Total Outstanding Amount" means, at any time, the sum of (a) the
outstanding Sterling Advances at such time plus (b) the outstanding Sterling L/C
Obligations.

"Sterling Unreimbursed Amount" has the meaning specified in Section 2B.8(c)(i).

"Substitute Basis" has the meaning specified in Section 2B.7(b)(v).

"UK Administrative Agent" means J.P. Morgan Europe Limited, together with any
successor thereto pursuant to Section 7.9.

"UK Bank" means each Bank or its UK branch or Affiliate with a Sterling
Commitment from time to time hereunder.

"UK Borrower" means, until the termination of the Borrower's right to allocate a
portion of the Total Committed Amount as the Sterling Allocated Total
Commitment, EOG Resources United Kingdom Limited.

"UK Business Day" means any day of the year except Saturday, Sunday and any day
on which banks are required or authorized to close in Houston, Texas or London,
England or such other place in the United Kingdom which the UK Administrative
Agent's UK Payment Office is located.

"UK Defaulting Bank" means any UK Bank that (a) has failed to fund any Sterling
Advance or fund any participation in Sterling L/C Obligations required to be
funded or purchased by it hereunder within one UK Business Day of the date
required to be funded or purchased by it hereunder, (b) has otherwise failed to
pay over to the UK Administrative Agent or any other UK Bank any other amount
required to be paid by it hereunder within one UK Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"UK Guaranty" means the Guaranty made by the Borrower in favor of the UK
Administrative Agent on behalf of the UK Banks, substantially in the form of
Exhibit 2-C.

"UK Lending Office" means, as to any UK Bank, the office or offices of such UK
Bank under its name on Schedule II or in the Assignment and Assumption or other
document pursuant to which it became a party hereto as contemplated by Section
2.19 or Section 8.6, or such other office of such UK Bank as such UK Bank may
from time to time specify to the UK Borrower and the UK Administrative Agent.

"UK Majority Banks" means at any time UK Banks having more than 50% of the
Sterling Allocated Total Commitment, or, if the Commitments have been terminated
pursuant to Section 6.1, UK Banks holding in the aggregate more than 50% of the
Sterling Total Outstanding Amount, with the aggregate amount of each UK Bank's
risk participation and funded participation in Sterling L/C Obligations being
deemed "held" by such UK Bank for purposes of this definition; provided that the
Sterling Commitment of, and the portion of the Sterling Total Outstanding Amount
held or deemed held by, any UK Defaulting Bank shall be excluded for purposes of
making a determination of UK Majority Banks.

"UK Payment Office" means JPMorgan Chase Bank, London, Portfolio Funding Group,
1111 Fannin Street, 9th Floor, Houston, Texas 77002, or such other office as the
UK Administrative Agent may designate by written notice to the other parties
hereto.



ARTICLE IIB

AMOUNT AND TERMS OF THE STERLING ADVANCES

Section 2B.1 The Sterling Advances. Each UK Bank severally agrees, on the terms
and conditions hereinafter set forth, to make one or more Sterling Advances as
part of a Sterling Borrowing to the UK Borrower from time to time on any UK
Business Day during the Sterling Allocation Period in an aggregate amount not to
exceed at any time outstanding (i) such UK Bank's Sterling Commitment minus (ii)
such UK Bank's Sterling Pro Rata Share of outstanding Sterling L/C Obligations.
Each Sterling Borrowing (other than a Sterling Borrowing or deemed Sterling
Borrowing under Section 2B.8 to reimburse a Sterling L/C Issuer for any Sterling
Unreimbursed Amount) shall be in an aggregate amount not less than GBP5,000,000,
shall be in an integral multiple of GBP1,000,000 and shall, when made, consist
of Sterling Advances having the same Sterling Interest Period, made on the same
day by the UK Banks ratably according to their respective Sterling Commitments.
Within the limits of each UK Bank's Sterling Commitment, the UK Borrower may
borrow, prepay pursuant to Section 2.9B(a) and reborrow under this Section 2B.1.
Subject to the terms and conditions hereof, more than one Sterling Borrowing may
be made on a UK Business Day (including, for example, a Sterling Borrowing
having one Sterling Interest Period and another Sterling Borrowing having a
different Sterling Interest Period).

Section 2B.2 Making the Sterling Advances.

(a) Each Sterling Borrowing shall be made on notice, given not later than 11:00
A.M. at least three UK Business Days prior to the date of the proposed Borrowing
by the UK Borrower to the UK Administrative Agent, which shall give to each UK
Bank prompt notice thereof by telecopy. Each such notice of a Sterling Borrowing
(a "Sterling Notice of Borrowing") shall be by telecopy, confirmed immediately
in writing, in substantially the form of Exhibit 2-B, duly signed by a
Responsible Officer, specifying therein the requested (A) date of such Sterling
Borrowing, (B) aggregate amount of such Sterling Borrowing, and (C) initial
Sterling Interest Period for each such Sterling Advance, provided that the UK
Borrower may not specify Sterling Advances for any Sterling Borrowing if, after
giving effect to such UK Borrowing, Sterling Advances having more than four
different Sterling Interest Periods shall be outstanding. The UK Administrative
Agent shall promptly notify each UK Bank and the UK Borrower of the applicable
interest rate under Section 2B.5. Each UK Bank shall, before 11:00 A.M. on the
date of such Sterling Borrowing, make available for the account of its
Applicable Lending Office to the UK Administrative Agent at its UK Payment
Office, in same day funds, such UK Bank's ratable portion of such Sterling
Borrowing. After the UK Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article IIIB, the UK
Administrative Agent will make such funds available to the UK Borrower at the UK
Administrative Agent's aforesaid address.

(b) Unless the UK Administrative Agent shall have received notice from a UK Bank
prior to the date of any Sterling Borrowing that such UK Bank will not make
available to the UK Administrative Agent such UK Bank's ratable portion of such
Sterling Borrowing, the UK Administrative Agent may assume that such UK Bank has
made such portion available to the UK Administrative Agent on the date of such
Sterling Borrowing in accordance with subsection (a) of this Section 2B.2 and
the UK Administrative Agent may, in reliance upon such assumption, make
available to the UK Borrower on such date a corresponding amount. If and to the
extent that such UK Bank shall not have so made such ratable portion available
to the UK Administrative Agent, such UK Bank and the UK Borrower severally agree
to repay to the UK Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the UK Borrower until the date such amount is repaid to the UK
Administrative Agent, at (i) in the case of the UK Borrower, the Sterling LIBO
Rate applicable at the time to Sterling Advances comprising such Sterling
Borrowing and (ii) in the case of such UK Bank, the Sterling LIBO Rate. If such
UK Bank shall repay to the UK Administrative Agent such corresponding amount,
such amount so repaid shall constitute such UK Bank's Sterling Advance as part
of such Sterling Borrowing for purposes of this Agreement.

(c) The failure of any UK Bank to make the Sterling Advance to be made by it as
part of any Sterling Borrowing shall not relieve any other UK Bank of its
obligation, if any, hereunder to make its Sterling Advance on the date of such
Sterling Borrowing, but no UK Bank shall be responsible for the failure of any
other UK Bank to make the Sterling Advance to be made by such other UK Bank on
the date of any Sterling Borrowing.

Section 2B.3 Fees.

(a) Sterling Facility Fee. Subject to Section 8.8, the Borrower agrees to pay to
the UK Administrative Agent, for the account of each UK Bank, a Sterling
facility fee on the average daily amount of such UK Bank's Sterling Allocated
Commitment, whether or not used, during any Sterling Allocation Period. The
Sterling facility fee is due on the last UK Business Day of each March, June,
September and December during any Sterling Allocation Period and on the last day
of each Sterling Allocation Period, and on the date such UK Bank's Sterling
Allocated Commitment is terminated. The rate per annum of the Sterling facility
fee for each calendar quarter shall be determined as provided in Schedule I
based on the Rating Level in effect on the first day of such quarter. As
provided in Section 2.3, the Borrower may at its option pay such Sterling
facility fee together with any facility fee owing to the Banks pursuant to
Section 2.3 pursuant to a single payment to the Administrative Agent for the
benefit of the UK Banks; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to both the Sterling
facility fee hereunder and such facility fee.

(b) Sterling Utilization Fee. Subject to Section 8.8, the UK Borrower agrees to
pay without duplication to each UK Bank a Sterling utilization fee equal to 10
basis points per annum on the aggregate outstanding principal amount of all
Sterling Advances owed to such UK Bank, provided that such utilization fee shall
accrue on such aggregate outstanding principal amount only during any Sterling
Allocation Period in which the sum of (i) the Total Facility Outstandings
exceeds 50% of the Total Facility Amount. The Sterling utilization fee is due on
the last UK Business Day of each March, June, September and December, during any
Sterling Allocation Period and on the last day of each Sterling Allocation
Period. As provided in Section 2B.3(a), the Borrower may at its option pay such
Sterling utilization fee together with any utilization fee or Canadian
utilization fee with a single payment to the Administrative Agent for the
benefit of the UK Banks; provided, the Borrower shall so specify to the
Administrative Agent that such payment is with respect to the Sterling
utilization fee hereunder.

Section 2B.4 Repayment. The UK Borrower shall repay the unpaid principal amount
of each Sterling Advance owed to each UK Bank on the Termination Date.

Section 2B.5 Interest.

(a) Subject to Section 8.8, the UK Borrower shall pay interest on the unpaid
principal amount of each Sterling Advance owed to each UK Bank from the date of
such Sterling Advance until such principal amount shall be paid in full, at a
rate per annum equal at all times during each Sterling Interest Period for such
Sterling Advance to the sum of the Sterling LIBO Rate for such Sterling Interest
Period for such Sterling Advance plus the Applicable Margin per annum for such
Sterling Interest Period, due on the last day of such Sterling Interest Period
and, if such Sterling Interest Period has a duration of more than three months,
on the day which occurs during such Sterling Interest Period three months from
the first day of such Sterling Interest Period (each Sterling Advance to bear
interest from and including the first day of the Sterling Interest Period for
such Sterling Advance to (but not including) the last day of such Sterling
Interest Period); provided that any such Sterling Advance not paid when due
shall bear interest on the principal amount thereof from time to time
outstanding, payable upon demand, until paid in full at a rate per annum equal
at all such times to 2% above the rate per annum required to be paid on such
Sterling Advance immediately prior to the date on which such Sterling Advance
was due.

(b) If any amount payable by the UK Borrower (other than principal in respect of
any Sterling Advance) under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount from time to time outstanding shall bear
interest on the principal amount thereof from time to time outstanding, payable
upon demand, until paid in full at a rate per annum equal at all such times to
the Sterling LIBO Rate, plus the Applicable Margin, plus 2% per annum.

(c) All interest under this Appendix 2 shall be computed on the basis of a year
of 365 or 366 days, as applicable, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2B.6 Additional Interest on Sterling Advances. If any UK Bank is
required under regulations of the Bank of England, the Financial Services
Authority of the United Kingdom, the European Central Bank, the Governing
Council thereof or the European System of Central Banks (or any other
governmental body, agency or official which replaces all or any of their
respective functions), in each case issued or promulgated after the date hereof,
to maintain any special deposit, cash ratio deposit or other reserves or charges
with respect to liabilities or assets consisting of or including "eligible
liabilities", and if as a result thereof there is an increase in the cost to
such UK Bank of agreeing to make or making, funding or maintaining Sterling
Advances, the UK Borrower shall, subject to Section 2.18 and Section 8.8, from
time to time, within 20 Business Days following its receipt of the certificate
hereinbelow referenced (with a copy of such certificate to the UK Administrative
Agent), pay to the UK Administrative Agent for the account of such UK Bank
additional amounts sufficient to compensate such UK Bank for such increased
cost. For purposes of this Section 2B.6, "eligible liabilities" shall have the
meaning ascribed such term to it by the Bank of England Act 1998 or by the Bank
of England (as may be appropriate) at the time of determination. A certificate
in reasonable detail stating the basis for and the amount of such increased
cost, and certifying that such costs are generally being charged by it to other
similarly situated borrowers under similar credit facilities shall be submitted
to the UK Borrower and the UK Administrative Agent by such UK Bank, shall be
conclusive and binding for all purposes, absent manifest error. No Bank shall be
permitted to recover costs incurred or accrued pursuant to this Section 2B.6
more than 180 days prior to the date it sends the certificate to the UK Borrower
which is referred to in this Section 2B.6.

Section 2B.7 Interest Rate Determination and Protection.

(a) If, prior to the commencement of any selected Sterling Interest Periods in
relation to any requested Sterling Advances, the UK Administrative Agent is
unable to obtain timely information for determining the Sterling LIBO Rate for
such period:

(i) the UK Administrative Agent shall forthwith notify the UK Borrower and the
UK Banks that the Sterling LIBO Rate cannot be determined for such Sterling
Interest Period;

(ii) the obligation of the UK Banks to make Sterling Advances for such Sterling
Interest Periods shall be suspended until the UK Administrative Agent shall
notify the Borrower and the UK Banks that the circumstances causing such
suspension no longer exist; and

(iii) if a Substitute Basis can be established under Section 2B.7(b)(v), all
such new Sterling Advances for such Sterling Interest Periods shall bear
interest on such Substituted Basis; otherwise such Sterling Advances shall bear
interest at the Sterling Default Rate.

(b) If, with respect to any Sterling Advances, the UK Majority Banks notify the
UK Administrative Agent that the applicable interest rate for any requested
Sterling Interest Period for such Sterling Advances will not adequately and
fairly reflect the cost to such UK Majority Banks of making, funding or
maintaining their respective Sterling Advances for such Sterling Interest
Period, the UK Administrative Agent shall forthwith so notify the UK Borrower
and the UK Banks, whereupon:

(i) the UK Administrative Agent shall promptly give written notice of such
determination or notification to the UK Borrower and each of the UK Banks;

(ii) the obligation of the UK Banks to make Sterling Advances for such Sterling
Interest Periods shall be suspended until the UK Administrative Agent shall
notify the UK Borrower and the UK Banks that the circumstances causing such
suspension no longer exist; and

(iii) if a Substitute Basis can be established under Section 2B.7(b)(v), all
such new Sterling Advances for which such Sterling Interest Period otherwise
would have been selected shall bear interest on such Substituted Basis;
otherwise such Sterling Advances shall be bear interest at the Sterling Default
Rate.

(c) After the giving of any notice by the UK Administrative Agent pursuant to
Section 2B.7(b), no UK Bank shall be obliged to participate in the Sterling
Advance to which such notification relates unless such Sterling Advance is
already then outstanding. The giving of any notice by the UK Administrative
Agent pursuant to Section 2B.7(b) shall not relieve any UK Bank of any
obligation it may have under this Agreement to make a Sterling Advance
(including any Sterling Advance for which a Notice of Sterling Borrowing was
given prior to such notice by the UK Administrative Agent).

(d) During the period of 15 days after the giving of any notice by the UK
Administrative Agent pursuant to Section 2B.7(a) or (b), the UK Administrative
Agent (in consultation with the UK Banks) shall negotiate with the Borrower in
good faith with a view to ascertaining whether a substituted basis (a
"Substitute Basis") may be agreed for the making of further Sterling Advances by
the UK Banks to which such notice by the UK Administrative Agent related for the
Sterling Interest Period(s) applicable to those Sterling Advances. If a
Substitute Basis is agreed by all the UK Banks and the Borrower it shall apply
in accordance with its terms from the commencement of such Sterling Interest
Period. The UK Administrative Agent shall not agree to any Substitute Basis on
behalf of any UK Bank without the prior consent of that UK Bank.

(e) If a Substitute Basis is not so agreed by the Borrower and all the UK Banks
by the end of such 15 day period, each UK Bank's Sterling Advance or Sterling
Advances to which the notice by the UK Administrative Agent related shall bear
interest during the Sterling Interest Period(s) relative thereto at the rate
which is the sum of (a) the per annum rate certified by such UK Bank to be its
cost of funds (from such sources as it may reasonably select out of those
sources then available to it) for such Sterling Interest Period in relation to
such Sterling Borrowing multiplied by a fraction, the numerator for which is 1
and the denominator for which is 1 minus the then applicable rate of any special
deposit, cash ratio deposit or other reserves or charges with respect to
liabilities or assets consisting of or including "eligible liabilities" imposed
by any governmental or regulatory authority, plus (b) the Applicable Margin
(such rate the "Sterling Default Rate").

(f) So long as any Substitute Basis is in force or Section 2B.7(h) shall apply
in relation to any Sterling Borrowing, the UK Administrative Agent, in
consultation with the Borrower and each UK Bank shall from time to time, but not
less often than monthly, review whether or not the circumstances referred to in
Section 2B.7(a) still prevail with a view to returning to the normal interest
provisions of this Agreement.

(g) If the UK Borrower shall fail to select the duration of any Sterling
Interest Period for any Sterling Advances in accordance with the provisions
contained in the definition of "Sterling Interest Period" in Section 1B.1, the
UK Administrative Agent will forthwith so notify the UK Borrower and the UK
Banks and the UK Borrower shall be deemed to have selected a Sterling Interest
Period of one month duration.

(h) Any UK Bank may, if it so elects, fulfill its Sterling Commitment as to any
Sterling Advance by causing a branch, foreign or otherwise, or Affiliate of such
UK Bank to make such Sterling Advance and may transfer and carry such Sterling
Advance at, to or for the account of any branch office or Affiliate of such UK
Bank; provided that in such event, for the purposes of this Agreement, such
Sterling Advance shall be deemed to have been made by such Bank and the
obligation of the UK Borrower to repay such Sterling Advance shall nevertheless
be to such Bank and shall be deemed to be held by such UK Bank, to the extent of
such Sterling Advance, for the account of such branch or Affiliate; provided
further that for UK tax purposes if such branch or Affiliate is the beneficial
owner of such interest, then the UK Bank, or such branch or Affiliate, shall
advise the UK Borrower that such branch or Affiliate is the beneficial owner of
such interest, and provide to the UK Borrower the forms, documentation or other
information as set forth in Section 2.14(g).

Section 2B.8 Sterling Letters of Credit.

(a) The Sterling Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the Sterling L/C
Issuer agrees, in reliance upon the agreements of the other UK Banks set forth
in this Section 2B.8, (1) from time to time on any UK Business Day prior to the
Letter of Credit Expiration Date, to issue Sterling Letters of Credit for the
account of the UK Borrower, and to amend or renew Sterling Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Sterling Letters of Credit; and (B) the UK Banks
severally agree to participate in Sterling Letters of Credit issued for the
account of the UK Borrower; provided that (i) no Sterling L/C Issuer shall be
obligated to make any Sterling L/C Credit Extension with respect to any Sterling
Letter of Credit if the aggregate outstanding amount of Sterling Letters of
Credit, Letters of Credit and Canadian Letters of Credit issued by it and its
Affiliates would exceed $100,000,000, and (ii) no Sterling L/C Issuer shall be
obligated to issue Sterling Letters of Credit and no UK Bank shall be obligated
to participate in any Sterling Letter of Credit if as of the date of such
Sterling L/C Credit Extension, (x) the Sterling Total Outstanding Amount would
exceed the Sterling Total Committed Amount, (y) the aggregate outstanding
Sterling Advances of any UK Bank, plus such UK Bank's Sterling Pro Rata Share of
the outstanding Sterling L/C Obligations, would exceed such UK Bank's Sterling
Commitment, or (z) the outstanding Sterling L/C Obligations would exceed the
Sterling Letter of Credit Sublimit. Within the foregoing limits, and subject to
the terms and conditions hereof, the UK Borrower's ability to obtain Sterling
Letters of Credit shall be fully revolving, and accordingly the UK Borrower may,
during the foregoing period, obtain Sterling Letters of Credit to replace
Sterling Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) No Sterling L/C Issuer shall be under any obligation to issue any Sterling
Letter of Credit if:

(A) any order, judgment or decree of any governmental body, agency or official
or arbitrator shall by its terms purport to enjoin or restrain such Sterling L/C
Issuer from issuing such Sterling Letter of Credit, or any law, rule, regulation
or order applicable to such Sterling L/C Issuer or any request or directive
(whether or not having the force of law) from any governmental body, agency or
official with jurisdiction over such Sterling L/C Issuer shall prohibit, or
request that such Sterling L/C Issuer refrain from the issuance of letters of
credit generally or such Sterling Letter of Credit in particular or shall impose
upon such Sterling L/C Issuer with respect to such Sterling Letter of Credit any
restriction, reserve or capital requirement (for which such Sterling L/C Issuer
is not otherwise compensated hereunder) not in effect on the date hereof, or
shall impose upon such Sterling L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which such Sterling L/C
Issuer in good faith deems material to it;

(B) subject to Section 2B.8(b)(iii), the expiry date of such requested Sterling
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the UK Majority Banks have approved such expiry date;

(C) the expiry date of such requested Sterling Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the UK Banks have
approved such expiry date;

(D) the issuance of such Sterling Letter of Credit would violate one or more
reasonable and customary commercial banking policies of such Sterling L/C Issuer
generally applicable to the issuance of letters of credit and applied by such
Sterling L/C Issuer to other similarly situated borrowers under similar credit
facilities; or

(E) such Sterling Letter of Credit is in an initial amount less than $100,000,
in the case of a commercial Sterling Letter of Credit, or $500,000, in the case
of a standby Sterling Letter of Credit, or is to be denominated in a currency
other than Dollars or Sterling.

(iii) No Sterling L/C Issuer shall be under any obligation to amend, extend,
renew or otherwise modify any Sterling Letter of Credit if (A) such Sterling L/C
Issuer would have no obligation at such time to issue such Sterling Letter of
Credit in its amended, extended, renewed or modified form under the terms
hereof, or (B) the beneficiary of such Sterling Letter of Credit does not accept
the proposed amendment, extension, renewal or other modification to such
Sterling Letter of Credit.

(b) Procedures for Issuance and Amendment of Sterling Letters of Credit;
Auto-Renewal Sterling Letters of Credit.

(i) Each Sterling Letter of Credit shall be issued or amended, as the case may
be, upon the request of the UK Borrower delivered to the relevant Sterling L/C
Issuer (with a copy to the Administrative Agent) in the form of a Sterling
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the UK Borrower. Such Sterling Letter of Credit
Application must be received by the relevant Sterling L/C Issuer and the UK
Administrative Agent not later than 11:00 a.m. at least two UK Business Days (or
such later date and time as requested by the UK Borrower and as the relevant
Sterling L/C Issuer may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Sterling Letter of Credit,
such Sterling Letter of Credit Application shall specify in form and detail
satisfactory to the relevant Sterling L/C Issuer: (A) the proposed issuance date
of the requested Sterling Letter of Credit (which shall be a UK Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the relevant Sterling L/C Issuer may require. In the case of a
request for an amendment of any outstanding Sterling Letter of Credit, such
Sterling Letter of Credit Application shall specify in form and detail
satisfactory to the relevant Sterling L/C Issuer (1) the Sterling Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a UK Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant Sterling L/C Issuer may require.

(ii) Promptly after receipt of any Sterling Letter of Credit Application, the
relevant Sterling L/C Issuer will confirm with the UK Administrative Agent (by
telephone or in writing) that the UK Administrative Agent has received a copy of
such Sterling Letter of Credit Application from the UK Borrower and, if not, the
relevant Sterling L/C Issuer will provide the UK Administrative Agent with a
copy thereof. Upon receipt by the relevant Sterling L/C Issuer of confirmation
from the UK Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the relevant Sterling L/C Issuer shall, on the requested
date, issue a Sterling Letter of Credit for the account of the UK Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the relevant Sterling L/C Issuer's usual and customary business
practices. Immediately upon the issuance of each Sterling Letter of Credit, each
UK Bank shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the relevant Sterling L/C Issuer a risk participation in such
Sterling Letter of Credit in an amount equal to the product of such UK Bank's
Sterling Pro Rata Share times the amount of such Sterling Letter of Credit.

(iii) If the UK Borrower so requests in any applicable Sterling Letter of Credit
Application, the relevant Sterling L/C Issuer may, in its sole and absolute
discretion, agree to issue a Sterling Letter of Credit that has automatic
renewal provisions (each, an "Auto-Renewal Sterling Letter of Credit"); provided
that any such Auto-Renewal Sterling Letter of Credit must permit the relevant
Sterling L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Sterling
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the "Sterling Nonrenewal Notice Date") in each such twelve-month
period to be agreed upon at the time such Sterling Letter of Credit is issued.
Unless otherwise directed by the relevant Sterling L/C Issuer, the UK Borrower
shall not be required to make a specific request to the relevant Sterling L/C
Issuer for any such renewal. Once an Auto-Renewal Sterling Letter of Credit has
been issued, the UK Banks shall be deemed to have authorized (but may not
require) the relevant Sterling L/C Issuer to permit the renewal of such Sterling
Letter of Credit at any time prior to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the relevant Sterling L/C
Issuer shall not permit any such renewal if (A) the relevant Sterling L/C Issuer
has determined that it would have no obligation at such time to issue such
Sterling Letter of Credit in its renewed form under the terms hereof (by reason
of the provisions of Section 2B.8(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
two UK Business Days before the Nonrenewal Notice Date (1) from the UK
Administrative Agent that the UK Majority Banks have elected not to permit such
renewal or (2) from the UK Administrative Agent, any UK Bank or the UK Borrower
that one or more of the applicable conditions specified in Section 3B.2 is not
then satisfied.

(iv) Promptly after its delivery of any Sterling Letter of Credit or any
amendment to a Sterling Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant Sterling L/C Issuer will
also deliver to the UK Borrower and the UK Administrative Agent a true and
complete copy of such Sterling Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) On the date of any payment by any Sterling L/C Issuer under any Sterling
Letter of Credit (each such date, an "Sterling Honor Date"), the relevant
Sterling L/C Issuer shall notify the UK Borrower and the UK Administrative Agent
of such payment. If the relevant Sterling L/C Issuer shall give such notice
prior to 11:00 a.m. on the Sterling Honor Date, by not later than 11:00 a.m. on
the Sterling Honor Date, the UK Borrower shall reimburse the relevant Sterling
L/C Issuer through the UK Administrative Agent in an amount equal to the amount
of such drawing. If the UK Borrower fails to reimburse the relevant Sterling L/C
Issuer by 11:00 a.m. on the Sterling Honor Date, the UK Administrative Agent
shall promptly notify each UK Bank of the Sterling Honor Date, the amount of the
unreimbursed drawing (the "Sterling Unreimbursed Amount"), and the amount of
such UK Bank's Sterling Pro Rata Share thereof. In such event, the UK Borrower
shall be deemed to have requested a UK Borrowing of Sterling Advances with a
seven day Sterling Interest Period to be disbursed on the Sterling Honor Date in
an amount equal to the Sterling Unreimbursed Amount, but subject to compliance
with the conditions set forth in Section 3.2B (other than (i) the delivery of a
Sterling Notice of Borrowing and (ii) the absence of an event that would
constitute an Event of Default but for the requirement of time elapse which is
based upon the UK Borrower's failure to fully and timely reimburse for such
drawing). Any notice given by any Sterling L/C Issuer or the Administrative
Agent pursuant to this Section 2B.8(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each UK Bank (including the UK Bank acting as Sterling L/C Issuer) shall
upon any notice pursuant to Section 2B.8(c)(i) make funds available to the UK
Administrative Agent for the account of the relevant Sterling L/C Issuer at the
UK Administrative Agent's Office in an amount equal to its Sterling Pro Rata
Share of the Sterling Unreimbursed Amount not later than 1:00 p.m. on the
Sterling Honor Date specified in such notice by the UK Administrative Agent,
whereupon, subject to the provisions of Section 2B.8(c)(iii), each UK Bank that
so makes funds available shall be deemed to have made a Sterling Advance with a
seven day Sterling Interest Period subject to compliance with the conditions set
forth in Section 3.2 (other than (i) the delivery of a Sterling Notice of
Borrowing and (ii) the absence of an event that would constitute an Event of
Default but for the requirement of time elapse which is based upon the UK
Borrower's failure to fully and timely reimburse for such drawing) to the UK
Borrower in such amount and the corresponding Sterling Unreimbursed Amount shall
be deemed refinanced. The UK Administrative Agent shall remit the funds so
received to the relevant Sterling L/C Issuer.

(iii) With respect to any Sterling Unreimbursed Amount that is not fully
refinanced by a Sterling Borrowing of Sterling Advances pursuant to a Sterling
Borrowing under Section 2B.1 or a deemed Sterling Borrowing under Section
2B.8(c)(i) or (ii) because the conditions set forth in Section 3B.2 and not
excused under Section 2B.8(c)(i) or (ii) cannot be satisfied on the Honor Date,
then (A) the relevant Sterling L/C Issuer will notify the UK Borrower of such
event and the amount of such Sterling Unreimbursed Amount that has not been
refinanced and (B) such Sterling Unreimbursed Amount that is not so refinanced
(1) shall thereafter bear interest on the amount thereof from time to time
outstanding at a rate per annum equal to 2% above the Sterling LIBO Rate with a
seven day Sterling Interest Period in effect from time to time and (2) shall be
due and payable on the 15th day following the UK Borrower's receipt of such
notice from such Sterling L/C Issuer. In such event, each UK Bank's payment to
the UK Administrative Agent for the account of the relevant Sterling L/C Issuer
pursuant to Section 2B.8(c)(ii) shall be deemed payment in respect of its
participation in such Sterling Unreimbursed Amount and shall constitute a
Sterling L/C Advance from such UK Bank in satisfaction of its participation
obligation under this Section 2B.8.

(iv) Until each UK Bank funds its Sterling Advance or Sterling L/C Advance
pursuant to this Section 2B.8(c) to reimburse the relevant Sterling L/C Issuer
for any amount drawn under any Sterling Letter of Credit, interest in respect of
such UK Bank's Sterling Pro Rata Share of such amount shall be solely for the
account of the relevant Sterling L/C Issuer.

(v) Each UK Bank's obligation to reimburse the relevant Sterling L/C Issuer for
amounts drawn under Sterling Letters of Credit, as contemplated by this Section
2B.8(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such UK Bank may have against the relevant Sterling L/C
Issuer, the UK Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such making of a
reimbursement to a Sterling L/C Issuer shall constitute a Sterling Borrowing if
the UK Borrower is unable to satisfy the conditions set forth in Section 3.2
(other than (i) delivery by the UK Borrower of a Sterling Notice of Borrowing
and (ii) the absence of an event that would constitute an Event of Default but
for the requirement of time elapse which is based upon the UK Borrower's failure
to fully and timely reimburse for such drawing) and no such making of a
reimbursement shall relieve or otherwise impair the obligation of the UK
Borrower to reimburse the relevant Sterling L/C Issuer for the amount of any
payment made by the relevant Sterling L/C Issuer under any Sterling Letter of
Credit, together with interest as provided in Section 2B.8(c).

(vi) If any UK Bank fails to make available to the UK Administrative Agent for
the account of a Sterling L/C Issuer any amount required to be paid by such UK
Bank pursuant to the foregoing provisions of this Section 2B.8(c) by the time
specified in Section 2B.8(c)(ii), the relevant Sterling L/C Issuer shall be
entitled to recover from such UK Bank (acting through the UK Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the relevant Sterling L/C Issuer at a rate per annum equal to the
Sterling LIBO Rate from time to time in effect. A certificate of a Sterling L/C
Issuer submitted to any UK Bank (through the UK Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after a Sterling L/C Issuer has made a payment under any
Sterling Letter of Credit and has received from any UK Bank such UK Bank's
Sterling L/C Advance in respect of such payment in accordance with Section
2B.8(c), if the UK Administrative Agent receives for the account of the relevant
Sterling L/C Issuer any payment in respect of the related Sterling Unreimbursed
Amount or interest thereon (whether directly from the UK Borrower or otherwise,
including proceeds of Sterling Cash Collateral applied thereto by the UK
Administrative Agent), the UK Administrative Agent will distribute to such UK
Bank its Sterling Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such UK Bank's
Sterling L/C Advance was outstanding) in the same funds as those received by the
UK Administrative Agent.

(ii) If any payment received by the UK Administrative Agent for the account of a
Sterling L/C Issuer pursuant to Section 2B.8(c)(i) is required to be returned
under any of the circumstances described in Section 8.5(a) (including pursuant
to any settlement entered into by the relevant Sterling L/C Issuer in its
discretion), each UK Bank shall pay to the UK Administrative Agent for the
account of the relevant Sterling L/C Issuer its Sterling Pro Rata Share thereof
on demand of the UK Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such UK Bank, at a rate per
annum equal to the Sterling LIBO Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the UK Borrower to reimburse the
relevant Sterling L/C Issuer for each drawing under each Sterling Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement (and this Appendix 2)
under all circumstances, including the following:

(i) any lack of validity or enforceability of such Sterling Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the UK Borrower may have at any time against any beneficiary or any
transferee of such Sterling Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Sterling L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Sterling Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Sterling Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Sterling Letter of
Credit;

(iv) any payment by the relevant Sterling L/C Issuer under such Sterling Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Sterling Letter of Credit; or any payment made by
the relevant Sterling L/C Issuer under such Sterling Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Sterling Letter of
Credit, including any arising in connection with any proceeding under the
Bankruptcy Code or any other law relating to bankruptcy, insolvency or
reorganization or relief of debtors; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the UK Borrower.

The UK Borrower shall promptly examine a copy of each Sterling Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the UK Borrower's instructions or other
irregularity, the UK Borrower will immediately notify the relevant Sterling L/C
Issuer. The UK Borrower shall be conclusively deemed to have waived any such
claim against a Sterling L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(f) Role of Sterling L/C Issuer. Each UK Bank and the UK Borrower agree that, in
paying any drawing under a Sterling Letter of Credit, no Sterling L/C Issuer
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Sterling Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of any Sterling L/C Issuer, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of a Sterling L/C
Issuer shall be liable to any UK Bank for (i) any action taken or omitted in
connection herewith at the request or with the approval of the UK Banks or the
UK Majority Banks, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Sterling Letter of Credit or Sterling Letter of Credit Application. The
UK Borrower hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Sterling Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the UK Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any Sterling L/C Issuer, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of a Sterling L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2B.8(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the UK Borrower may have a claim against a Sterling
L/C Issuer, and a Sterling L/C Issuer may be liable to the UK Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the UK Borrower or its Subsidiaries which the UK
Borrower proves were caused by (A) a Sterling L/C Issuer's willful misconduct or
gross negligence or (B) a Sterling L/C Issuer's willful failure to pay under any
Sterling Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Sterling Letter of Credit. In furtherance and not in limitation of the
foregoing, a Sterling L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no Sterling L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Sterling Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.

(g) Sterling Cash Collateral. Upon the request of the UK Administrative Agent,
(i) if a Sterling L/C Issuer has honored any full or partial drawing request
under any Sterling Letter of Credit and such drawing has resulted in a Sterling
Unreimbursed Amount, or (ii) if, as of the Letter of Credit Expiration Date, any
Sterling Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, and in each case so long as such Sterling Unreimbursed Amount or
Sterling Letter of Credit remains outstanding, the UK Borrower shall immediately
Sterling Cash Collateralize such then outstanding Sterling L/C Obligations (in
an amount equal to such outstanding Sterling L/C Obligations determined as of
the date of such Sterling Unreimbursed Amount or the Letter of Credit Expiration
Date, as the case may be). For purposes hereof, "Sterling Cash Collateralize"
means to pledge and deposit with or deliver to the UK Administrative Agent, for
the benefit of the relevant Sterling L/C Issuer and the UK Banks, as collateral
for the Sterling L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the UK Administrative Agent
and the relevant Sterling L/C Issuer (which documents are hereby consented to by
the UK Banks). Derivatives of such term have corresponding meanings. The UK
Borrower hereby grants to the UK Administrative Agent, for the benefit of any
Sterling L/C Issuer and the UK Banks, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing,
which security interest shall be deemed automatically terminated and such
collateral subject to the UK Borrower's instruction on return, upon such
Sterling L/C Obligations no longer being outstanding. Cash collateral shall be
maintained in blocked, non-interest bearing deposit accounts at JPMorgan.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a
Sterling L/C Issuer and the UK Borrower, when a Sterling Letter of Credit is
issued (i) the rules of the "International Standby Practices 1998" published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Sterling Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the "ICC") at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Sterling Letter of Credit.

(i) Sterling Letter of Credit Fees. The UK Borrower shall pay to the
Administrative Agent for the account of each UK Bank in accordance with its
Sterling Pro Rata Share, a Sterling Letter of Credit fee in Sterling for each
Sterling Letter of Credit equal to the L/C Fee Rate times the daily maximum
amount available to be drawn under such Sterling Letter of Credit, it being
agreed that with respect to any Sterling Letter of Credit that, by its terms or
the terms of the related Sterling Letter of Credit Application or any other
document, agreement or instrument related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Sterling
Letter of Credit shall be deemed to be the maximum stated amount of such
Sterling Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time. Such letter of credit
fees shall be computed on a quarterly basis in arrears. Such letter of credit
fees shall be due and payable on the first UK Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Sterling Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. The L/C Fee Rate for each
calendar quarter shall be determined as provided in Schedule I based on the
Rating Level in effect on each applicable day of such quarter.

(j) Fronting Fee and Documentary and Processing Charges Payable to Sterling L/C
Issuer. The UK Borrower shall pay directly to the relevant Sterling L/C Issuer
for its own account a fronting fee in Sterling with respect to each Sterling
Letter of Credit equal to 0.125% per annum times the daily maximum amount
available to be drawn under such Sterling Letter of Credit, it being agreed that
with respect to any Sterling Letter of Credit that, by its terms or the terms of
the related Sterling Letter of Credit Application or any other document,
agreement or instrument related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Sterling Letter of
Credit shall be deemed to be the maximum stated amount of such Sterling Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. Such fronting fee shall be computed on
a quarterly basis in arrears. Such fronting fee shall be due and payable on the
first UK Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Sterling
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the UK Borrower shall pay directly to the relevant Sterling
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges of the relevant
Sterling L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Sterling Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Sterling Letter of Credit
Application, the terms hereof shall control.

Section 2B.9 Prepayments.

(a) The UK Borrower may in respect of Sterling Advances, upon at least three UK
Business Days' notice to the Administrative Agent (which shall promptly notify
each UK Bank) stating the proposed date and aggregate principal amount of the
prepayment and the Sterling Advances to be prepaid and the specific Sterling
Borrowing or Sterling Borrowings pursuant to which made, and if such notice is
given the UK Borrower shall, prepay the outstanding principal amounts of the
Sterling Advances comprising part of the same Sterling Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid without premium or penalty; provided, however,
that each partial prepayment shall be in an aggregate principal amount not less
than GBP5,000,000, and provided further, that if the UK Borrower prepays any
Sterling Advance on any day other than the last day of a Sterling Interest
Period therefor, the Sterling Borrower shall compensate the UK Banks pursuant to
Section 8.4(b).

(b) Subject to Section 2B.12, if for any reason the Sterling Total Outstanding
Amount at any time exceeds the Sterling Allocated Total Commitment then in
effect, the UK Borrower shall immediately prepay Sterling Advances and/or
Sterling Cash Collateralize the Sterling L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the UK Borrower shall not be
required to Sterling Cash Collateralize the Sterling L/C Obligations pursuant to
this Section 2B.9(b) unless after the prepayment in full of the Sterling
Borrowings the Sterling Total Outstanding Amount exceeds the Sterling Allocated
Total Commitment then in effect.

Section 2B.10 Payments and Computations.

(a) The UK Borrower shall make each payment under any Loan Document due by it
not later than 11:00 A.M. on the day when due in Sterling to the UK
Administrative Agent at its UK Payment Office in same day funds without setoff,
deduction or counterclaim as may be permitted pursuant to Section 2.14. The UK
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility or utilization fees
ratably to the UK Banks (decreased, as to any Bank, for any taxes withheld in
respect of such Bank as contemplated by Section 2.14(b)) for the account of
their respective UK Lending Offices, and like funds relating to the payment of
any other amount payable to any UK Bank to such UK Bank for the account of its
UK Lending Office, in each case to be applied in accordance with the terms of
this Agreement.

(b) Whenever any payment hereunder or under the Sterling Notes shall be stated
to be due on a day other than a UK Business Day, such payment shall be made on
the next succeeding UK Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or facility or
utilization fee, as the case may be; provided, however, if such extension would
cause payment of interest on or principal of Sterling Advances to be made in the
next following calendar month, such payment shall be made on the next preceding
UK Business Day.

(c) Unless the UK Administrative Agent shall have received notice from the UK
Borrower prior to the date on which any payment is due to the UK Banks hereunder
that the UK Borrower will not make such payment in full, the UK Administrative
Agent may assume that the UK Borrower has made such payment in full to the UK
Administrative Agent on such date and the UK Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each UK Bank on such
due date an amount equal to the amount then due such UK Bank. If and to the
extent the UK Borrower shall not have so made such payment in full to the UK
Administrative Agent, each UK Bank shall, subject to Section 8.8, repay to the
UK Administrative Agent forthwith on demand such amount distributed to such UK
Bank together with interest thereon, for each day from the date such amount is
distributed to such UK Bank until the earlier of (i) the date such UK Bank
repays such amount to the UK Administrative Agent and (ii) the date two UK
Business Days after the date such amount is so distributed, at the Sterling LIBO
Rate and thereafter until the date such UK Bank repays such amount to the UK
Administrative Agent at the Sterling LIBO Rate plus 2%.

Section 2B.11 Sterling Allocation and Reallocation of the Commitments.

Prior to any termination by the Borrower pursuant to Section 2.16 of its right
to allocate a portion of the Total Committed Amount as the Sterling Allocated
Total Commitment, the Borrower may by notice to the Administrative Agent
allocate (or reallocate, if previously allocated) a portion of the Commitments
specified therein as the Sterling Allocated Total Commitment; provided that (i)
any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five UK Business Days prior to the date such allocation or
reallocation shall become effective, (ii) any such allocation or reallocation
shall be in an aggregate amount of GBP5,000,000 or any whole multiple in excess
thereof, not to exceed the Sterling Allocated Maximum Total Commitment, or shall
be a reallocation to zero, (iii) the Borrower shall not allocate or reallocate
any portion of the Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder (a) the Total Outstanding Amount would exceed
the Total Committed Amount, (b) the Sterling Total Outstanding Amount would
exceed the Sterling Allocated Total Commitment, (c) the sum of such Bank's
outstanding Advances plus such Bank's Pro Rata Share of outstanding L/C
Obligations would exceed such Bank's Commitment, or (d) the sum of such UK
Bank's outstanding Sterling Advances plus such UK Bank's Pro Rata Share of
outstanding Sterling L/C Obligations would exceed such UK Bank's Sterling
Commitment, and (iv) the Borrower shall make not more than four allocations or
reallocations of the Commitments in any calendar year. The Administrative Agent
will promptly notify the Banks or their UK branches or Affiliates with Sterling
Allocated Commitments of any such notice of allocation or reallocation of the
Commitments and the amount of their respective Sterling Allocated Commitments,
and shall notify all Banks of the Commitments and Sterling Allocated Total
Commitment upon the effectiveness of such allocation or reallocation

Section 2B.12 Currency Fluctuations. Notwithstanding any other provision of this
Agreement, the UK Administrative Agent shall have the right to calculate the
Sterling Total Outstanding Amount for all purposes including making a
determination from time to time of the available undrawn portion of the Sterling
Allocated Total Commitment. If following such calculation, the UK Administrative
Agent determines that the Sterling Total Outstanding Amount is greater than 105%
of the Sterling Allocated Total Commitment at such time, then the UK
Administrative Agent shall so advise the UK Borrower and the UK Borrower shall
following such advice repay, on the later of (a) five UK Business Days after
such advice and the next date on which interest is payable by the UK Borrower
pursuant to Section 2B.5(a), an amount equal to the amount by which the Sterling
Total Outstanding Amount exceeds the Sterling Allocated Total Commitment,
together with all accrued interest on the amount so paid.

Section 2B.13. Currency Conversion and Currency Indemnity. (a) The UK Borrower
shall make payment relative to any Sterling Advance or Sterling Letter of Credit
in Sterling. If any payment is received on account of any Sterling Advance or
Sterling Letter of Credit in any currency (the "Other Currency") other than
Sterling (whether voluntarily or pursuant to an order or judgment or the
enforcement thereof or the realization of any security or the liquidation of the
UK Borrower or otherwise howsoever), such payment shall constitute a discharge
of the liability of the UK Borrower hereunder and under the other Loan Documents
in respect thereof only to the extent of the amount of Sterling which the UK
Administrative Agent or relevant UK Banks are able to purchase with the amount
of the Other Currency received by it on the UK Business Day next following such
receipt in accordance with its normal procedures and after deducting any premium
and costs of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
"Judgment Currency") any amount due in Sterling, then the conversion shall be
made on the basis of the rate of exchange prevailing on the next UK Business Day
following the date such judgment is given and in any event the UK Borrower shall
be obligated to pay the UK Administrative Agent or UK Banks any deficiency in
accordance with Section 2B.13(c). For the foregoing purposes "rate of exchange"
means the rate at which the UK Administrative Agent or relevant UK Banks, as
applicable, in accordance with their normal banking procedures are able on the
relevant date to purchase Sterling with the Judgment Currency after deducting
any premium and costs of exchange.

(c) If the UK Administrative Agent or any UK Bank receives any payment or
payments on account of the liability of the UK Borrower hereunder pursuant to
any judgment or order in any Other Currency, and the amount of Sterling which
the UK Administrative Agent or relevant UK Bank is able to purchase on the UK
Business Day next following such receipt with the proceeds of such payment or
payments in accordance with its normal procedures and after deducting any
premiums and costs of exchange is less than the amount of Sterling due in
respect of such liabilities immediately prior to such judgment or order, then
the UK Borrower shall, within five UK Business Days after demand, and the UK
Borrower hereby agrees to, indemnify and save the UK Administrative Agent or
such UK Bank harmless from and against any loss, cost or expense arising out of
or in connection with such deficiency. The agreement of indemnity provided for
in this Section 2B.13(c) shall constitute an obligation separate and independent
from all other obligations contained in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by any Agent or the UK Banks or any of them from time to
time, and shall continue in full force and effect notwithstanding any judgment
or order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.

ARTICLE IIIB

ADDITIONAL CONDITIONS PRECEDENT TO STERLING ADVANCES

Section 3B.1 Additional Initial Conditions Precedent. In addition to the
satisfaction of the conditions precedent set forth in Section 3.1 and 3A.1, the
obligation of each UK Bank to make Sterling Advances and the obligation of each
Sterling L/C Issuer to issue Sterling Letters of Credit pursuant to the terms
and conditions of this Agreement is subject to the additional condition
precedent that the UK Administrative Agent shall have received the following,
each dated on or before the date hereof, in form and substance satisfactory to
the UK Administrative Agent:

(a) An executed Joinder to the Agreement and the executed Sterling Notes payable
to the order of the UK Banks, respectively.

(b) The executed UK Guaranty.

(c) Certified copies of the resolutions of the Board of Directors of the UK
Borrower approving this Agreement, each Sterling Note and each Notice of
Sterling Borrowing, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to each such Loan
Document and certified copies of the restated certificate of incorporation and
bylaws of the UK Borrower.

(d) A certificate of the Secretary or an Assistant Secretary of the UK Borrower
certifying the names and true signatures of the officers of the UK Borrower
authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.

(e) A favorable opinion of Ledingham Chalmers Solicitors, counsel for the UK
Borrower, to be delivered to, and for the benefit of, the UK Banks and the UK
Administrative Agent, at the express instruction of the Borrower, substantially
in the form of Exhibit 2-D and as to such other matters as any UK Bank through
the UK Administrative Agent may reasonably request.

(f) To the extent the items delivered on the Closing Date under Section 3.1(b),
(c), (d) and (e) do not address the UK Guaranty, the Borrower shall deliver each
of the referenced documents in form and substance satisfactory to the UK
Administrative Agent.

Section 3B.2 Additional Conditions Precedent to Each Sterling Advance and
Sterling L/C Credit Extension. The obligation of each UK Bank to make any
Sterling Advance and the obligation of each Sterling L/C Issuer to make any
Sterling L/C Credit Extension shall be subject to the additional conditions
precedent that on the date of such Sterling Advance or Sterling L/C Credit
Extension: (a) each of the statements set forth in Section 3.2(i) and (ii) shall
be true (and each of the giving of the applicable Sterling Notice of Borrowing
or Sterling Letter of Credit Application and the acceptance by the UK Borrower
of the proceeds of such Sterling Advance or such Sterling L/C Credit Extension
shall constitute a representation and warranty by the Borrower that on the date
of such Sterling Advance or Sterling L/C Credit Extension such statements are
true) (for purposes of the foregoing, each reference to "Advance", "Borrowing"
or "L/C Credit Extension", set forth in such Section 3.2(i) or (ii) shall be
deemed to refer instead to such requested Sterling Advance, Sterling Borrowing
or Sterling L/C Credit Extension, respectively), and (b) the UK Administrative
Agent shall have received the Sterling Notice of Borrowing required by Section
2B.2 or the Sterling Letter of Credit Application required by Section 2B.8(b)(i)
and such other approvals, opinions or documents as any UK Bank through the UK
Administrative Agent may reasonably request.